 



Exhibit 10.1
LICENSE AND COLLABORATION AGREEMENT
By and Between
BAYER HEALTHCARE LLC
and
REGENERON PHARMACEUTICALS, INC.
Dated as of October 18, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
 
       
1.1 “Affiliate”
    1  
1.2 “Agreement”
    2  
1.3 “Anticipated First Commercial Sale”
    2  
1.4 “Approval”
    2  
1.5 “Aventis”
    2  
1.6 “Aventis Agreement”
    2  
1.7 “Business Day”
    2  
1.8 “Change of Control”
    2  
1.9 “Class A Stock”
    3  
1.10 “Clinical Supply Cost”
    3  
1.11 “Clinical Supply Requirements”
    3  
1.12 “COGS”
    3  
1.13 “Commercialize” or “Commercialization”
    3  
1.14 “Commercial Overhead Charge”
    3  
1.15 “Commercially Reasonable Efforts”
    4  
1.16 “Commercial Supply Cost”
    4  
1.17 “Commercial Supply Requirements”
    4  
1.18 “Committee”
    4  
1.19 “Common Stock”
    5  
1.20 “Company Excluded Territory Intellectual Property”
    5  
1.21 “Company Intellectual Property”
    5  
1.22 “Company Patent Rights”
    5  
1.23 “Consolidated Payment Report”
    5  
1.24 “Contract Year”
    5  
1.25 “Controlling Party”
    5  
1.26 “Country Commercialization Budget”
    5  
1.27 “Country Commercialization Plan”
    6  
1.28 “Country Commercialization Report”
    6  
1.29 “CPI”
    6  
1.30 “Develop” or “Development”
    6  
1.31 “Development Costs”
    6  
1.32 “Development FTE Cost”
    7  
1.33 “Development FTE Rate”
    8  
1.34 “Development Plan(s)”
    8  
1.35 “Effective Date”
    8  
1.36 “EMEA”
    8  
1.37 “Excluded Territory”
    8  
1.38 “Executive Officers”
    8  
1.39 “Existing Licenses”
    8  
1.40 “FDA”
    8  
1.41 “Field”
    8  
1.42 “Finished Product”
    8  
1.43 “First Commercial Sale”
    8  
 
        i


 



--------------------------------------------------------------------------------



 



         
1.44 “Formulated Bulk Product”
    9  
1.45 “FTE”
    9  
1.46 “GAAP”
    9  
1.47 “Global Development Budget”
    9  
1.48 “Global Development Plan”
    9  
1.49 “Good Practices”
    9  
1.50 “Governmental Authority”
    9  
1.51 “IAS/IFRS”
    9  
1.52 “ICH”
    9  
1.53 “IND”
    9  
1.54 “Joint Patent Rights”
    10  
1.55 “Know-How”
    10  
1.56 “Law” or “Laws”
    10  
1.57 “Lead Regulatory Party”
    10  
1.58 “Legal Dispute”
    10  
1.59 “Licensed Products”
    10  
1.60 “Major Market Country”
    10  
1.61 “Manufacture” or “Manufacturing”
    10  
1.62 “Marketing Approval”
    10  
1.63 “Medical Affairs Cost”
    10  
1.64 “Medical Affairs FTE Rate”
    11  
1.65 “Net Sales”
    11  
1.66 “New Information”
    12  
1.67 “New License”
    13  
1.68 “Other Shared Expenses”
    13  
1.69 “Out-of-Pocket Costs”
    13  
1.70 “Party Information”
    13  
1.71 “Patent Application”
    13  
1.72 “Patent Rights”
    13  
1.73 “Patents”
    13  
1.74 “Person”
    13  
1.75 “Phase 2 Trial”
    13  
1.76 “Phase 3 Trial”
    13  
1.77 “Plan”
    14  
1.78 “Pre-Launch Marketing Expenses”
    14  
1.79 “Pricing Approval”
    14  
1.80 “Product”
    14  
1.81 “Product Trademark”
    14  
1.82 “Promotional Materials”
    14  
1.83 “Quarter” or “Quarterly”
    14  
1.84 “Regeneron Excluded Territory Intellectual Property”
    14  
1.85 “Regeneron Intellectual Property”
    15  
1.86 “Regeneron Patent Rights”
    15  
1.87 “Regeneron Products”
    15  
1.88 “Region”
    15  
1.89 “Registration Filing”
    15  
 
        ii


 



--------------------------------------------------------------------------------



 



         
1.90 “Regulatory Authority”
    15  
1.91 “Rest of World Country”
    15  
1.92 “Sales Force Cost”
    15  
1.93 “Sales Force FTE Rate”
    15  
1.94 “Shared Promotion Expenses”
    16  
1.95 “Shares of Then Outstanding Capital Stock”
    17  
1.96 “Sublicensee”
    17  
1.97 “Territory Commercialization Budget”
    17  
1.98 “Territory Commercialization Plan”
    17  
1.99 “Territory”
    17  
1.100 “Territory Development Plan”
    17  
1.101 “Territory Development Budget”
    17  
1.102 “Third Party”
    18  
1.103 “United States,” “US” or “U.S.”
    18  
1.104 “Valid Claim”
    18  
1.105 “VEGF”
    18  
1.106 “VEGF Trap”
    18  
1.107 “Additional Definitions.”
    18  
 
       
ARTICLE II COLLABORATION
    19  
 
       
2.1 Scope of Collaboration
    19  
2.2 Compliance With Law
    19  
2.3 Further Assurances and Transaction Approvals
    19  
2.4 Compliance with Third Party Agreements
    20  
2.5 Plans
    20  
2.6 Limitation on Exercise of Rights Outside of Collaboration.
    20  
2.7 Excluded Territory Activities
    22  
 
       
ARTICLE III MANAGEMENT
    22  
 
       
3.1 Committees/Management.
    23  
3.2 Joint Steering Committee.
    23  
3.3 Joint Development Committee.
    24  
3.4 Joint Commercialization Committee.
    25  
3.5 Other Committees
    27  
3.6 Membership
    27  
3.7 Meetings
    28  
3.8 Decision-Making
    28  
3.9 Project Manager
    28  
3.10 Resolution of Governance Matters
    28  
 
       
ARTICLE IV LICENSE GRANTS
    30  
 
       
4.1 Regeneron License Grants
    30  
4.2 Company License Grants
    30  
4.3 Sublicensing
    31  
4.4 No Implied License
    31  
4.5 Retained Rights
    31  
4.6 Right of Negotiation for Excluded Territory
    32  
 
        iii


 



--------------------------------------------------------------------------------



 



         
ARTICLE V DEVELOPMENT ACTIVITIES
    32  
 
       
5.1 Development of Licensed Products
    32  
5.2 Development Plans
    32  
5.3 Development Budgets
    33  
5.4 Development Reports
    34  
5.5 Review of Clinical Trial Protocols
    34  
 
       
ARTICLE VI COMMERCIALIZATION
    34  
 
       
6.1 Commercialization of Products in the Field in the Territory
    34  
6.2 Territory Commercialization Plan
    34  
6.3 Country Commercialization Plans
    35  
6.4 Commercialization Activities; Sharing of Commercial Information.
    36  
6.5 Product Pricing and Pricing Approvals in the Territory
    37  
6.6 Sales and Product Distribution in the Territory; Other Responsibilities
    37  
6.7 Commercialization Efforts
    37  
6.8 Contract Sales Force
    38  
6.9 Promotional Materials.
    38  
6.10 Promotional Claims/Compliance
    38  
6.11 Restriction on Bundling in the Territory
    38  
6.12 Inventory Management
    39  
6.13 Medical and Consumer Inquiries
    39  
6.14 Market Exclusivity Extensions
    39  
6.15 Post Marketing Clinical Trials
    39  
6.16 Activities outside the Collaboration
    39  
6.17 Restriction on Commercialization Activities
    40  
6.18 Exports from the Territory to the Excluded Territory.
    40  
 
       
ARTICLE VII CLINICAL AND REGULATORY AFFAIRS
    41  
 
       
7.1 Ownership of Approvals and Registration Filings.
    41  
7.2 Regulatory Coordination.
    41  
7.3 Regulatory Coordination with Third Parties
    43  
7.4 Regulatory Events
    44  
7.5 Pharmacovigilance and Product Complaints
    45  
7.6 Regulatory Inspection or Audit
    45  
7.7 Recalls and Other Corrective Actions
    46  
 
       
ARTICLE VIII MANUFACTURING AND SUPPLY
    46  
 
       
8.1 Formulated Bulk Product Supply in the Field in the Territory
    46  
8.2 Finished Product Supply in the Field in the Territory
    46  
8.3 Supply Agreement
    46  
8.4 Manufacturing Plans
    47  
8.5 Manufacturing Shortfall
    47  
8.6 Manufacturing Compliance
    47  
 
       
ARTICLE IX PERIODIC REPORTS; PAYMENTS
    48  
 
       
9.1 Upfront Payment and Milestone Payments.
    48  
 
        iv


 



--------------------------------------------------------------------------------



 



         
9.2 Development Costs.
    48  
9.3 Periodic Reports
    49  
9.4 Funds Flow
    50  
9.5 Invoices and Documentation
    51  
9.6 Payment Method and Currency
    51  
9.7 Late Payments
    51  
9.8 Taxes
    51  
9.9 Adjustments to FTE Rates
    52  
9.10 Resolution of Payment Disputes
    52  
9.11 Budget Overruns
    52  
 
       
ARTICLE X DISPUTE RESOLUTION
    53  
 
       
10.1 Resolution of Disputes
    53  
10.2 Governance Disputes
    53  
10.3 Legal Disputes
    53  
10.4 Expert Panel
    53  
10.5 No Waiver
    55  
 
       
ARTICLE XI TRADEMARKS AND CORPORATE LOGOS
    55  
 
       
11.1 Corporate Names
    55  
11.2 Selection of Product Trademarks
    55  
11.3 Ownership of Product Trademarks
    55  
11.4 Prosecution and Maintenance of Product Trademark(s)
    56  
11.5 License to the Product Trademark(s)
    56  
11.6 Use of Corporate Names
    56  
 
       
ARTICLE XII NEWLY CREATED INVENTIONS
    57  
 
       
12.1 Ownership of Newly Created Intellectual Property.
    57  
12.2 Prosecution and Maintenance of Patent Rights.
    58  
12.3 Interference, Opposition and Reissue.
    61  
 
       
ARTICLE XIII INTELLECTUAL PROPERTY LITIGATION
    61  
 
       
13.1 Third Party Infringement Suits.
    61  
13.2 Patent Marking
    62  
13.3 Third Party Infringement Claims; New Licenses.
    63  
 
       
ARTICLE XIV BOOKS, RECORDS AND INSPECTIONS; AUDITS AND ADJUSTMENTS
    63  
 
       
14.1 Books and Records
    64  
14.2 Audits and Adjustments.
    64  
14.3 GAAP/IAS/IFRS
    65  
 
       
ARTICLE XV REPRESENTATIONS AND WARRANTIES
    65  
 
       
15.1 Due Organization, Valid Existence and Due Authorization
    65  
15.2 Knowledge of Pending or Threatened Litigation
    65  
15.3 Additional Regeneron Representations and Warranties
    65  
15.4 Disclaimer of Warranties
    67  
 
        v


 



--------------------------------------------------------------------------------



 



         
15.5 Mutual Covenants
    67  
 
       
ARTICLE XVI CONFIDENTIALITY
    68  
 
       
16.1 Confidential Information.
    68  
16.2 Injunctive Relief
    70  
16.3 Publication of New Information
    70  
16.4 Other Publications
    70  
 
       
ARTICLE XVII INDEMNITY
    71  
 
       
17.1 Indemnity and Insurance.
    71  
17.2 Indemnity Procedure
    73  
 
       
ARTICLE XVIII FORCE MAJEURE
    75  
 
       
ARTICLE XIX TERM AND TERMINATION
    75  
 
       
19.1 Term/Expiration of Term.
    75  
19.2 Termination Without Cause
    75  
19.3 Termination For Material Breach
    76  
19.4 Termination for Insolvency
    77  
19.5 Termination for Breach of Standstill
    77  
19.6 [****************************]
    77  
19.7 Effect of Termination
    77  
19.8 Survival of Obligations
    78  
 
       
ARTICLE XX MISCELLANEOUS
    79  
 
       
20.1 Governing Law; Submission to Jurisdiction
    79  
20.2 Waiver
    79  
20.3 Notices
    79  
20.4 Entire Agreement
    80  
20.5 Amendments
    80  
20.6 Headings
    80  
20.7 Severability
    80  
20.8 Registration and Filing of the Agreement
    80  
20.9 Assignment
    80  
20.10 Successors and Assigns
    81  
20.11 Affiliates
    81  
20.12 Counterparts
    81  
20.13 Third-Party Beneficiaries
    81  
20.14 Relationship of the Parties
    82  
20.15 Limitation of Damages
    82  
20.16 Standstill Agreement
    82  
20.17 Termination of Standstill
    83  
20.18 Non-Solicitation
    84  
20.19 No Strict Construction
    84  
 
        vi


 



--------------------------------------------------------------------------------



 



LICENSE AND COLLABORATION AGREEMENT
          THIS LICENSE AND COLLABORATION AGREEMENT (“Agreement”), dated as of
October 18, 2006 (the “Effective Date”), is by and between BAYER HEALTHCARE LLC,
a Delaware limited liability company having a principal place of business at 511
Benedict Avenue, Tarrytown, New York 10591 (“Company”), and REGENERON
PHARMACEUTICALS, INC., a New York corporation having a principal place of
business at 777 Old Saw Mill River Road, Tarrytown, New York 10591 (“Regeneron”)
(with each of Company and Regeneron referred to herein individually as a “Party”
and collectively as the “Parties”).
          WHEREAS, Regeneron owns and has licensed certain Patents, Know-How and
other rights related to the VEGF Trap in the Territory;
          WHEREAS, Company and its Affiliates possess knowledge and expertise
in, and resources for, developing and commercializing pharmaceutical products in
the Field in the Territory; and
          WHEREAS, Regeneron and Company desire to collaborate on the
Development and Manufacture of Products in the Field, and the Commercialization
of Products in the Field in the Territory under the terms and conditions set
forth herein (the “Collaboration”).
          NOW, THEREFORE, in consideration of the following mutual covenants
contained herein, and for other good and valuable consideration the adequacy and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
ARTICLE I
DEFINITIONS
          Capitalized terms used in this Agreement, whether used in the singular
or plural, except as expressly set forth herein, shall have the meanings set
forth below:
          1.1 “Affiliate” shall mean, with respect to any Person, another Person
which controls, is controlled by or is under common control with such Person. A
Person shall be deemed to control another Person if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise. Without limiting the generality of the
foregoing, a Person shall be deemed to control another Person if any of the
following conditions is met: (a) in the case of corporate entities, direct or
indirect ownership of at least fifty percent (50%) of the stock or shares having
the right to vote for the election of directors, and (b) in the case of
non-corporate entities, direct or indirect ownership of at least fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities. The Parties acknowledge that in the
case of certain entities organized under the laws of certain countries outside
of the United States, the maximum percentage ownership permitted by

 



--------------------------------------------------------------------------------



 



law for a foreign investor may be less than fifty percent (50%), and that in
such case such lower percentage shall be substituted in the preceding sentence,
provided that such foreign investor has the power to direct the management and
policies of such entity.
          1.2 “Agreement” shall have the meaning set forth in the introductory
paragraph, including all Schedules and Exhibits.
          1.3 “Anticipated First Commercial Sale” shall mean, with respect to a
Licensed Product in the Field, the date agreed upon by the JSC in advance as the
expected date of First Commercial Sale of such Licensed Product in the Field in
a country in the Territory.
          1.4 “Approval” shall mean, with respect to each Licensed Product, any
approval (including Marketing Approvals and Pricing Approvals), registration,
license or authorization from any Regulatory Authority required for the
Development, Manufacture or Commercialization of such Product in the Field in a
regulatory jurisdiction anywhere in the world, and shall include, without
limitation, an approval, registration, license or authorization granted in
connection with any Registration Filing.
          1.5 “Aventis” shall mean sanofi-aventis US LLC (successor in interest
to Aventis Pharmaceuticals, Inc.
          1.6 “Aventis Agreement” shall mean the Collaboration Agreement, dated
as of September 3, 2003, by and between Aventis and Regeneron Pharmaceuticals,
Inc., as amended by the First Amendment, dated as of December 31, 2004, the
Second Amendment, dated as of January 7, 2005, the Third Amendment, dated as of
December 21, 2005, and the Fourth Amendment, dated as of January 31, 2006, as
the same may be further amended from time to time.
          1.7 “Business Day” shall mean a day on which commercial banking
institutions in New York, New York are open for business.
          1.8 “Change of Control” shall mean, with respect to Regeneron, any of
the following events: (a) any Person is or becomes the “beneficial owner” (as
such term is used in Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Rule 13d-3 thereunder, except that a Person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right may be exercised immediately or only after the
passage of time), directly or indirectly, of a majority of the total voting
power represented by all classes of capital stock then outstanding of Regeneron
normally entitled to vote in elections of directors; (b) Regeneron consolidates
with or merges into another corporation or entity, or any corporation or entity
consolidates with or merges into Regeneron, other than (i) a merger or
consolidation which would result in the voting securities of Regeneron
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) a majority of the
combined voting power of the voting securities of Regeneron or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a

2



--------------------------------------------------------------------------------



 



merger or consolidation effected to implement a recapitalization of Regeneron
(or similar transaction) in which no Person becomes the beneficial owner,
directly or indirectly, of voting securities of Regeneron representing a
majority of the combined voting power of Regeneron’s then outstanding
securities; or (c) Regeneron conveys, transfers or leases all or substantially
all of its assets to any Person other than a wholly-owned Affiliate of
Regeneron.
          1.9 “Class A Stock” shall mean the Class A Stock of Regeneron, par
value $0.001 per share.
          1.10 “Clinical Supply Cost” shall mean (a) the Out-of-Pocket Cost for
purchasing and/or the Manufacturing Cost to Manufacture Formulated Bulk Product
for Clinical Supply Requirements under the Development Plans, (b) the
Out-of-Pocket Cost for purchasing and/or the Manufacturing Cost to Manufacture,
comparator agent or placebo requirements for activities contemplated under the
Development Plans, (c) the Out-of-Pocket Cost and/or the Manufacturing Cost for
filling, packaging and labeling such Clinical Supply Requirements, comparator
agent and/or placebo, as the case may be, for activities contemplated under the
Development Plans and (d) any VAT or similar taxes actually paid with respect to
the Manufacture or delivery of Clinical Supply Requirements.
          1.11 “Clinical Supply Requirements” shall mean, with respect to a
Licensed Product, the quantities of such Licensed Product which are required by
a Party or the Parties for Development in the Field under this Agreement,
including, without limitation, the conduct of research, pre-clinical studies and
clinical trials in connection with a Development Plan and quantities of such
Licensed Product which are required by a Party for submission to a Regulatory
Authority in connection with any Registration Filing or Approval in the Field in
any regulatory jurisdiction in the Territory.
          1.12 “COGS” for a Quarter shall mean cost (calculated in accordance
with GAAP or IAS/IFRS) of Manufacturing the Licensed Products sold in the Field
in the Territory in the Quarter.
          1.13 “Commercialize” or “Commercialization” shall mean any and all
activities directed to marketing, promoting, detailing, distributing, importing,
offering for sale, having sold and/or selling a Licensed Product in the Field in
the Territory, including, without limitation, market research, pre-launch
marketing and educational activities, sampling and Non-Approval Trials in the
Territory.
          1.14 “Commercial Overhead Charge” shall mean, on a country-by-country
basis in the Territory, beginning in the Contract Year of First Commercial Sale
in the applicable country, an amount (agreed upon by the JFC at least eighteen
(18) months prior to the Anticipated First Commercial Sale in the country) to
cover [****************************************************], such amount to be
determined by the JFC as of January 1 of each following Contract Year. For the
avoidance of doubt, “Commercial Overhead Charge” shall not include any amounts
included in Medical Affairs Cost, Sales Force Cost, Other Shared Expenses or
Shared Promotion Expenses.

3



--------------------------------------------------------------------------------



 



          1.15 “Commercially Reasonable Efforts” shall mean, with respect to the
efforts to be expended by a Party with respect to any objective, reasonable,
diligent, good faith efforts to accomplish such objective as such Party would
normally use to accomplish a similar objective under similar circumstances, it
being understood and agreed that such efforts shall be consistent with the
Collaboration Purpose and substantially equivalent to those efforts and
resources commonly used by a Party for a product owned by it, which product is
at a similar stage in its development or product life and is of similar market
potential (taking into consideration both anticipated total sales and overall
profitability). Commercially Reasonable Efforts shall be determined on a
market-by-market and product-by-product basis in view of conditions prevailing
at the time, and evaluated taking into account all relevant factors, including
without limitation, the efficacy, safety, anticipated regulatory authority
approved labeling, competitiveness of the product or alternative products that
are in the marketplace or under development by Third Parties and other
technical, scientific, legal, medical marketing and competitiveness factors. It
is anticipated that the level of effort constituting Commercially Reasonable
Efforts may change over time. In determining whether a Party has used
Commercially Reasonable Efforts, neither the Territory Profit Split nor other
payments made or required to be made from one Party to the other under this
Agreement shall be considered in determining market potential (that is, a Party
may not apply lesser resources or efforts in support of a Licensed Product
because it must pay the Territory Profit Split or make milestone or any other
payments hereunder to the other Party). By way of example, for purposes of
determining whether Company uses Commercially Reasonable Efforts to
Commercialize a Licensed Product in a Major Market Country, a basis for
comparison shall be the efforts used by Company to commercialize in such Major
Market Country another Company product that is wholly owned by Company, is at a
similar stage of commercialization to the Licensed Product and has both
anticipated total sales and overall profitability to Company in such Major
Market Country substantially similar to that of the Licensed Product, taking
into account total sales and total profitability of the Licensed Product in such
Major Market Country, but without consideration of any of the payments required
to be made from one Party to the other under this Agreement.
          1.16 “Commercial Supply Cost” shall mean the Out-of-Pocket Cost for
purchasing and/or the Manufacturing Cost for the Manufacture of the Commercial
Supply Requirements, including, without limitation, any filling, packaging and
labeling costs, and any VAT or similar taxes actually paid with respect to the
Manufacture or delivery of such Commercial Supply Requirements.
          1.17 “Commercial Supply Requirements” shall mean, with respect to each
Licensed Product, quantities of Finished Product as are required by Company to
fulfill its (or its Affiliate’s or Sublicensee’s) requirements for commercial
sales, Non-Approval Trials and Product sampling with respect to such Licensed
Product in the Field in the Territory.
          1.18 “Committee” means any of the JSC, JDC, JCC or JFC, each as
described in Article 3 (together with Working Groups or other committees
contemplated herein or established in accordance with this Agreement).

4



--------------------------------------------------------------------------------



 



          1.19 “Common Stock” shall mean the common stock of Regeneron, par
value $0.001 per share.
          1.20 “Company Excluded Territory Intellectual Property” shall mean
Company Patent Rights and Know-How that cover, claim or are used for the
Development, Manufacture and/or Commercialization of Regeneron Products under
the Plans, but excluding (a) any Company Patent Rights covering the composition
of any Company Products, and (b) any New Information or Party Information
arising from the Development, Manufacture and/or Commercialization of Company
Products.
          1.21 “Company Intellectual Property” shall mean the Company Patent
Rights and any Know-How of Company or any of its Affiliates.
          1.22 “Company Patent Rights” shall mean those Patent Rights which
(a) at the Effective Date or at any time thereafter during the Term, are owned
by, licensed to or otherwise held by Company or any of its Affiliates (other
than pursuant to this Agreement), including, without limitation, Patent Rights
covering any formulation and delivery technologies, with the right to license or
sublicense the same, and (b) include at least one Valid Claim which would be
infringed by the Development, Manufacture or Commercialization of a Product in
the Field.
          1.23 “Consolidated Payment Report” shall mean a consolidated Quarterly
report prepared by Company (based on information reported under Sections 5.4 and
9.3) setting forth in reasonable detail, for each Major Market Country in the
Territory, for each Region in the Territory, and in the aggregate for all
countries in the Territory, (a) Net Sales, COGS and Shared Promotion Expenses
incurred by each Party for such Quarter, (b) Development Costs incurred by each
Party for such Quarter under the Global Development Plan and the Territory
Development Plan, (c) Other Shared Expenses incurred by each Party for such
Quarter, including the allocation of global costs pursuant to
Section 3.4(b)(xii), (d) Commercial Supply Costs incurred by each Party for such
Quarter and (e) the Quarterly True-Up, and the component items and calculations
in determining such Quarterly True-Up, calculated in accordance with Schedule 2.
          1.24 “Contract Year” shall mean the period beginning on the Effective
Date and ending on December 31, 2007, and each succeeding consecutive twelve
(12) month period thereafter during the Term. The last Contract Year of the Term
shall begin on January 1 for the year during which termination or expiration of
the Agreement will occur, and the last day of such Contract Year shall be the
effective date of such termination or expiration.
          1.25 “Controlling Party” shall mean Regeneron with respect to the
filing, prosecution and maintenance of a Joint Patent Right that claims or
covers a Regeneron Product (or the Manufacture or use thereof), and Company in
the case of all other Joint Patent Rights.
          1.26 “Country Commercialization Budget” shall mean the three-year
rolling budget(s) approved by the JCC for a particular Country Commercialization
Plan.

5



--------------------------------------------------------------------------------



 



          1.27 “Country Commercialization Plan” shall mean, for each Major
Market Country in the Territory, the three-year rolling plan for Commercializing
Licensed Products in the Field in such country, including the applicable Country
Commercialization Budget, developed and approved by the JCC, as the same may be
amended from time-to-time in accordance with the terms of this Agreement. Each
Country Commercialization Plan shall set forth, for each Licensed Product, the
information, plans and forecasts set forth in Section 6.3.
          1.28 “Country Commercialization Report” shall mean, for each Major
Market Country in the Territory, a written report summarizing the marketing,
detailing, selling and promotional activities undertaken by Company (or its
Affiliate) during the previous Quarter in connection with the applicable Country
Commercialization Plan, including the number of details for the Licensed Product
in the Field in the country, together with a detailed project-level statement of
Shared Promotion Expenses (calculated in U.S. dollars and local currency)
incurred by Company (or its Affiliate) during such Quarter in the country.
          1.29 “CPI” for the Excluded Territory shall mean the Consumer Price
Index – Urban Wage Earners and Clerical Workers, U.S. City Average, All Items,
1982-1984 = 100, published by the United States Department of Labor, Bureau of
Statistics (or its successor equivalent index). For countries and Regions in the
Territory (other than Japan), “CPI” shall mean the “EU15 CPI” (or its successor
equivalent index), which is published monthly and available via Bloomberg
Professional, as published by Bloomberg L.P. In Japan, “CPI” shall mean such
other inflation measure or rate agreed upon by the Parties.
          1.30 “Develop” or “Development” shall mean (a) activities directly and
specifically relating to research, pre-clinical and clinical drug development of
a Licensed Product in the Field, including, without limitation, test method
development and stability testing, assay development, toxicology, pharmacology,
formulation, quality assurance/quality control development, technology transfer,
statistical analysis, process development and scale-up, pharmacokinetic studies,
data collection and management, clinical studies (including research to design
clinical studies), regulatory affairs, project management, drug safety
surveillance activities related to clinical studies, the preparation, submission
and maintenance of Registration Filings and Approvals (including post-marketing
clinical trials imposed by applicable Law or as required by a Regulatory
Authority) and activities necessary to obtain a Pricing Approval, reimbursement
and/or listing on health care providers’ and payers’ formularies, and (b) any
other development activities with respect to a Licensed Product in the Field,
including, without limitation, activities to support new product formulations,
delivery technologies and/or new indications in the Field either before or after
the First Commercial Sale.
          1.31 “Development Costs” shall mean costs incurred by a Party in
connection with the Development of Licensed Products in the Field in accordance
with this Agreement and the Development Plan(s) (or prior to the first
Development Plan, the Initial Development Plan), including without limitation:

6



--------------------------------------------------------------------------------



 



(a) all Out-of-Pocket Costs, including, without limitation, fees and expenses
associated with obtaining and maintaining Registration Filings and Approvals
(including Pricing Approvals) necessary for the Development and
Commercialization of the Licensed Products in the Field under this Agreement;
(b) Development FTE Costs;
(c) Clinical Supply Costs;
(d) the costs and expenses incurred in connection with (i) Manufacturing
process, formulation, cleaning, and shipping development and validation, (ii),
Manufacturing scale-up and improvements, (iii) stability testing, (iv) quality
assurance/quality control development (including management of Third Party
fillers, packagers and labelers), and (v) internal and Third Party costs and
expenses incurred in connection with (A) qualification and validation of Third
Party contract manufacturers and vendors and (B) subject to the terms of this
Agreement, establishing a primary or secondary source supplier, including,
without limitation, the transfer of process and Manufacturing technology and
analytical methods, scale-up, process and equipment validation, cleaning
validation and initial Manufacturing licenses, approvals and Regulatory
Authority inspections (in each case, to the extent not included in Clinical
Supply Costs or Commercial Supply Costs);
(e) Pre-Launch Marketing Expenses;
(f) any license fees and other payments under Existing Licenses and New Licenses
to the extent attributable to the Manufacture of Clinical Supply Requirements
and/or the Development of Licensed Products in the Field under the Plans for the
Territory (which, for the avoidance of doubt, include activities in the Excluded
Territory performed under the Global Development Plan); and
(g) any other costs or expenses specifically identified and included in the
applicable Development Plan or included as Development Costs under this
Agreement.
          For clarity, it is the intent of the Parties that costs included in
the foregoing will not be unfairly allocated to the Licensed Products in the
Field (to the extent that any development cost is attributable, in part, to
products or activities outside the scope of this Agreement). For the avoidance
of doubt, [***********************************************] and as defined
therein shall be considered a Development Cost under the Global Development Plan
under this Agreement
          1.32 “Development FTE Cost” shall mean, for all Development activities
performed in accordance with the Development Plan(s), including regulatory
activities, the

7



--------------------------------------------------------------------------------



 



product of (a) the number of FTEs required for such Development activity as set
forth in the approved Development Plan and (b) the Development FTE Rate.
          1.33 “Development FTE Rate” for the Excluded Territory, the Territory
(other than Japan) and Japan shall mean [********] in the first Contract Year,
such amount to be adjusted as of January 1, 2008 and annually thereafter by the
percentage increase or decrease, if any, in the applicable CPI (determined based
on the location of the Development personnel) since the Effective Date or the
latest adjustment date hereunder, whichever is later, through June 30 of the
prior calendar year. The Development FTE Rate shall be inclusive of
Out-of-Pocket Costs and other expenses for the employee providing the services,
including travel costs and allocated costs, such as, for example, allocated
overhead costs.
          1.34 “Development Plan(s)” shall mean the Global Development Plan and
the Territory Development Plan.
          1.35 “Effective Date” shall have the meaning set forth in the
introductory paragraph.
          1.36 “EMEA” shall mean the European Medicines Evaluation Agency or any
successor agency thereto.
          1.37 “Excluded Territory” shall mean the United States.
          1.38 “Executive Officers” shall mean the Chief Executive Officer of
Regeneron and the Chief Executive Officer of Bayer HealthCare AG, a German
corporation having a principal place of business at 51368 Leverkusen, Germany.
          1.39 “Existing Licenses” shall mean the agreements listed in
Schedule 4.
          1.40 “FDA” shall mean the United States Food and Drug Administration
and any successor agency thereto.
          1.41 “Field” shall mean the treatment and/or diagnosis of any ocular
disease or disorder through the local administration of any product to the eye,
including, without limitation, by topical, intravitreal, periorbital, implants
or other means of local administration to the eye.
          1.42 “Finished Product” shall mean a Licensed Product in the Field in
its finished, labeled and packaged form, ready for sale to the market or use in
clinical or pre-clinical trials, as the case may be.
          1.43 “First Commercial Sale” shall mean, with respect to a Licensed
Product in a country in the Territory (or, solely for purposes of
Section 19.7(c), in the Excluded Territory), the first commercial sale of the
Finished Product to non-Sublicensee Third Parties for use in the Field in such
country (or group of countries) following receipt of Marketing Approval. Sales
for test marketing or clinical trial purposes or compassionate or similar use
shall not constitute a First Commercial Sale.

8



--------------------------------------------------------------------------------



 



          1.44 “Formulated Bulk Product” shall mean Licensed Product in the
Field formulated into solution or in a lyophilized form, ready for storage or
shipment to a manufacturing facility, to allow processing into the final dosage
form.
          1.45 “FTE” shall mean a full time equivalent employee (i.e., one
fully-committed or multiple partially-committed employees aggregating to one
full-time employee) employed or contracted by a Party and assigned to perform
specified work, with such commitment of time and effort to constitute one
employee performing such work on a full-time basis, which for purposes hereof
shall be [********] per year.
          1.46 “GAAP” shall mean generally accepted accounting principles in the
United States.
          1.47 “Global Development Budget” shall mean the three-year rolling
budget(s) approved by the JSC in the Global Development Plan.
          1.48 “Global Development Plan” shall mean the three-year rolling plan
approved by the JSC for Developing Licensed Products in the Field as part of an
integrated worldwide Development program, including the related Global
Development Budget, as the same may be amended from time-to-time in accordance
with the terms of this Agreement. Global Development Plan activities may be
undertaken entirely or partially in the Excluded Territory if approved by the
JSC. For the avoidance of doubt, the Global Development Plan will not include
(a) any Development activities that are conducted or sponsored by a Party which
are only required for a specific Approval in the Territory (including activities
under the Territory Development Plan) or the Excluded Territory,
(b) Non-Approval Trials or (c) any studies conducted for Pricing Approval or
formulary approval.
          1.49 “Good Practices” shall mean compliance with the applicable
standards contained in then-current “Good Laboratory Practices,” “Good
Manufacturing Practices” and/or “Good Clinical Practices,” as promulgated by the
FDA and all analogous guidelines promulgated by the EMEA or the ICH, as
applicable.
          1.50 “Governmental Authority” shall mean any court, agency, authority,
department, regulatory body or other instrumentality of any government or
country or of any national, federal, state, provincial, regional, county, city
or other political subdivision of any such government or any supranational
organization of which any such country is a member.
          1.51 “IAS/IFRS” shall mean International Accounting
Standards/International Financial Reporting Standards of the International
Accounting Standards Board.
          1.52 “ICH” shall mean the International Conference on Harmonization of
Technical Requirements for Registration of Pharmaceuticals for Human Use.
          1.53 “IND” shall mean, with respect to each Licensed Product in the
Field, an Investigational New Drug Application filed with respect to such
Product, as

9



--------------------------------------------------------------------------------



 



described in the FDA regulations, including all amendments and supplements to
the application, and any equivalent filing with any Regulatory Authority outside
the United States.
          1.54 “Joint Patent Rights” shall mean Patent Rights that cover a Joint
Invention.
          1.55 “Know-How” shall mean any and all proprietary technical or
scientific information, know-how, data, test results, knowledge, techniques,
discoveries, inventions, specifications, designs, trade secrets, regulatory
filings and other information (whether or not patentable or otherwise protected
by trade secret Law) which (a) are now or hereafter during the Term owned by,
licensed to or otherwise held by (i) a Party, (ii) any Affiliate of Company that
is engaged in the Development or Commercialization of Licensed Products pursuant
to this Agreement or (iii) any of Regeneron’s Affiliates, with the rights to
license or sublicense the same, and (b) relate to a Product in the Field and are
necessary or useful for the Development, Manufacture or Commercialization of a
Product in the Field, including, without limitation, New Information.
          1.56 “Law” or “Laws” shall mean all laws, statutes, rules,
regulations, orders, judgments, injunctions and/or ordinances of any
Governmental Authority.
          1.57 “Lead Regulatory Party” shall mean the Party having
responsibility for preparing, prosecuting and maintaining Registration Filings
and any Approvals for Licensed Products in the Field under this Agreement, and
for related regulatory duties.
          1.58 “Legal Dispute” shall mean any dispute, controversy or claim
related to compliance with this Agreement or the validity, breach, termination
or interpretation of this Agreement.
          1.59 “Licensed Products” shall mean Regeneron Products and Company
Products.
          1.60 “Major Market Country” shall mean
[******************************** and [*******].
          1.61 “Manufacture” or “Manufacturing” shall mean activities directed
to producing, manufacturing, processing, filling, finishing, packaging,
labeling, quality assurance testing and release, shipping and/or storage of
Formulated Bulk Product, Finished Product, placebo or a comparator agent, as the
case may be.
          1.62 “Marketing Approval” shall mean an approval of the applicable
Regulatory Authority necessary for the marketing and sale of a Licensed Product
in an indication in the Field in any country, but excluding any separate Pricing
Approval.
          1.63 “Medical Affairs Cost” shall mean, for each country in the
Territory, the product of (a) the number of office-based FTEs supporting the
coordination of Non-Approval Trials related to the Licensed Products in the
Field as agreed upon in the

10



--------------------------------------------------------------------------------



 



Country Commercialization Plan or Territory Commercialization Plan and (b) the
applicable Medical Affairs FTE Rate.
          1.64 “Medical Affairs FTE Rate” shall mean, on a Region-by-Region or
one or more Major Market Countries basis in the Territory (determined based on
the location of the medical affairs professional), a rate agreed upon in local
currency by the Parties prior to the expected start of the first Non-Approval
Trial in such Region or Major Market Country, as applicable, based upon the
fully burdened cost of medical affairs professionals of pharmaceutical companies
in the Field in the applicable country, such amount to be adjusted as of January
1 of each following Contract Year by the percentage increase or decrease, if
any, in the applicable CPI through June 30 of the prior calendar year. The
Medical Affairs FTE Rate shall be inclusive of Out-of-Pocket Costs and other
expenses for the employee providing the services, including travel costs and
allocated costs, such as, for example, allocated overhead costs.
          1.65 “Net Sales” shall mean the gross amount invoiced for bona fide
arms’ length sales of Licensed Products in the Field in the Territory by or on
behalf of Company or its Affiliates or Sublicensees to Third Parties, less the
following deductions determined in accordance with Company’s standard methods as
generally and consistently applied by Company:
(a) normal and customary trade, cash and/or quantity discounts allowed and taken
with respect to Licensed Product sales;
(b) amounts repaid or credited by reason of defects, rejections, recalls,
returns, rebates and allowances;
(c) chargebacks and other amounts paid on sale or dispensing of Licensed
Products;
(d) Third Party cash rebates and chargebacks related to sales of the Licensed
Product, to the extent allowed;
(e) retroactive price reductions that are actually allowed or granted;
(f) compulsory payments and rebates directly related to the sale of Licensed
Products, accrued, paid or deducted pursuant to agreements (including, but not
limited to, managed care agreements) or government regulations;
(g) freight, insurance and other transportation charges, to the extent included
in the invoice price;
(h) tariffs, duties, excise, value-added, consumption or other taxes (other than
taxes based on income), to the extent included in the invoice price; and

11



--------------------------------------------------------------------------------



 



(i) any other specifically identifiable costs or charges included in the gross
invoiced sales price of such Licensed Product falling within categories
substantially equivalent to those listed above.
          Sales between the Parties, or between the Parties and their Affiliates
or Sublicensees, for resale, shall be disregarded for purposes of calculating
Net Sales. Any of the items set forth above that would otherwise be deducted
from the invoice price in the calculation of Net Sales but which are separately
charged to, and paid by, Third Parties shall not be deducted from the invoice
price in the calculation of Net Sales. In the case of any sale of a Licensed
Product for consideration other than cash, such as barter or countertrade, Net
Sales shall be calculated on the fair market value of the consideration received
as agreed by the Parties. Solely for purposes of calculating Net Sales, if
Company or its Affiliate or Sublicensee sells such Licensed Products in the form
of a combination product containing any Product and one or more active
ingredients (whether combined in a single formulation or package, as applicable,
or formulated or packaged separately but sold together for a single price in a
manner consistent with the terms of this Agreement) (a “Combination Product”),
Net Sales of such Combination Product for the purpose of determining the
Territory Profit Split pursuant to this Agreement will be calculated by
multiplying actual Net Sales of such Combination Product as determined in the
first paragraph of this definition of “Net Sales” by the fraction A/(A+B), where
A is the invoice price of such Licensed Product if sold separately, and B is the
total invoice price of the other active ingredient(s) in the combination if sold
separately. If, on a country-by-country basis, such other active ingredient(s)
in the Combination Product is not sold separately in such country, but the
Licensed Product component of the Combination Product is sold separately in such
country, Net Sales for the purpose of determining Territory Profit Split
pursuant to this Agreement for the Combination Product shall be calculated by
multiplying actual Net Sales of the Combination Product by the fraction A/C,
where A is the invoice price of the Licensed Product component if sold
separately, and C is the invoice price of the Combination Product. If, on a
country-by-country basis, the Licensed Product component is not sold separately
in that country, Net Sales for the purpose of determining the Territory Profit
Split pursuant to this Agreement for the Combination Product shall be calculated
by multiplying actual Net Sales of the Combination Product by the fraction
D/(D+E), where D is the fair market value of the portion of the Combination
Product that contains the Licensed Product and E is the fair market value of the
portion of the Combination Product containing the other active ingredient(s)
included in such Combination Product, as such fair market values are determined
by mutual agreement of the Parties through the JFC.
          1.66 “New Information” shall mean any and all ideas, inventions, data,
writings, protocols, discoveries, improvements, trade secrets, materials or
other proprietary information not generally known to the public, which may arise
or be conceived or developed by (a) either Party,(b) any Affiliate of Company
that is engaged in the Development or Commercialization of Licensed Products
pursuant to this Agreement, (c) any of Regeneron’s Affiliates or (d) the Parties
or their Affiliates jointly, during the Term pursuant to this Agreement to the
extent specifically related to any Licensed Product in the Field, including,
without limitation, information and data included in any Plans or Registration
Filings made under this Agreement.

12



--------------------------------------------------------------------------------



 



          1.67 “New License” shall mean any license approved by the JSC, other
than Existing Licenses, required for the Development, Manufacture or
Commercialization of any Licensed Product in the Field under this Agreement.
          1.68 “Other Shared Expenses” shall mean those costs and expenses
specifically referred to in Sections 3.4(b)(xii), 7.7, 12.2(e), 12.3(b),
13.1(c), 13.3(b), 13.3(d) and 17.1(c) which, except as set forth in
Section 3.4(b)(xii) or elsewhere in this Agreement, shall be shared equally
between the Parties.
          1.69 “Out-of-Pocket Costs” shall mean costs and expenses paid to Third
Parties (or payable to Third Parties and accrued in accordance with GAAP or
IAS/IFRS) by either Party and/or its Affiliates in accordance with the
applicable Plan.
          1.70 “Party Information” shall mean any and all trade secrets or other
proprietary information, including, without limitation, any proprietary data,
inventions, ideas, discoveries and materials (whether or not patentable or
protectable as a trade secret) not generally known to the public regarding a
Party’s or its Affiliates’ technology, products, business or objectives, in each
case, other than New Information, which are disclosed or made available by a
Party or such Party’s Affiliates to the other Party or the other Party’s
Affiliates in connection with this Agreement. For the avoidance of doubt, all
confidential information disclosed by Regeneron under the terms of the
confidentiality agreement between the Parties dated July 6, 2006 is hereby
deemed Party Information of Regeneron.
          1.71 “Patent Application” shall mean any application for a Patent.
          1.72 “Patent Rights” shall mean unexpired Patents and Patent
Applications.
          1.73 “Patents” shall mean patents and all substitutions, divisions,
continuations, continuations-in-part, reissues, reexaminations and extensions
thereof and supplemental protection certificates relating thereto, and all
counterparts thereof in any country in the world.
          1.74 “Person” shall mean and include an individual, partnership, joint
venture, limited liability company, corporation, firm, trust, unincorporated
organization and government or other department or agency thereof.
          1.75 “Phase 2 Trial” shall mean a controlled dose ranging clinical
trial to evaluate further the efficacy and safety of a Licensed Product in the
Field in the targeted patient population and to help define the optimal dose
and/or dosing regimen.
          1.76 “Phase 3 Trial” shall mean a clinical trial that is designed to
gather further evidence of safety and efficacy of a Licensed Product in the
Field (and to help evaluate its overall risks and benefits) and is intended to
support Marketing Approval for a Licensed Product in the Field in one or more
countries in the Territory. A Phase 3 Trial typically follows at least one Phase
2 Trial.

13



--------------------------------------------------------------------------------



 



          1.77 “Plan” shall mean any Country Commercialization Plan, Territory
Commercialization Plan, Global Development Plan, Territory Development Plan,
Manufacturing Plan or other plan approved through the Committee process relating
to the Development, Manufacture or Commercialization of Licensed Products in the
Field under this Agreement.
          1.78 “Pre-Launch Marketing Expenses” shall mean, on a
country-by-country basis in the Territory, with respect to each Licensed
Product, all Commercialization expenses to support the Licensed Products in the
Field incurred prior to the First Commercial Sale of such Licensed Product in
the Field in the country.
          1.79 “Pricing Approval” shall mean such approval, agreement,
determination or governmental decision establishing prices for a Licensed
Product that can be charged to consumers and will be reimbursed by Governmental
Authorities in countries in the Territory where Governmental Authorities or
Regulatory Authorities of such country approve or determine pricing for
pharmaceutical products for reimbursement or otherwise.
          1.80 “Product” shall mean
[*******************************************]. Except as expressly set forth
herein, the defined term “Product” shall refer exclusively to any such molecule
Manufactured, Developed and/or Commercialized in the Field.
          1.81 “Product Trademark” shall mean, with respect to each Licensed
Product in the Field in the Territory, the trademark(s) selected by the JCC and
approved by the JSC for use on such Licensed Product throughout the Territory
and/or accompanying logos, slogans, trade names, trade dress and/or other
indicia of origin, in each case as selected by the JCC and approved by the JSC.
          1.82 “Promotional Materials” shall mean, with respect to each Licensed
Product, promotional, advertising, communication and educational materials
relating to such Licensed Product for use in connection with the marketing,
promotion and sale of such Licensed Product in the Field in the Territory, and
the content thereof, and shall include, without limitation, promotional
literature, product support materials and promotional giveaways.
          1.83 “Quarter” or “Quarterly” shall refer to a calendar quarter,
except that the first Quarter shall commence on the Effective Date and extend to
the end of the then-current calendar quarter and the last calendar quarter shall
extend from the first day of such calendar quarter until the effective date of
the termination or expiration of the Agreement.
          1.84 “Regeneron Excluded Territory Intellectual Property” shall mean
Regeneron Patent Rights and Know-How that cover, claim or are used for the
Development, Manufacture and/or Commercialization of Company Products under the
Plans, but excluding (a) any Regeneron Patent Rights covering the composition of
any Regeneron Products, including, without limitation, the VEGF Trap, and
(b) any New

14



--------------------------------------------------------------------------------



 



Information or Party Information arising from the Development, Manufacture
and/or Commercialization of Regeneron Products.
          1.85 “Regeneron Intellectual Property” shall mean the Regeneron Patent
Rights and any Know-How of Regeneron or any of its Affiliates.
          1.86 “Regeneron Patent Rights” shall mean those Patent Rights which,
(a) at the Effective Date or at any time thereafter during the Term, are owned
by, licensed to or otherwise held by Regeneron or any of its Affiliates (other
than pursuant to this Agreement), including, without limitation, Patent Rights
covering formulation and delivery technologies, with the right to license or
sublicense the same, and (b) include at least one Valid Claim which would be
infringed by the Development, Manufacture or Commercialization of a Product in
the Field.
          1.87 “Regeneron Products” shall mean Products which are now or
hereafter during the Term owned by, licensed to or otherwise held by Regeneron
or any of its Affiliates (other than pursuant to this Agreement), including,
without limitation, the VEGF Trap.
          1.88 “Region” shall mean [********************************] and
[*******].
          1.89 “Registration Filing” shall mean the submission to the relevant
Regulatory Authority of an appropriate application seeking any Approval, and
shall include, without limitation, any IND or Marketing Approval application in
the Field.
          1.90 “Regulatory Authority” shall mean any federal, national,
multinational, state, provincial or local regulatory agency, department, bureau
or other governmental entity anywhere in the world with authority over the
Development, Manufacture or Commercialization of any Licensed Product in the
Field under this Agreement. The term “Regulatory Authority” includes, without
limitation, the FDA, the EMEA and the Japanese Ministry of Health, Labour and
Welfare.
          1.91 “Rest of World Country” shall mean any country in the Territory
other than the Major Market Countries.
          1.92 “Sales Force Cost” shall mean, for a country in the Territory,
the product of (a) the number of FTEs detailing the Licensed Products in the
Field in the country in accordance with the approved Country Commercialization
Plan and (b) the applicable Sales Force FTE Rate. Notwithstanding the foregoing,
neither “Sales Force Cost” nor, for clarity, “Shared Promotion Expenses,” shall
include the costs related to [*******************************************]
          1.93 “Sales Force FTE Rate” shall mean, on a Region-by-Region or one
or more Major Market Countries basis (determined based on the location of the
sales representative), a rate agreed upon in local currency by the Parties at
least eighteen (18) months prior to the Anticipated First Commercial Sale in the
Region or Major Market Country, as applicable, based upon the fully burdened
cost of sales representatives of

15



--------------------------------------------------------------------------------



 



pharmaceutical companies in the Field in the applicable country, such amount to
be adjusted as of January 1 of each following Contract Year by the percentage
increase or decrease, if any, in the applicable CPI through June 30 of the prior
calendar year. The Sales Force FTE Rate shall be inclusive of Out-of-Pocket
Costs and other expenses for the employee providing the services, including
travel costs and allocated costs, such as, for example, allocated overhead
costs.
          1.94 “Shared Promotion Expenses” shall mean the sum of the following
items, in each case to the extent attributable to Commercialization of Licensed
Products in the Field in the Territory in accordance with an approved Country
Commercialization Plan or Territory Commercialization Plan:
(a) [***********************] to cover the cost of distribution, freight,
insurance and warehousing, related to the sale of Licensed Products in the Field
in the Territory;
(b) bad debt attributable to Licensed Products in the Field sold in the
Territory;
(c) Sales Force Cost;
(d) Medical Affairs Cost;
(e) Out-of-Pocket Costs related to (i) the marketing, advertising and/or
promotion of Licensed Products in the Field in the Territory (including, without
limitation, educational expenses, advocate development programs and symposia and
Promotional Materials), (ii) market research for Licensed Products in the Field
in the Territory and (iii) the preparation of training and communication
materials for Licensed Products in the Field in the Territory;
(f) a portion of Out-of-Pocket Costs agreed upon by the Parties related to the
marketing, advertising and promotion of Licensed Products in the Field in the
Territory (including, without limitation, educational expenses, advocate
development programs and symposia, and promotional materials) to the extent such
marketing, advertising and promotion (i) relate to both Licensed Products and
other Company products or (ii) relate to Licensed Products in the Field in both
the Territory and the Excluded Territory, in each case, as agreed upon in an
approved Territory Commercialization Plan or Country Commercialization Plan;
(g) Out-of-Pocket Costs related to Non-Approval Trials for Licensed Products in
the Field in the Territory, including, without limitation, the Out-of-Pocket
Cost of clinical research organizations, investigator and expert fees, lab fees
and scientific service fees, the Out-of-Pocket Cost of shipping clinical
supplies to centers or disposal of clinical supplies, in each case, to the
extent not included in Commercial Supply Cost; and

16



--------------------------------------------------------------------------------



 



(h) Commercial Overhead Charge.
          The foregoing shall not include any costs which have been included in
Development Costs. For clarity, it is the intent of the Parties that costs and
headcount included in the foregoing will not be unfairly allocated to the
Licensed Products in the Field in the Territory (to the extent that any Shared
Promotion Expense is attributable, in part, to products or activities other than
the Licensed Products in the Field in the Territory) and, in each case, will
only be included once in the calculation of the Quarterly True-Up.
          1.95 “Shares of Then Outstanding Capital Stock” shall mean, at any
time, the issued and outstanding shares of Common Stock and Class A Stock of
Regeneron at such time, as well as all capital stock issued and outstanding as a
result of any stock split, stock dividend or reclassification of Common Stock or
Class A Stock distributable, on a pro rata basis, to all holders of Common Stock
and Class A Stock.
          1.96 “Sublicensee” shall mean a Third Party or an Affiliate to whom
Company will have granted a license or sublicense under Company’s rights
pursuant to Section 4.3 to Commercialize Licensed Products in the Field in the
Territory. For the avoidance of doubt, a “Sublicensee” will include a Third
Party to whom Company will have granted the right to distribute Licensed
Products in the Field wherein such distributor pays to Company a royalty (or
other amount) based upon the revenues received by the distributor for the sale
(or resale) of Licensed Products by such distributor.
          1.97 “Territory Commercialization Budget” shall mean the three-year
rolling budget(s) included in the Territory Commercialization Plan.
          1.98 “Territory Commercialization Plan” shall mean the three-year
rolling plan for Commercializing the Licensed Products in the Field in the
Territory approved by the JSC, including the Territory Commercialization Budget,
as the same may be amended from time-to-time in accordance with the terms of
this Agreement. The Territory Commercialization Plan shall set forth for each
Licensed Product, the information, plans and forecasts set forth in Section 6.2.
          1.99 “Territory” shall mean all the countries of the world, except the
Excluded Territory.
          1.100 “Territory Development Plan” shall mean the three-year rolling
plan approved by the JSC for Developing the Licensed Products in the Field for a
specific country (or countries) in the Territory, including the related
Territory Development Budget, as the same may be amended from time-to-time in
accordance with the terms of this Agreement. For the avoidance of doubt, the
Territory Development Plan will not include (a) any Development activities that
are conducted as part of the Global Development Plan or (b) Non-Approval Trials,
but will include any other clinical trials of the Licensed Products in the Field
in the Territory, including any studies or other activities conducted for
Pricing Approval.
          1.101 “Territory Development Budget” shall mean the three-year rolling
budget(s) approved by the JSC in the Territory Development Plan.

17



--------------------------------------------------------------------------------



 



          1.102 “Third Party” shall mean any Person other than Company or
Regeneron or any Affiliate of either Party.
          1.103 “United States,” “US” or “U.S.” shall mean the United States of
America (including its territories and possessions) and Puerto Rico.
          1.104 “Valid Claim” shall mean a claim (a) of any issued, unexpired
Patent that has not been revoked or held unenforceable or invalid by a decision
of a court or governmental agency of competent jurisdiction from which no appeal
can be taken, or with respect to which an appeal is not taken within the time
allowed for appeal, and that has not been disclaimed or admitted to be invalid
or unenforceable through reissue, disclaimer or otherwise or (b) of any Patent
Application that has not been cancelled, withdrawn or abandoned or pending for
more than seven (7) years.
          1.105 “VEGF” shall mean vascular endothelial growth factor.
          1.106 “VEGF Trap” shall mean [*************************]
          1.107 “Additional Definitions.” Each of the following definitions is
set forth in the Sections (or Schedules) of this Agreement indicated below:

      DEFINITION   SECTION/SCHEDULE
 
   
Aggregate Regeneron Payment Amount
  9.2(a)
Alliance Manager
  3.2(a)
Collaboration
  Preamble
Collaboration Purpose
  3.1(b)
Company Products
  2.6
Development Budget(s)
  5.3
Development Overrun
  9.11
Expert Panel
  0.4
Global Brand
  3.4(b)(i)
Global Development Balance
  Schedule 2
Global True-Up
  Schedule 2
Governance Dispute
  10.2
Initial Development Plan
  5.2
JCC
  3.1(a)
JDC
  3.1(a)
JFC
  3.1(a)
JSC
  3.1(a)
Joint Invention
  12.1(b)
Manufacturing Cost
  Schedule 1
Manufacturing Plan
  8.4
Marketing Guidelines
  3.4(b)(v)
Non-Approval Trials
  6.2(j)

18



--------------------------------------------------------------------------------



 



      DEFINITION   SECTION/SCHEDULE
 
   
Non-Incurred Amount
  5.3
Project Manager
  3.9
Regeneron Reimbursement Amount
  Schedule 2
Quarterly True-Up
  Schedule 2
Term
  19.1(a)
Termination Notice Period
  19.2
Territory Profit Split
  Schedule 2
Working Group
  3.1(a)

ARTICLE II
COLLABORATION
          2.1 Scope of Collaboration. The Parties will cooperate in good faith
under this Agreement and each Party will use Commercially Reasonable Efforts to
Develop Licensed Products in the Field for the purpose of Commercializing
Licensed Products in the Field in the Territory. Company will use Commercially
Reasonable Efforts to Commercialize Licensed Products in the Field in the
Territory. The Parties shall establish various Committees as set forth in
Article 3 of this Agreement to oversee and/or coordinate the Development of
Licensed Products in the Field and oversee the Commercialization of Licensed
Products in the Field in the Territory, and each Party shall, subject to the
terms and conditions set forth in Article 16, provide (or cause its Affiliates
to provide) to any relevant Committee any necessary Party Information, New
Information and such other information and materials as may be reasonably
required for the Parties to effectively and efficiently Develop and Manufacture
Licensed Products in the Field and for Company (and, if agreed to by Company or
set forth in the Plans, Regeneron) to effectively and efficiently Commercialize
the Licensed Products in the Field in the Territory under this Agreement.
          2.2 Compliance With Law. Both Company and Regeneron, and their
respective Affiliates, shall perform their obligations under this Agreement in
an effort to Develop, Manufacture and Commercialize Licensed Products in the
Field in the Territory in accordance with applicable Law. No Party or any of its
Affiliates shall, or shall be required to, undertake any activity under or in
connection with this Agreement which violates, or which it believes, in good
faith, may violate, any applicable Law.
          2.3 Further Assurances and Transaction Approvals. Upon the terms and
subject to the conditions hereof, each of the Parties will use Commercially
Reasonable Efforts to (a) take, or cause to be taken, all actions necessary,
proper or advisable under applicable Laws or otherwise to consummate and make
effective the transactions contemplated by this Agreement, (b) obtain from the
requisite Governmental Authorities any consents, licenses, permits, waivers,
approvals, authorizations or orders required to be obtained or made by such
Party in connection with the authorization, execution and delivery by such Party
of this Agreement and the consummation by such Party of the transactions
contemplated by this Agreement and (c) make all necessary filings, and
thereafter make any other advisable submissions, with respect to this Agreement
and the transactions contemplated by this Agreement required to be made by such
Party under applicable Laws. The Parties will cooperate with each other in
connection with the making

19



--------------------------------------------------------------------------------



 



of all such filings. Each Party will furnish to the other Party all information
in its possession or under its control required for any applicable or other
filing to be made pursuant to the rules and regulations of any applicable Laws
in connection with the transactions contemplated by this Agreement.
          2.4 Compliance with Third Party Agreements. Each Party agrees to
comply with the obligations set forth in (a) the Existing Licenses and the New
Licenses to which it is a party and to notify the other Party of any terms or
conditions in any such Existing License or New License with which such other
Party is required to comply as a licensee or sublicensee, as the case may be,
and (b) any other material agreement to which it is a party and that is related
to the Collaboration, including, without limitation, any obligations to pay
royalties, fees or other amounts due thereunder. Moreover, each Party shall take
all actions reasonably necessary to ensure the other Party’s ability to comply
with (i) any such Existing License or New License (including any such terms and
conditions with which such Party is required to comply as a sublicensee), and
(ii) any such material agreement entered into pursuant to a Plan. Neither Party
may terminate or amend any Existing License, New License or any other material
agreement entered into pursuant to a Plan without the prior written consent of
the other Party, such consent not to be unreasonably withheld or delayed, if the
amendment or termination imposes any material liability or restriction on either
Party with respect to the Development, Manufacture or Commercialization of
Licensed Products in the Field in the Territory.
          2.5 Plans. The Parties shall undertake all Development and
Commercialization activities under this Agreement solely in accordance with the
Committee approved Plans. The Parties may agree to amend all Plans and budgets
from time to time as circumstances may require.
          2.6 Limitation on Exercise of Rights Outside of Collaboration.
               (a) During the Term, except as set forth in this Agreement,
neither Party nor any of its Affiliates, either alone or through any Third
Party, shall Develop or Commercialize any Product in the Field in the Territory,
except pursuant to this Agreement. For the avoidance of doubt, nothing in the
preceding sentence or elsewhere in this Agreement shall limit or restrict either
Party’s right to research, develop, make, have made, use, sell, offer to sell,
have sold, import and export its Products outside the Field, including, without
limitation, Regeneron’s and Aventis’ activities under the Aventis Agreement.
               (b) If a Party (the “Proposing Party”) presents a proposal to the
JDC to undertake additional clinical trials not contemplated in a Development
Plan to support a Licensed Product in the Field and the JDC fails to approve the
proposal within the timeframe established by the JDC pursuant to Section 5.5,
then the Proposing Party may, at its option and at its sole expense, conduct
such additional clinical trial(s) outside the scope of the Development Plans;
provided, however, the Proposing Party must first present the proposed protocols
and clinical trial designs to the other Party for approval, such approval not to
be unreasonably withheld or delayed and, for other than

20



--------------------------------------------------------------------------------



 



Non-Approval Trials or trials conducted solely for purposes of obtaining
Approvals in the Excluded Territory, shall also present to the other Party the
related budgets for Clinical Supply Costs and Out-of-Pocket Costs (provided that
such budgets shall be provided for informational purposes only and may not be
used to disapprove such protocols and designs). The other Party’s
representatives on the JDC may only disapprove any such protocols or clinical
trial designs for material safety reasons. If, in compliance with this
Section 2.6(b), the other Party does not approve any such protocols or clinical
trial designs for material safety reasons, the Proposing Party may not proceed
with the proposed clinical trials unless and until the dispute has been resolved
as provided in Section 3.10(b) and, if necessary, Section 10.4. In the event
that the Proposing Party conducts any such additional clinical trials, all
results, Know-How and Patent Rights generated in or arising from any such
clinical trial shall be subject to the grants of rights pursuant to Article 4 of
this Agreement. For the avoidance of doubt, no consideration or reimbursement
shall be paid to the Proposing Party with respect to the conduct of any such
additional clinical trials; provided, however, that if the Parties subsequently
agree to commence a further clinical trial based on the results of such
additional clinical trial(s) or data is used from such additional clinical
trials to support an Approval in the Territory, then the other Party shall be
required to reimburse the Proposing Party for [*************] of the actual
Out-of-Pocket Costs and Clinical Supply Costs incurred in connection with the
conduct of such additional clinical trial(s) that are consistent with the
budgets provided to the other Party pursuant to this Section 2.6(b) (if
applicable) and the other terms of this Agreement. Nothing in this
Section 2.6(b) shall permit Regeneron to make a Registration Filing in the
Territory or seek an Approval in the Territory based on any results or data
obtained in conducting the additional clinical trial(s) allowed under this
Section 2.6(b), and publication of all data and results thereof shall be subject
to Article 16.
               (c) If Company determines that one of its or one of its
Affiliates’ internal product candidates constitutes a Product in the Field or if
Company or its Affiliate acquires rights to a Product in the Field in the
Territory from a Third Party, Company shall promptly present a proposal to the
JDC to include such Product in the Collaboration based on the terms of this
Agreement, and, as part of such presentation, shall provide the JDC with all
information with respect to such Product reasonably available to Company and
material to a decision by Regeneron’s representatives on the JDC as to whether
to approve the inclusion of such Product in the Collaboration. If Regeneron’s
representatives on the JDC, in their sole discretion, approve such inclusion of
such Product in the Collaboration as a Licensed Product, then such Product shall
be included in the Collaboration on the terms of this Agreement (such Products
being referred to as “Company Products”). If Regeneron’s representatives on the
JDC, in their sole discretion, do not approve such inclusion of such Product in
the Collaboration, then, for such Products arising from Company’s or its
Affiliates’ internal research and development activities or to which Company or
its Affiliates acquire rights, Company or its Affiliates may continue to Develop
such Product in the Field in the Territory up to the completion of Phase 2
Trials, at which time Company shall present to Regeneron’s representatives on
the JDC the available clinical data with respect to such Product for the
approval by Regeneron’s

21



--------------------------------------------------------------------------------



 



representatives on the JDC of inclusion of such Product in the Collaboration as
a Licensed Product under the terms of this Agreement. If Regeneron’s
representatives on the JDC do not, in their sole discretion, approve the
inclusion of such Product in the Collaboration on the terms of this Agreement,
then Company or its Affiliates may license or otherwise transfer rights to such
Product in the Territory in the Field to a Third Party without any further
consideration or payments to Regeneron. However, neither Company nor any of its
Affiliates may participate in the further Development or Commercialization of
such Products in the Field in the Territory. For the avoidance of doubt, any
modification, derivative or new formulation of a Regeneron Product Developed by
either Party shall be considered a Regeneron Product and not a Company Product.
          2.7 Excluded Territory Activities. Notwithstanding that a Company
Product or a Regeneron Product is deemed a Licensed Product hereunder, and for
the avoidance of doubt, Company shall have the exclusive right and authority, in
its discretion, to exploit Company Products in the Field in the Excluded
Territory and Regeneron shall have the exclusive right and authority, in its
discretion, to exploit Regeneron Products in the Field in the Excluded
Territory, in each case, subject only to the terms of this Agreement that
expressly apply to Licensed Products in the Field in the Excluded Territory.
Each Party agrees to reasonably communicate and consult with the other Party
(through the JDC or the other Party’s representatives on the JDC, with respect
to Development activities, and through the JCC or the other Party’s
representatives on the JCC, with respect to commercialization activities) on
material Development and commercialization activities relating to Licensed
Products in the Field in the Excluded Territory. Notwithstanding the foregoing
or any other provision in this Agreement, neither Party nor any Committee shall
have the right or authority to manage or control the internal operations of the
other Party or to approve, modify, impede or delay any of the other Party’s
commercialization or Development plans or activities for its Products in the
Excluded Territory (other than as contemplated under or in connection with the
Global Development Plan). Each Party shall reasonably inform the JDC or the JCC
or the other Party’s representatives on the JDC or JCC, as applicable, of
(a) all material clinical and regulatory matters directly relating to its
Products in the Excluded Territory, whether or not addressed in the Global
Development Plan, and (b) any other Development or commercialization activities
directly relating to its Products in the Excluded Territory to the extent such
matters or activities would be reasonably expected to materially adversely
affect, or have a material impact on, the Development or Commercialization of
Licensed Products in the Territory. To the extent any of the foregoing matters
or activities in the Excluded Territory are undertaken pursuant to the Global
Development Plan, each Party shall comply with the Global Development Plan;
otherwise, the Party Developing and/or commercializing its Product(s) in the
Excluded Territory shall consider in good faith all comments of the JDC and the
JCC (or the other Party’s representatives on the JDC or JCC) with respect to
such matters and activities.

22



--------------------------------------------------------------------------------



 



ARTICLE III
MANAGEMENT
          3.1 Committees/Management.
               (a) The Parties agree to establish, for the purposes specified
herein, a Joint Steering Committee (the “JSC”), a Joint Development Committee
(the “JDC”), a Joint Commercialization Committee (the “JCC”), a Joint Finance
Committee (the “JFC”) and such other Committees as the Parties deem appropriate.
The roles and responsibilities of each Committee are set forth in this Agreement
(or as may be determined by the JSC for Committees established in the future)
and may be further designated by the JSC. From time to time, each Committee may
establish working groups (each, a “Working Group”) to oversee particular
projects or activities, and each such Working Group shall be constituted and
shall operate as the Committee which establishes the Working Group determines.
               (b) Each of the Committees and the Executive Officers shall
exercise its decision-making authority hereunder in good faith and in a
commercially reasonable manner for the purpose of optimizing the commercial
potential of and financial returns from the Licensed Products in the Field in
the Territory consistent with Commercially Reasonable Efforts and without regard
to any other pharmaceutical product being developed or commercialized in the
Field by or through a Party or any of its Affiliates (the “Collaboration
Purpose”). The Parties acknowledge and agree that none of the Committees or the
Executive Officers shall have the power to amend any of the terms or conditions
of this Agreement, other than by mutual agreement of the Parties as set forth in
Section 20.5.
          3.2 Joint Steering Committee.
               (a) Formation; Composition and Purpose. Within ten (10) days
after the Effective Date, the Parties will establish the JSC, which shall have
overall responsibility for the oversight of the Collaboration. The purpose of
the JSC shall be (i) to review and approve the overall strategy for an
integrated worldwide Development program; for the Manufacture of Licensed
Products in the Field for use in activities under the Plans and for the
Commercialization of Licensed Products in the Field in the Territory; (ii) to
review the efforts of the Parties in performing their responsibilities under the
Plans and (iii) to oversee the Committees and resolve matters pursuant to the
provisions of Section 3.10 below on which such Committees are unable to reach
consensus. The JSC shall be composed of at least three (3) senior executives of
each Party; provided that the total number of representatives may be changed
upon mutual agreement of the Parties (so long as each Party has an equal number
of representatives). In addition, each Party shall appoint a senior
representative who possesses a general understanding of clinical, regulatory,
manufacturing and marketing issues to act as its Alliance Manager (“Alliance
Manager”) to the JSC. Each Alliance Manager shall be charged with creating and
maintaining a collaborative work environment within and among all Committees.
               (b) Specific Responsibilities. In addition to its overall
responsibility for overseeing the Collaboration, the JSC shall in particular
(i) annually

23



--------------------------------------------------------------------------------



 



review and approve the Development Plan(s), Manufacturing Plan(s) and Territory
Commercialization Plan(s); (ii) at least semi-annually review the efforts of the
Parties in performing their respective Development and Commercialization
activities under the then effective Plans; (iii) attempt in good faith to
resolve any disputes referred to it by any of the Committees and provide a
single-point communication for seeking consensus regarding key global strategy
and Plan issues; (iv) establish sub-committees of the JSC as the JSC deems
appropriate and (v) consider and act upon such other matters as are specified in
this Agreement or otherwise agreed to by the Parties.
          3.3 Joint Development Committee.
               (a) Formation; Composition and Purpose. Within ten (10) days
after the Effective Date, the Parties will establish the JDC. The purpose of the
JDC shall be (i) to advise the JSC on the strategy for the Development of
Licensed Products in the Field as part of an integrated worldwide Development
program; (ii) to develop (or oversee the development of), review and annually
update and present to the JSC for approval the Development Plan(s) (and related
Development Budget(s)) and (iii) to oversee the implementation of the
Development Plan(s) and the Development operational aspects of the
Collaboration. The JDC shall be composed of at least three (3) senior executives
of each Party; provided that each Party must appoint, as one of its
representatives on the JDC, its Project Manager and provided further, that the
total number of representatives may be changed upon mutual agreement of the
Parties (so long as each Party has an equal number of representatives).
               (b) Specific Responsibilities. In particular, subject to
Section 2.7, the JDC shall be responsible for:
          (i) advising the JSC on the overall global Development strategy for
the Licensed Products in the Field;
          (ii) facilitating an exchange of Development data between the Parties
and developing and updating the Development Plans (and related Development
Budgets), as described in Sections 5.2 and 5.3, for final approval by the JSC;
          (iii) developing (or overseeing the development of), reviewing,
annually updating and overseeing the implementation of, and compliance with, the
Development Plans (including the Development Budgets);
          (iv) developing forecasts for Clinical Supply Requirements to enable
the timely preparation of the Manufacturing Plan;
          (v) overseeing clinical and regulatory matters pertaining to Licensed
Products in the Field arising from the Plans; advising on material clinical and
regulatory matters and other Development activities in the Excluded Territory
that are reasonably expected to

24



--------------------------------------------------------------------------------



 



materially adversely affect, or have a material impact on, the Development of
Licensed Products in the Territory; and reviewing and approving protocols,
statistical analysis plans, clinical study endpoints, clinical methodology and
monitoring requirements for clinical trials of Licensed Products in the Field as
contemplated under the Development Plans and for Non-Approval Trials;
          (vi) reviewing and approving proposed target Licensed Product labeling
and reviewing, and to the extent set forth herein approving, proposed changes to
Product labeling with respect to Licensed Products in the Field in accordance
with Section 7.2(f) ;
          (vii) facilitating an exchange between the Parties of data,
information, material and results relating to the Development of Licensed
Products in the Field;
          (viii) formulating a life-cycle management strategy for Licensed
Products in the Field and evaluating new opportunities for new formulations,
delivery systems and improvements in concert with the JCC;
          (ix) establishing a regulatory Working Group responsible for
overseeing, monitoring and coordinating the submission of Registration Filings
in countries in the Territory, including coordinating material communications,
filings and correspondence with Regulatory Authorities in the Territory in
connection with the Licensed Products in the Field;
          (x) establishing a Working Group responsible for overseeing all basic
research activities for Licensed Products in the Field conducted under the
Global Development Plan; and
          (xi) considering and acting upon such other matters as are specified
in this Agreement or by the JSC.
          3.4 Joint Commercialization Committee.
               (a) Formation; Composition and Purpose. Within twenty (20) days
after the Effective Date, the Parties will establish the JCC. The purpose of the
JCC shall be (i) to develop and propose to the JDC and JSC the strategy for the
Commercialization of Licensed Products in the Field in the Territory; (ii) to
discuss and advise on certain commercialization activities for the Licensed
Products in the Excluded Territory to the extent contemplated in Section 2.7;
(iii) to develop (or oversee the development of), review and annually update and
present to the JSC for approval the Territory Commercialization Plan (and
related Territory Commercialization Budget); (iv) to develop (or oversee the
development of), review and annually update and approve the Country
Commercialization Plans (and related Country Commercialization Budgets) and
(v) to oversee the implementation of the Territory Commercialization Plan and
the

25



--------------------------------------------------------------------------------



 



Commercialization operational aspects of the Collaboration. The JCC shall be
composed of at least two (2) senior executives of each Party.
               (b) JCC Responsibilities. In particular, subject to Section 2.7,
the JCC shall be responsible for:
          (i) recommending to the JSC whether a single brand will be used for
Commercialization of Licensed Products for one or more indications throughout
the Excluded Territory and the Territory (“Global Brand”). If the JCC agrees
that a Global Brand(s) for the Licensed Products is
desirable,[*****************************];
          (ii) developing and proposing to the JSC the strategy for the
Commercialization of the Licensed Products in the Field in the Territory;
          (iii) commencing no later than three (3) years prior to the
Anticipated First Commercial Sale anywhere in the Territory, (A) developing, and
updating at least annually, the Territory Commercialization Plans (and related
Territory Commercialization Budgets) for final approval by the JSC and
(B) approving the Country Commercialization Plan(s) (and related Country
Commercialization Budget(s));
          (iv) developing forecasts for Commercial Supply Requirements for the
Territory to enable the timely preparation of the Manufacturing Plan for review
by the JSC;
          (v) developing and updating, as necessary
[*******************************************] (collectively, the items referred
to in this paragraph (v) shall be referred to as the “Marketing Guidelines”) as
part of the Territory Commercialization Plan;
          (vi) developing target profiles for the Licensed Products in the
Field;
          (vii) developing (or overseeing the development of), reviewing,
annually updating and overseeing the implementation of and compliance with the
Territory Commercialization Plans (including the Territory Commercialization
Budgets) and Country Commercialization Plans (including the Country
Commercialization Budgets), including ensuring that country specific launch
plans in the Territory are consistent with the Marketing Guidelines;
          (viii) establishing, as necessary, sub-committees of the JCC;
          (ix) if the Parties agree to use a Global Brand, selecting a Product
Trademark for Licensed Products in the Field in accordance with

26



--------------------------------------------------------------------------------



 



Section 11.2 and giving guidance on trade dress in the Field
(****************************************************);
          (x) if the Parties agree to use a Global Brand,
[*****************************************************]
          (xi) developing and implementing plans and policies regarding journal
and other publications with respect to Licensed Products in the Field in concert
with the JDC;
          (xii) allocating the appropriate cost for Commercialization activities
that support the Licensed Products in the Field in the Territory and the
Excluded Territory as Other Shared Expenses and/or Shared Promotion Expenses, if
applicable, in accordance with this Agreement and assigning responsibilities and
approving budgets for such activities;
          (xiii) formulating a life-cycle management strategy for Licensed
Products in the Field and evaluating new opportunities for new indications,
formulations, delivery systems and improvements in concert with the JDC;
          (xiv) consulting on all commercialization activities for Licensed
Products in the Field in the Excluded Territory that are reasonably expected to
materially adversely affect, or have a material impact on, the Commercialization
of Licensed Products in the Territory in accordance with, and subject to,
Section 2.7 and Section 6.5; and
          (xv) considering and acting upon such other matters as are specified
in this Agreement or by the JSC or JDC.
          3.5 Other Committees. Within ten (10) days after the Effective Date,
the Parties will establish the JFC, which shall be responsible for accounting,
financial (including planning, reporting and controls) and funds flow matters
related to the Collaboration and this Agreement, including such specific
responsibilities set forth in Article 9 and such other responsibilities
determined by the JSC. The JFC also shall respond to inquiries from the JDC and
the JCC, as needed.
          3.6 Membership. Each of the Committees shall be composed of an equal
number of representatives appointed by each of Regeneron and Company. Each Party
may replace its Committee members upon written notice to the other Party. Each
Committee will have two (2) co-chairpersons, one designated by each of Regeneron
and Company. Each co-chairperson shall be entitled to call meetings. The
co-chairpersons shall coordinate activities to prepare and circulate an agenda
in advance of the meeting and prepare and issue draft minutes of each meeting
within seven (7) days thereafter and final minutes within thirty (30) days
thereafter.

27



--------------------------------------------------------------------------------



 



          3.7 Meetings. Each Committee shall hold meetings at such times as the
Parties shall determine, but in no event less frequently than every Quarter
during the Term. If possible, the meetings shall be held in person (to the
extent practicable, alternating the site for such meetings between the Parties)
or when agreed by the Parties, by video or telephone conference. Other
representatives of each Party or of Third Parties involved in the Development,
Manufacture or Commercialization of the Products (under obligations of
confidentiality) may be invited by the Committee co-chairs to attend meetings of
the Committees as nonvoting participants. Each Party shall be responsible for
all of its own expenses of participating in the Committees. Either Party’s
representatives on a Committee may call a special meeting of the applicable
Committee upon at least five (5) Business Day’s prior written notice, except
that emergency meetings may be called with at least one (1) Business Day’s prior
written notice.
          3.8 Decision-Making. The Committees shall operate by consensus. The
representatives of each Party shall have collectively one (1) vote on behalf of
such Party; provided that no such vote taken at a meeting shall be valid unless
a representative of each Party is present and participating in the vote.
Notwithstanding the foregoing, each Party, in its sole discretion, by written
notice to the other Party, may choose not to have representatives on a Committee
and leave decisions of such Committee(s) to representatives of the other Party.
          3.9 Project Manager. Each of Company and Regeneron shall appoint a
senior representative who possesses a general understanding of clinical,
regulatory, manufacturing and marketing issues to act as its Project Manager
(“Project Manager”). Each Project Manager will be responsible for:
               (a) coordinating the various functional activities of Company and
Regeneron, as appropriate, in developing and executing strategies and Plans for
the Licensed Products in the Field in an effort to ensure consistency and
efficiency;
               (b) providing single-point communication for seeking consensus
both within the respective Party’s organization and with the other Party’s
organization regarding key strategy and Plan issues, as appropriate, including
facilitating review of external corporate communications; and
               (c) identifying and raising cross-country, cross-Party and/or
cross-functional disputes to the appropriate Committee in a timely manner.
          3.10 Resolution of Governance Matters. As provided in Section 10.2,
this Section 3.10 shall apply to matters constituting, or which if not resolved
would constitute, a Governance Dispute.
               (a) Generally. The Parties shall cause their respective
representatives on the Committees to use their Commercially Reasonable Efforts
to resolve all matters presented to them as expeditiously as possible:

28



--------------------------------------------------------------------------------



 



          (i) in the case of any matter which cannot be resolved by the JDC,
JCC, JFC or any other committee established by the JSC, at the request of either
Party, such matter shall promptly, and in any event within five (5) Business
Days (or one (1) Business Day in the event of an urgent matter) after such
request, be referred to the JSC with a request for resolution;
          (ii) in the event a unanimous vote on any matter cannot be obtained at
the JSC within five (5) Business Days after referral to it pursuant to
(i) above, except as set forth in (iii) below, Company shall have the deciding
vote with respect to those matters described in
[**********************************,]and Regeneron shall have the deciding vote
with respect to those matters described in
[***********************************]. Neither Party shall have the deciding
vote with respect to matters described in [****************************]. For
the avoidance of doubt, [*********************************************]
          (iii) notwithstanding the above, and subject to Section 7.2(f), if
either Party (the “First Party”) [*******************************************]
then such dispute shall be resolved in accordance with the dispute resolution
procedures set forth in Section 3.10(b); provided, however, that the dispute
resolution procedures set forth in Section 3.10(b) shall not apply and the terms
of subsection (ii) above shall apply (and thus, the final decision of the Party
authorized to cast the deciding vote shall be final and binding on the First
Party) if [***************************************************].
               (b) Referral to Executive Officers. In the event that the JSC is,
after a period of five (5) Business Days from the date a matter is submitted to
it for decision, unable to make a decision due to a lack of required unanimity,
and one Party is not expressly allocated decision making authority over the
matter as set forth in this Agreement, then either Party may require that the
matter be submitted to the Executive Officers for a joint decision. In such
event, either Party may, in a written notice to the other Party, formally
request that the dispute be resolved by the Executive Officers, specifying the
nature of the dispute with sufficient specificity to permit adequate
consideration by such Executive Officers. The Executive Officers shall
diligently and in good faith, attempt to resolve the referred dispute within
five (5) Business Days of receiving such written notification, failing which,
except for Legal Disputes (unless as jointly agreed by the Parties), either
Party may by written notice to the other Party require the specific issue in
dispute to be submitted for resolution by an Expert Panel pursuant to
Section 10.4, if such dispute is with respect to a Technical Development Matter.
               (c) Interim Budgets. Pending resolution by the Executive Officers
of any referred dispute under Section 3.10(b) and subject to the terms of
Section 19.2, the Executive Officers shall negotiate in good faith in an effort
to agree to appropriate interim budgets and plans to allow the Parties to
continue to use

29



--------------------------------------------------------------------------------



 



Commercially Reasonable Efforts to Develop, Manufacture and Commercialize the
Licensed Products in the Field in the Territory pursuant to this Agreement. The
most recent Committee approved Plan(s) shall be extended pending approval by the
Executive Officers of the interim budget(s) and Plan(s) referred to in this
Section 3.10(c).
               (d) Obligations of the Parties. The Parties shall cause their
respective designees on the Committees and their respective Executive Officers
to take the actions and make the decisions provided herein to be taken and made
by such respective designees and Executive Officers in the manner and within the
applicable time periods provided herein.
ARTICLE IV
LICENSE GRANTS
          4.1 Regeneron License Grants. Subject to the terms and conditions of
this Agreement (including, without limitation, Section 4.5) and any Existing
License or New License to which Regeneron is a party, Regeneron hereby grants to
Company (a) the nontransferable (except as permitted by Section 20.9),
co-exclusive (with Regeneron and its Affiliates) right and license under the
Regeneron Intellectual Property to make, have made, use, develop, import and
export Licensed Products for use in the Field in the Territory, and (b) the
nontransferable (except as permitted by Section 20.9), exclusive right and
license under the Regeneron Intellectual Property to sell and offer to sell
Licensed Products in the Field in the Territory, subject to Regeneron’s right to
supply Licensed Products to Company, as contemplated by this Agreement. Company
will have the right to grant sublicenses under the foregoing license only as set
forth in Section 4.3. Subject to the terms and conditions of this Agreement and
any Existing License or New License to which Regeneron is a party, Regeneron
also grants to Company the nontransferable (except as permitted by
Section 20.9), fully paid-up, royalty-free, non-exclusive, sublicensable right
and license under Regeneron Excluded Territory Intellectual Property to make,
have made, use, sell, offer to sell, have sold, import or export Company
Products for use in the Field in the Excluded Territory.
          4.2 Company License Grants. Subject to the terms and conditions of
this Agreement and any Existing License or New License to which Company or any
of its Affiliates is a party, Company hereby grants to Regeneron the
nontransferable (except as permitted by Section 20.9), royalty-free,
co-exclusive (with Company and its Affiliates) right and license under the
Company Intellectual Property to make, have made, develop, use, import and
export Licensed Products for use in the Field in the Territory. Subject to the
terms and conditions of this Agreement and any Existing License or New License
to which Company or any of its Affiliates is a party, Company also grants to
Regeneron the nontransferable (except as permitted by Section 20.9), fully
paid-up, royalty-free, non-exclusive, sublicensable right and license under
Company Excluded Territory Intellectual Property to make, have made, use, sell,
offer to sell, have sold, import or export Regeneron Products for use in the
Field in the Excluded Territory.

30



--------------------------------------------------------------------------------



 



          4.3 Sublicensing. Unless otherwise restricted by any Existing License
or New License, Company will have the right to sublicense any of its rights
under the first sentence of Section 4.1 only with the prior written consent of
Regeneron, such consent not to be unreasonably withheld or delayed with respect
to rights outside the Major Market Countries (and only with the prior written
consent of Regeneron, which consent may be withheld for any reason, in the Major
Market Countries), except that Company may sublicense any of its rights
hereunder to an Affiliate for purposes of meeting its obligations under this
Agreement without Regeneron’s consent. Unless otherwise restricted by any
Existing License or New License, Regeneron will have the right to sublicense any
of its rights under the first sentence of Section 4.2 only with the prior
written consent of Company, such consent not to be unreasonably withheld or
delayed, except that Regeneron may sublicense any of its rights hereunder to an
Affiliate for purposes of meeting its obligations under this Agreement without
Company’s consent. Each Party shall remain responsible and liable for the
compliance by its Affiliates and Sublicensees with applicable terms and
conditions set forth in this Agreement. Any such sublicense agreement will
require the Sublicensee of a Party to comply with the obligations of such Party
as contained herein, including, without limitation, the confidentiality and
non-use obligations set forth in Article 16, and will include, with respect to a
Sublicensee of Company, an obligation of the Sublicensee to account for and
report its sales of Licensed Products to Company on the same basis as if such
sales were Net Sales by Company. For the avoidance of doubt, Regeneron shall be
entitled to receive its share of the Territory Profit Split based on Net Sales
of Licensed Products sold by Sublicensees under this Agreement. In the event of
a breach by a Sublicensee of any sublicense agreement which has or is reasonably
likely to have a materially adverse effect on Regeneron or any of its Affiliates
or any Regeneron Intellectual Property, then Regeneron may cause Company or its
Affiliate to exercise, and the Company or its Affiliate will promptly exercise,
any termination rights it may have under the sublicense with the Sublicensee.
Any sublicense agreement will provide for the termination of the sublicense or
the conversion of the sublicense to a license directly between the Sublicensee
and Regeneron, at the option of Regeneron, upon termination of this Agreement.
Furthermore, any such sublicense shall prohibit any further sublicense or
assignment. Company will forward to Regeneron a complete copy of each fully
executed sublicense agreement (and any amendment(s) thereto) within ten
(10) days of the execution of such agreement.
          4.4 No Implied License. Except as expressly provided in this Article 4
or elsewhere in this Agreement, neither Party will be deemed by this Agreement
to have been granted any license or other rights to the other Party’s Patent
Rights, Know-How, or Party Information either expressly or by implication,
estoppel or otherwise.
          4.5 Retained Rights. With respect to the licenses granted under this
Article 4, Regeneron reserves for itself and its Affiliates and Third Party
licensees under the Regeneron Intellectual Property and Regeneron’s interest in
the Joint Inventions, (a) the right to make, have made, distribute, import,
export and use Regeneron Products in the Field in the Territory exclusively for
Development purposes, and (b) the right to Manufacture and, if agreed to by
Company or set forth in any Plans, the right to Commercialize Licensed Products
for use in the Field in the Territory in accordance with this Agreement. For the
avoidance of doubt, Regeneron retains all rights in Regeneron

31



--------------------------------------------------------------------------------



 



Intellectual Property, Regeneron’s interest in the Joint Inventions and
Regeneron Products not expressly licensed hereunder, including, without
limitation the right (i) to exploit Regeneron Intellectual Property and
Regeneron’s interest in the Joint Inventions to make, have made, use, sell,
offer to sell, have sold, import or export Products for use outside the Field;
(ii) to exploit Regeneron Intellectual Property and Regeneron’s interest in the
Joint Inventions to make, have made, use, sell, offer to sell, have sold, and
import and export Products for use in the Field in the Excluded Territory and
(iii) to exploit Regeneron Intellectual Property and Regeneron’s interest in
Joint Inventions for purposes unrelated to the Licensed Products in the Field.
          4.6 Right of Negotiation for Excluded Territory. In the event that
Regeneron desires to enter into a license or co-promotion arrangement with a
Third Party (other than with an Affiliate, distributor or contract sales force)
with respect to commercialization of the Regeneron Products in the Excluded
Territory, Regeneron shall grant Company a first right of exclusive negotiation
for such commercialization rights. If Regeneron desires to enter into such a
commercialization arrangement, Regeneron shall give Company written notice.
Company shall have [************] to determine and to notify Regeneron in
writing whether Company desires to negotiate such a commercialization
arrangement. Failure to provide written notice to Regeneron within such
[************] period shall be deemed to be a rejection of Regeneron’s offer to
negotiate for such commercialization rights. If Company rejects Regeneron’s
offer to negotiate for such commercialization rights, or if Company accepts
Regeneron’s offer to negotiate for such commercialization rights but the Parties
are unable to reach an agreement on such commercialization arrangement, after
negotiating in good faith, within [***************] of the date Regeneron
notified Company of its desire to enter into such commercialization arrangement,
then Regeneron shall have no further obligation to Company with respect to the
Regeneron Products in the Excluded Territory.
ARTICLE V
DEVELOPMENT ACTIVITIES
          5.1 Development of Licensed Products. Subject to the terms of this
Agreement, the Parties shall undertake Development activities with respect to
Licensed Products in the Field pursuant to the Development Plans under the
general direction and oversight of the JDC. Each Party shall use Commercially
Reasonable Efforts to Develop Licensed Products in the Field, carry out the
Development activities assigned to it in Development Plans in a timely manner
and conduct all such activities in compliance with applicable Laws, including,
without limitation, Good Practices. Regeneron may conduct separate Development
activities to support Regeneron Products in the Excluded Territory, and Company
may conduct separate Development activities to support Company Products in the
Excluded Territory, in each case, subject to the conditions and requirements set
forth herein, including, without limitation, Section 2.6(b).
          5.2 Development Plans. The JDC shall prepare and update Development
Plans for Licensed Products in the Field under this Agreement for approval by
the JSC. Except for the first Global Development Plan incorporating the Initial
Development Plan referred to below in this Section 5.2, an updated Global
Development

32



--------------------------------------------------------------------------------



 



Plan (and, if applicable, Territory Development Plan) will be presented by the
JDC for approval by the JSC, and approved by the JSC, at least two (2) months
prior to the end of each Contract Year. Each Development Plan will set forth the
plan for Development of each Product in the Field over at least three
(3) Contract Years and will include (a) strategies and timelines for Developing
and obtaining Approvals for the Licensed Products in the Field in the Territory
and, subject to Section 2.7, the Excluded Territory, and (b) the allocation of
responsibilities for Development activities between the Parties, and/or Third
Party service providers to the extent provided by the applicable Development
Plan. Each Development Plan will be reviewed and informally updated by the JDC
not less frequently than every six (6) months for the ensuing three (3) year
period. The activities agreed to by the Parties (together with the associated
estimated budget) as set forth on Schedule 5 shall constitute the initial plan
for the Development of Licensed Products in the Field under this Agreement (the
“Initial Development Plan”). No later than sixty (60) days after the Effective
Date, the JDC will meet to finalize the first Global Development Plan (which, as
provided above, shall incorporate, or be substantially consistent with, the
Initial Development Plan). Until the first Global Development Plan is approved
by the JSC, the Parties will Develop the Licensed Products in the Field under
this Agreement in accordance with the Initial Development Plan, unless otherwise
agreed to by the JSC. Unless otherwise agreed to by the JDC, each update to the
Development Plan(s) shall include the activities and timelines described in or
referred to in the Initial Development Plan until the activities described
therein are completed in a timely manner.
          5.3 Development Budgets. The Territory Development Plan shall include
the Territory Development Budget and the Global Development Plan shall include
the Global Development Budget (each individually, a “Development Budget” and
both collectively, the “Development Budgets”) and the Development Budgets shall
be prepared, updated, reviewed and approved as part of the preparation, update
and approval of the Development Plans in accordance with this Agreement.
Amendments and updates to any Development Budgets shall not be effective without
the approval of the JSC. In the event that, during any Contract Year (the “First
Year”), any Development activity expressly provided for in the approved
Development Budget to be completed during such First Year is not completed
during such First Year (to the extent incomplete, an “Incomplete Activity”) and
the full expense budgeted for such activity for such First Year is not incurred
(to the extent not incurred, a “Non-Incurred Amount”), then such Incomplete
Activity shall be completed during Contract Years following such First Year (the
“Succeeding Year(s)”) and the Non-Incurred Amount shall be included in the
Development Budget for such Succeeding Year(s) as set forth in the following
sentence. If the Development Budget for such Succeeding Year(s) has not yet been
approved by the JSC, then the Non-Incurred Amount shall be included in the
proposed Development Budget for such Succeeding Year(s) without otherwise
limiting any other Development activities or any amounts related thereto,
unrelated to the Incomplete Activity, which, pursuant to the Development Plan,
would have been performed during such Succeeding Year, and if the Development
Budget for the Succeeding Year(s) has been approved by the JSC, then the
Development Budget for such Succeeding Year(s) shall be revised automatically to
include the Non-Incurred Amount.

33



--------------------------------------------------------------------------------



 



          5.4 Development Reports. Within forty-five (45) days after the end of
each Quarter, Regeneron and Company shall each provide to the other Party a
written report (in electronic form) summarizing the material activities
undertaken by such Party during such Quarter in connection with each Development
Plan, together with a statement of Development Costs incurred by such Party
during such Quarter, which statement shall detail those amounts to be included
in the Consolidated Payment Report for such Quarter and shall be in such form,
format and of such level of detail as approved by the JFC. At the next JDC
meeting held following such forty-five (45) day period, the JDC will approve the
final Development Costs which will be used in the calculation of the Global
Development Balance.
          5.5 Review of Clinical Trial Protocols. The JDC will establish
procedures for the expeditious review of clinical trial protocols for the
Licensed Products submitted to the JDC by either Party pursuant to
Section 2.6(b), including, without limitation, pre-approval authorizations for
Non-Approval Trials meeting established criteria. In no event will such
procedures require more than ten (10) Business Days for the JDC to accept or
reject a proposed protocol and/or clinical trial design for a clinical study to
be conducted solely for purposes of obtaining an Approval in the Excluded
Territory.
ARTICLE VI
COMMERCIALIZATION
          6.1 Commercialization of Products in the Field in the Territory.
Subject to the terms of this Agreement, the Parties shall undertake
Commercialization activities with respect to Licensed Products in the Field in
the Territory under the direction and oversight of the JCC and in accordance
with the Territory Commercialization Plan and the Country Commercialization
Plans. Except as set forth in this Agreement, Company shall bear all costs and
expenses to Commercialize the Licensed Products in the Field in the Territory.
          6.2 Territory Commercialization Plan. The Territory Commercialization
Plan and all updates and amendments thereto will be consistent with the
principles of the Collaboration Purpose. The initial Territory Commercialization
Plan will be prepared by Company, with Regeneron’s participation and input with
respect to the portions of such Plan directly applicable to the Major Market
Countries, and submitted to the JCC for review and approval. Once approved by
the JCC, the Territory Commercialization Plan will be presented to the JSC for
review and approval at least [***********] before the Anticipated First
Commercial Sale in the Territory. The Territory Commercialization Plan for each
subsequent Contract Year shall be updated by the JCC and approved by the JSC at
least two (2) months prior to the end of the then current Contract Year. Each
Territory Commercialization Plan shall include (with sufficient detail, relative
to time remaining to Anticipated First Commercial Sale, to enable the JCC and
JSC to conduct a meaningful review of such Plan) information and formatting as
will be agreed upon by the JCC, including:

34



--------------------------------------------------------------------------------



 



               (a) the overall strategy for Commercializing Licensed Products in
the Field in the Territory, including Licensed Product target product profiles,
branding, positioning, promotional materials and core messages;
               (b) subject to applicable Law, Licensed Product pricing
guidelines in the Field in the Territory;
               (c) the Territory Commercialization Budget;
               (d) anticipated launch dates for applicable countries in the
Territory;
               (e) any global Commercialization activities that are designed to
benefit the Licensed Product in the Field in both the Territory and the Excluded
Territory (including, without limitation, such activities that relate to global
branding, global market research, Licensed Product websites and certain
publication strategies);
               (f) market and sales forecasts for the Licensed Products in the
Field in the Territory in a form to be agreed between the Parties;
               (g) strategies for the detailing and promotion of Licensed
Products in the Field in the Territory, including recommended sales force sizes
in the countries in the Territory;
               (h) anticipated major advertising, public relations and patient
advocacy programs for Licensed Products in the Field in the Territory;
               (i) reimbursement and patient assistance, including
[*********************************];
               (j) post-marketing clinical trials to support Commercialization
of Licensed Products in the Field in the Territory which [********************],
including any such clinical trials sponsored by Third Parties using Licensed
Product supplied by the Parties (“Non-Approval Trials”);
               (k) proposed use of Third Party sales representatives,
Sublicensees and/or distributors in any country in the Territory;
               (l) target incentive product weighting and performance goals for
sales representatives detailing the Licensed Products in the Field in the
Territory; and
               (m) all other Marketing Guidelines.
          6.3 Country Commercialization Plans. Each Country Commercialization
Plan and all updates and amendments thereto will be consistent with the
principles of the Collaboration Purpose. The initial Country Commercialization
Plan for each Major Market Country will be prepared by Company, with Regeneron’s
participation and input, and approved by the JCC at least [**********] before
the Anticipated First Commercial Sale in the applicable Major Market Country.
The Country

35



--------------------------------------------------------------------------------



 



Commercialization Plan for each subsequent Contract Year shall be updated and
approved by the JCC at least two (2) months prior to the end of the then current
Contract Year. Each Country Commercialization Plan shall include (with
sufficient detail, relative to time remaining to Anticipated First Commercial
Sale, to enable the JCC and JSC to conduct a meaningful review of such Plan)
information and formatting as will be agreed upon by the JCC, including:
               (a) the overall strategy for Commercializing Licensed Products in
the Field in the Major Market Country, including Licensed Product branding,
positioning, promotional materials, core messages, pricing strategies and
competitive analyses;
               (b) the Country Commercialization Budget;
               (c) anticipated launch dates for the Licensed Product in the
Field in the Major Market Country;
               (d) market and sales forecasts for the Licensed Products in the
Field in the Major Market Country in a form to be agreed between the Parties;
               (e) strategies for the detailing and promotion of Licensed
Products in the Field in the Major Market Country, including sales force and
medical affairs field force sizes, the number and type of Licensed Product
details to be performed by Company sales representatives and target opinion
leaders in the Major Market Country;
               (f) FTE requirements and Shared Promotion Expenses to fulfill the
requirements of the Country Commercialization Plan;
               (g) advertising, patient advocacy programs, professional
symposia, public relations, marketing, sales and promotion efforts for Licensed
Products in the Field in the Major Market Country;
               (h) reimbursement and patient assistance, including
[**************************************]; and
               (i) Non-Approval Trials (based on JDC approved protocols),
[**************************************] in support of the Licensed Products in
the Field in the Major Market Country.
          6.4 Commercialization Activities; Sharing of Commercial Information.
               (a) Company (through its Affiliates where appropriate) shall use
Commercially Reasonable Efforts to Commercialize Licensed Products in the Field
in the Territory in accordance with the Territory Commercialization Plan and the
Country Commercialization Plans. Without limiting the foregoing, Company will,
as necessary, build, train and apply a field force in the Territory necessary to

36



--------------------------------------------------------------------------------



 



Commercialize the Licensed Products in the Field in the Territory in accordance
with the Territory Commercialization Plan and Country Commercialization Plans.
               (b) Company will use reasonable efforts to provide Regeneron with
full access to Company information directly relating to the Commercialization of
the Licensed Products in the Field in the Territory, including, without
limitation, information relating to anticipated launch dates, the development of
sales targets by customer segment and territory, key market metrics, market
research, sales forecasting and modeling, sales, prescription and patient data,
reimbursement and pricing matters, and field force plans, goals, incentives and
training.
               (c) Each Party shall, on a periodic and reasonably current basis,
keep the other Party informed regarding major market developments, acceptance of
the Licensed Products in the Field, Licensed Product quality complaints and
similar information from the Territory or the Excluded Territory, as the case
may be.
               (d) No Party may initiate or support any Non-Approval Trial for a
Licensed Product in the Field in the Territory without the prior approval of the
JDC.
          6.5 Product Pricing and Pricing Approvals in the Territory.
[**********************************************]. For the avoidance of doubt,
(i) Regeneron shall have sole authority for determining and establishing the
price and terms of sale (including any rebates or discounts) of Regeneron
Products in the Excluded Territory and Company shall have sole authority for
determining and establishing the price and terms of sale (including any rebates
or discounts) of Company Products in the Excluded Territory.
          6.6 Sales and Product Distribution in the Territory; Other
Responsibilities. Company (or its Affiliate) shall invoice and book, and
appropriately record, all sales of the Licensed Products in the Field in the
Territory. Company (or its Affiliate) also shall be responsible for (a) the
distribution of Licensed Products in the Field in the Territory and for paying
all governmental rebates which are due and owing with respect to the Licensed
Products in the Field in the Territory, (b) handling all returns of Licensed
Product sold under this Agreement and (c) handling all aspects of ordering,
processing, invoicing, collection, distribution and receivables with respect to
Licensed Products in the Field in the Territory. If Licensed Product sold in the
Field in the Territory is returned to Regeneron, it shall promptly be shipped to
a facility designated by Company. If Regeneron Product sold in the Excluded
Territory is returned to Company, it shall promptly be shipped to a facility
designated by Regeneron. If Regeneron receives an order for Licensed Product in
the Field in the Territory (or Company receives an order for Regeneron Product
in the Field in the Excluded Territory), the Party erroneously receiving the
order shall refer such orders to the other Party.
          6.7 Commercialization Efforts. Company’s sales representatives in the
Territory shall provide the FTE effort and promote and detail the Licensed
Products in the Field in accordance with the approved Country Commercialization
Plan (if applicable), Territory Commercialization Plan and all applicable Laws.
Company shall, at its own expense, comply with the training plan contained in
any Country Commercialization Plan.

37



--------------------------------------------------------------------------------



 



Beginning in the Quarter of the First Commercial Sale in each Major Market
Country, Company will provide Regeneron on a quarterly basis with reports of the
activity within its field force in each such Major Market Country, which will
include reasonable data from reports created by Company for its internal
management purposes. Company (through its local Affiliates where appropriate)
shall maintain records relating to its sales representative FTEs for the
Licensed Products in the Field in the countries in a manner sufficient to permit
the determination of Sales Force Cost and Medical Affairs Cost and the incentive
compensation requirements set forth in the Marketing Guidelines.
          6.8 Contract Sales Force. Company shall not use the services of a
sales representative employed by a Third Party without Regeneron’s prior written
consent. Company will be responsible for (a) all costs associated with retaining
any such contract sales force in excess of the expected Sales Force Cost if
Company provided its own field force and for such Third Party’s compliance with
this Agreement, (b) ensuring such contract sales force’s compliance with all
applicable Laws and (c) ensuring that sales representatives in such contract
sales force have minimum skill levels customary for sales representatives in the
Field at major pharmaceutical companies in such country.
          6.9 Promotional Materials.
               (a) Company will be responsible, consistent with the Marketing
Guidelines, the Territory Commercialization Plan and the Country
Commercialization Plans (as applicable), for the creation, preparation,
production and reproduction of all Promotional Materials and for filing, as
appropriate, all Promotional Materials with all Regulatory Authorities in the
Territory. Upon request, Regeneron will have the right to review and comment on
all major Promotional Materials for use in any country in the Territory prior to
their distribution by Company for use in the Territory. (b) Company shall use
its own corporate name and/or logo on Promotional Materials and Licensed Product
labels in connection with Commercialization of Licensed Products in the
Territory, unless otherwise mutually agreed by the Parties.
               (b)The Parties shall jointly own all rights to all Promotional
Materials, including all copyrights thereto, in the Major Market Countries.
          6.10 Promotional Claims/Compliance. Neither Company nor any of its
Affiliates shall make any medical or promotional claims for any Licensed Product
in the Field other than as permitted by applicable Laws. When distributing
information related to any Licensed Product or its use in the Field in the
Territory (including information contained in scientific articles, reference
publications and publicly available healthcare economic information), Company
and its Affiliates shall comply with all applicable Laws and any guidelines
established by the pharmaceutical industry in the applicable country.
          6.11 Restriction on Bundling in the Territory. If Company or its
Affiliates or Sublicensees sell a Licensed Product in the Field in the Territory
to a customer who also purchases other products or services from any such
entity, Company agrees not to, and to require its Affiliates and Sublicensees
not to, bundle or include any Licensed

38



--------------------------------------------------------------------------------



 



Product as part of any multiple product offering or discount or price the
Licensed Products in a manner that (a) is reasonably likely to disadvantage a
Licensed Product in order to benefit sales or prices of other products offered
for sale by a Party or its Affiliates to such customer or (b) is inconsistent
with the Collaboration Purpose.
          6.12 Inventory Management. Company shall use Commercially Reasonable
Efforts to manage Licensed Product inventory on hand at wholesalers and
Sublicensees so as to maintain levels of inventory appropriate for expected
demand and to avoid taking action that would result in unusual levels of
inventory fluctuation.
          6.13 Medical and Consumer Inquiries. Company shall be responsible for
responding to medical questions or inquiries from members of the medical and
paramedical professions and consumers regarding Licensed Products in the Field
in the Territory. The Parties will work together to formulate responses to the
major inquiries, which shall be used, if possible, by Company in the Territory
and Regeneron in the Excluded Territory. If Regeneron receives questions about
Licensed Products in the Field in a country in the Territory, it shall refer
such questions to Company, and Company shall be responsible for responding
thereto. If Company receives a question about Regeneron Products in the Field in
a country in the Excluded Territory (or about any Regeneron Product outside the
Field), it shall refer such questions to Regeneron, and Regeneron shall be
responsible for responding thereto.
          6.14 Market Exclusivity Extensions. Each Party shall use Commercially
Reasonable Efforts to maintain, and, to the extent available, legally extend,
the period of time during which, in any country in the Territory, (a) a
Party(ies) has the exclusive legal right, whether by means of a Patent Right or
through other rights granted by a Governmental Authority in such country, to
Commercialize a Licensed Product in the Field in such country and (b) no generic
equivalent of a Product in the Field may be marketed in such country.
          6.15 Post Marketing Clinical Trials. Subject to the provision of this
Agreement, the Parties shall comply with any clinical trial obligations with
respect to a Marketing Approval with respect to any Licensed Product use in the
Field in any country in the Territory, imposed by applicable Law, pursuant to
the Approvals or required by a Regulatory Authority.
          6.16 Activities outside the Collaboration. During the Term, neither
Party nor any of its respective Affiliates, either alone or through any Third
Party, shall Develop or Commercialize a Product in the Field in the Territory
except as set forth in this Agreement. In the event that (a) Regeneron
terminates this Agreement for any reason or (b) Company terminates this
Agreement for any reason other than pursuant to Section 19.3 or Section 19.4,
then [***************************], Company (nor its Affiliates or Sublicensees)
shall not, directly or indirectly, Commercialize any Products in the Field in
any part of the Territory. In the event that Company terminates this Agreement
pursuant to Section 19.3 or Section 19.4, [***********************] Regeneron
(nor its respective Affiliates or Sublicensees under this Agreement) shall not,
directly or indirectly, Commercialize any Products in the Field in any part of
the Territory other than Regeneron

39



--------------------------------------------------------------------------------



 



Products as to which, as of the date notice of such termination is received by
Regeneron, Regeneron has ownership of, or a license to. A Party shall not be
considered in breach of this Section 6.16 solely by reason of the acquisition by
such Party of a Person (i) if such Party includes the offending Product(s) in
the licenses granted to the other Party pursuant to this Agreement or (ii) if
prior to the closing of such acquisition, the acquiring Party commits in writing
to the other Party that, promptly following the closing of such acquisition, it
will divest itself of the offending rights and/or activity, and the acquiring
Party uses Commercially Reasonable Efforts to pursue such divestiture, and in
the event that such divestiture is not completed within six (6) months of the
closing of such acquisition, the acquiring Party ceases all Development,
Manufacturing and/or Commercialization, as applicable, of the offending
Product(s) in the Field or includes the offending Products(s) in the licenses
granted to the other Party pursuant to this Agreement.
          6.17 Restriction on Commercialization Activities. Company agrees that
it shall refrain from pursuing a policy of directly or indirectly selling,
advertising, promoting or marketing Regeneron Products outside the Field, and,
in particular, engaging in any advertising, promoting or marketing of Regeneron
Products aimed at uses outside the Field. Without limiting the foregoing, it is
agreed that the Parties shall use Commercially Reasonable Efforts to
[********************************] and each Party shall use Commercially
Reasonable Efforts to [**********************]. Company further agrees that it
shall refrain from pursuing a policy of directly or indirectly selling,
advertising, promoting or marketing Licensed Products that it is Commercializing
hereunder in the Field in the Territory for sale in the Excluded Territory. Each
Party will use reasonable efforts to prevent the unauthorized importation of
Licensed Products into the Territory or Excluded Territory, as the case may be.
          6.18 Exports from the Territory to the Excluded Territory.
               (a) Company shall supply the [*******************] with Licensed
Products in quantities that are appropriate to the size of such market (not
including cross-border sales).
               (b) The Parties shall discuss, as appropriate from time to time,
through their respective representatives on the JSC, any concerns either Party
may have with respect to the entry of Licensed Products into the Excluded
Territory from the Territory, including [***************************] (“Parallel
Trade Concern”).
               (c) No later than ninety (90) days after Regeneron raises a
Parallel Trade Concern, the Parties hereby agree to negotiate in good faith to
determine a method for the calculation of [**************************] (the
“Parallel Unit Sales”). Such Parallel Unit Sales shall be determined based on
available data, as agreed by the Parties, measuring
[*********************************]. Out-of-Pocket Costs associated with
obtaining the data required to meet Company’s obligations hereunder shall be
treated as Shared Promotion Expenses.

40



--------------------------------------------------------------------------------



 



     (d) Within fifteen (15) days after the end of any Contract Year in which
Regeneron raises a Parallel Trade Concern, Company shall provide a detailed
written report, which shall include copies of all data used to generate such
report (the “Parallel Trade Report”), to Regeneron. The Parallel Trade Report
shall [*********************************]
     (e) Promptly following delivery of the Parallel Trade Report, the Parties
will meet and make a good faith effort to agree upon [*****************]
     (f) Notwithstanding anything to the contrary contained herein, nothing
contained in this Section 6.18 shall require any Party to take actions
inconsistent with applicable Law.
ARTICLE VII
CLINICAL AND REGULATORY AFFAIRS
          7.1 Ownership of Approvals and Registration Filings.
               (a) Regeneron shall be the Lead Regulatory Party, and shall own
all Approvals and Registration Filings, (i) with respect to the Development of
Regeneron Products in the Field in the Excluded Territory under the Global
Development Plan and (ii) with respect to any site license for its manufacturing
facilities anywhere in the world, and shall have the rights and obligations set
forth in this Article 7 with respect thereto.
               (b) During the Term, Company shall be the Lead Regulatory Party,
and shall own all Approvals and Registration Filings, (i) with respect to the
Licensed Products in the Field in each country in the Territory and (ii) with
respect to any site license for its manufacturing facilities anywhere in the
world, and shall have the rights and obligations set forth in this Article 7
with respect thereto. Company shall be the Lead Regulatory Party, and shall own
all Approvals and Registration Filings, for any Company Products in the Field in
the Excluded Territory with respect to the Development of Company Products under
a Global Development Plan.
               (c) The Lead Regulatory Party shall, as reasonably necessary to
permit a Party to perform obligations under this Agreement, license, transfer,
provide a letter of reference with respect to or take other action necessary to
make available the relevant Registration Filings and Approvals to and for the
benefit of the other Party.
          7.2 Regulatory Coordination.
               (a) The Lead Regulatory Party shall oversee, monitor and
coordinate all regulatory actions, communications and filings with and
submissions (including supplements and amendments thereto) to each applicable
Regulatory Authority with respect to the Licensed Product in the Field in each
jurisdiction as to

41



--------------------------------------------------------------------------------



 



which it is the Lead Regulatory Party; provided that it shall adhere to the
obligations in this Article 7. Without limiting the foregoing, the Lead
Regulatory Party will be responsible for, and will use Commercially Reasonable
Efforts in applying for, obtaining and maintaining the applicable Approval or
other Registration Filing for the Licensed Products in the Field for which it
has responsibility as the Lead Regulatory Party. To the extent applicable, the
Lead Regulatory Party shall perform all such activities in accordance with the
Plans and all applicable Laws.
               (b) The Parties shall establish procedures, through the JDC or
the JCC, to ensure that the Parties exchange on a timely basis all necessary
information to enable the other Party and its licensees, as applicable, (i) to
comply with its regulatory obligations in connection with the Development,
Manufacture and/or Commercialization of the Licensed Products in the Field,
including, without limitation, filing updates or supplements with Regulatory
Authorities, pharmacovigilance filings, manufacturing supplements and
investigator notifications to Regulatory Authorities, (ii) to comply with Laws
in connection with the Development, Manufacture and/or Commercialization of the
Licensed Products in the Field anywhere in the world, including the Excluded
Territory, and (iii) to comply with Laws with respect to the development,
manufacture and/or commercialization of Products outside the Field. The Parties
shall provide to each other prompt written notice of any Approval of a Licensed
Product in the Field anywhere in the world. The Parties shall work together
cooperatively through the JDC in the preparation of regulatory strategies and
with respect to all material regulatory actions, communications and Regulatory
Filings for Licensed Products in the Field in the Territory, and, subject to
Section 2.7, with respect to the same in the Excluded Territory to the extent
that such strategies, actions, and/or communications would reasonably be
expected to materially adversely affect, or have a material impact on, the
Development or Commercialization of Licensed Products in the Field in the
Territory.
               (c) Subject to Sections 2.7 and 7.2(f), the Lead Regulatory Party
shall use Commercially Reasonable Efforts to provide the other Party as promptly
as practicable with written notice and copies of any material (i) draft filings
with, (ii) submissions to and (iii) correspondence (including Approvals) with,
Regulatory Authorities that directly pertain to the Development and/or
Commercialization of a Licensed Product in the Field under the Plans, and shall
use reasonable efforts to afford the other Party’s representatives an
opportunity to actively participate in the drafting and review of such material
filings and submissions (including, without limitation, all annual and periodic
safety reports for Licensed Products in the Field). Moreover, the Lead
Regulatory Party shall consider in good faith requests from the other Party to
have up to two (2) representatives from the other Party attend (but not
participate) in all material, pre-scheduled meetings, telephone conferences
and/or discussions with the Regulatory Authorities in the Territory or, to the
extent such material meetings, telephone conferences and/or discussions pertain
to the activities under the Global Development Plan, the Excluded Territory.
Without limiting the foregoing, the Lead Regulatory Party shall use Commercially
Reasonable Efforts to provide the other Party on a timely basis with all
material information, data and materials reasonably necessary for the other
Party to participate in the preparation of the material filings and submissions
referred to in this paragraph (c), said items to be provided to the other Party
in a timely manner. The

42



--------------------------------------------------------------------------------



 



Parties will discuss in good faith any disputes on the contents of filings or
submissions referred to in this paragraph (c) to the Regulatory Authorities and
disputes shall be submitted to the JDC for timely resolution.
               (d) For the avoidance of doubt, nothing in this Section 7.2
entitles Company to attend meetings with Regulatory Authorities in the Excluded
Territory or review Registration Filings in connection with the Development of
Regeneron Products in the Excluded Territory, except as they relate to the
performance of the Global Development Plan. Subject to its obligations
hereunder, Regeneron, in its sole discretion, shall have the exclusive right
(i) to seek and obtain all Registration Filings and Approvals with respect to
the Commercialization of Regeneron Products in the Excluded Territory, (ii) to
decide the final content of, and to prepare and submit, any Registration Filings
for Marketing Approval for a Regeneron Product in the Excluded Territory and
(iii) to make any submissions or conduct any meetings or discussions with
Regulatory Authorities in the Excluded Territory concerning Marketing Approval
for a Regeneron Product.
               (e) For the avoidance of doubt, nothing in this Section 7.2
entitles Regeneron to attend meetings with Regulatory Authorities in the
Excluded Territory or review Registration Filings in connection with the
Development of Company Products in the Excluded Territory, except as they relate
to the performance of the Global Development Plan. Subject to its obligations
hereunder, Company, in its sole discretion, shall have the exclusive right
(i) to seek and obtain all Registration Filings and Approvals with respect to
the Commercialization of Company Products in the Excluded Territory, (ii) to
decide the final content of, and to prepare and submit any, Registration Filings
for Marketing Approval for a Company Product in the Excluded Territory and
(iii) to make any submissions or conduct any meetings or discussions with
Regulatory Authorities in the Excluded Territory concerning Marketing Approval
for a Company Product.
               (f) [************************************].
          7.3 Regulatory Coordination with Third Parties. Regeneron shall use
Commercially Reasonable Efforts under the Aventis Agreement (a) to allow Company
and its Affiliates to reference the filings, registrations, licenses and
authorizations from or with any Regulatory Authority in connection with
Regeneron’s and Aventis’ development, manufacture and commercialization of
Products outside the Field to support the Development, Manufacture and
Commercialization of Licensed Products in the Field in the Territory under this
Agreement and (b) to coordinate the exchange of information (including, without
limitation, information pertaining to pharmacovigilance, development,
manufacture and commercialization) related to Licensed Products inside and
outside the Field between Regeneron, Company and Aventis (or any other Third
Party licensee of Regeneron engaged in the development, manufacture and/or
commercialization of Licensed Products outside the Field) in order to ensure
compliance with applicable Laws. It is agreed that (i) Regeneron and its
Affiliates and licensees of Regeneron Products outside the Field (including,
without limitation, Aventis) or outside the Territory shall have the right to
reference the Registration Filings and/or Approvals of the Parties for the

43



--------------------------------------------------------------------------------



 



Regeneron Products to support their development, manufacture and
commercialization of Regeneron Products outside the Field or outside the
Territory and (ii) Company and its Affiliates and licensees of Company Products
outside the Field or outside the Territory shall have the right to reference the
Registration Filings and/or Approvals of the Parties for the Company Products to
support the development, manufacture and commercialization of Company Products
outside the Field or outside the Territory. Company and Regeneron shall work in
good faith to coordinate the exchange of information (including, without
limitation, pharmacovigilance information) related to Products inside and
outside the Field (and inside and outside the Territory) between Regeneron,
Company and Aventis (or any other Third Party licensee of a Party engaged in the
development, manufacture and/or commercialization of Products outside the Field
or outside the Territory) in order to ensure compliance with applicable Laws. As
between the Parties, Regeneron shall have the exclusive right to communicate
with Regulatory Authorities with respect to Regeneron Products outside the Field
and, subject to Section 2.7, in the Excluded Territory, and Company will have
the exclusive right to communicate with Regulatory Authorities with respect to
Company Products outside the Field and, subject to Section 2.7, in the Excluded
Territory.
          7.4 Regulatory Events. Each Party shall keep the other Party informed,
commencing within forty-eight (48) hours after notification (or other time
period specified below), of any action by, or notification or other information
which it receives (directly or indirectly) from, any Regulatory Authority, Third
Party or other Governmental Authority in the Territory or Excluded Territory,
which:
               (a) raises any material concerns regarding the safety or efficacy
of any Licensed Product in the Field;
               (b) indicates or suggests a potential investigation or formal
inquiry by any Regulatory Authority in connection with the Development,
Manufacture or Commercialization of a Licensed Product in the Field under the
Plans; provided, however, that each Party shall inform the other Party of the
foregoing no later than twenty-four (24) hours after receipt of a notification
referred to in this clause (b); or
               (c) is reasonably likely to lead to a recall or market withdrawal
of any Licensed Product in the Field in the Territory.
          Information that shall be disclosed pursuant to this Section 7.4 shall
include, but not be limited to:
          (i) Governmental Authority inspections of Manufacturing, Development,
distribution or other facilities;
          (ii) inquiries by Regulatory Authorities or other Governmental
Authorities concerning clinical investigation activities (including inquiries of
investigators, clinical research organizations and other related parties) or
pharmacovigilance activities, in each case, to the

44



--------------------------------------------------------------------------------



 



extent involving matters described in clauses (a), (b) or (c) of this
Section 7.4;
          (iii) receipt of a warning letter issued by a Regulatory Authority;
          (iv) an initiation of any Regulatory Authority or other Governmental
Authority investigation, detention, seizure or injunction; and
          (v) receipt of product complaints concerning actual or suspected
Licensed Product tampering, contamination, or mix-up (e.g., wrong ingredients).
          7.5 Pharmacovigilance and Product Complaints. While the Lead
Regulatory Party shall be responsible for managing pharmacovigilance and product
complaints for its territory and for formulating and implementing any related
strategies, both Parties will cooperate with each other in order to fulfill all
regulatory requirements concerning drug safety surveillance and product
complaint reporting in all countries in which the Licensed Products (both in the
Field and out of the Field) are being developed, manufactured, or commercialized
in the Territory or in the Excluded Territory. Without limitation to the
foregoing, the Parties shall within ninety (90) days of the Effective Date
execute a Pharmacovigilance Agreement setting forth the specific procedures to
be used by the Parties to coordinate the investigation and exchange of reports
of adverse drug experiences and Licensed Product complaints to ensure timely
communication to Regulatory Authorities and compliance with Laws.
          7.6 Regulatory Inspection or Audit. If a Regulatory Authority desires
to conduct an inspection or audit of a Party with regard to a Licensed Product
in the Field, each Party agrees to cooperate with the other and the Regulatory
Authority during such inspection or audit, including by allowing, to the extent
practicable, a representative of the other Party to be present during the
applicable portions of such inspection or audit to the extent it relates to the
Development, Manufacture or Commercialization of a Licensed Product for use in
the Field under this Agreement. Following receipt of the inspection or audit
observations of the Regulatory Authority (a copy of which the receiving Party
will promptly provide to the other Party), the Party in receipt of the
observations will prepare any appropriate responses; provided that the other
Party, to the extent practicable, shall have the right to review and comment on
such responses to the extent they cover or may be reasonably expected to
adversely impact the Licensed Products in the Field in the Territory, and the
Party that received the observations shall consider in good faith the comments
made by such other Party. In the event the Parties disagree concerning the form
or content of a response, the Party that received the observations will decide
the appropriate form and content of the response. Without limiting the
foregoing, each Party (and its Third Party subcontractors) shall notify the
other Party within forty-eight (48) hours of receipt of a notification from a
Regulatory Authority of the intention of such Regulatory Authority to audit or
inspect facilities used or proposed to be used for the Manufacture of Licensed
Products for use in the Field under this Agreement; provided that such
notification shall be given no later than twenty-four (24) hours prior to any
such Regulatory Authority audit or inspection.

45



--------------------------------------------------------------------------------



 



          7.7 Recalls and Other Corrective Actions. Decisions with respect to
any recall, market withdrawal or other corrective action related to any Licensed
Product in the Field in the Territory shall be made only upon mutual agreement
of the Parties, which agreement shall not be unreasonably withheld or delayed;
provided, however, that nothing herein shall prohibit either Party from
initiating or conducting any recall or other corrective action mandated by a
Governmental Authority or Law. The Party that determines that a recall or market
withdrawal of a Licensed Product in the Field in the Territory may be required
shall, within twenty-four (24) hours, notify the other Party and, without
limitation of and subject to the proviso in the immediately preceding sentence,
the Parties shall decide whether such a recall or market withdrawal is required.
The Parties shall cooperate with respect to any actions taken or public
statements made in connection with any such recall or market withdrawal.
Expenses associated with such recalls will be treated as Other Shared Expenses.
ARTICLE VIII
MANUFACTURING AND SUPPLY
          8.1 Formulated Bulk Product Supply in the Field in the Territory.
Subject to Regeneron’s obligations under the Aventis Agreement, Regeneron will
use Commercially Reasonable Efforts to provide an adequate and timely supply of
Formulated Bulk Product for Clinical Supply Requirements and Commercial Supply
Requirements of Regeneron Product in the Field in the Territory in accordance
with the Manufacturing Plan. Regeneron may use its Manufacturing facilities or,
subject to Company’s prior written approval, such approval not to be
unreasonably withheld or delayed, Company or Third Parties to Manufacture such
Formulated Bulk Product. [********************************************.] The
Formulated Bulk Product Manufactured by or on behalf of Regeneron will be billed
to Company by Regeneron at the Manufacturing Cost.
          8.2 Finished Product Supply in the Field in the Territory. The
Parties, through the JSC, will identify which Party or Third Party will perform
the filling, packaging, labeling and testing of the Formulated Bulk Product to
supply Finished Product for Clinical Supply Requirements and Commercial Supply
Requirements for use in the Field under this Agreement. The Finished Product
Manufactured by or on behalf of a Party will be billed at the Manufacturing Cost
to the other Party as a Development Cost or Commercial Supply Cost, as the case
may be, in accordance with Schedule 1.
          8.3 Supply Agreement. Within six (6) months after the Effective Date,
the Parties shall enter into one or more clinical supply agreements with respect
to the quality assurance/quality control, forecasting, ordering and delivery of
Clinical Supply Requirements, which shall contain terms consistent with this
Agreement. At least [*************] prior to the Anticipated First Commercial
Sale, the Parties shall enter into separate commercial supply agreements with
respect to the quality assurance/quality control, forecasting, ordering and
delivery of Clinical Supply Requirements and Commercial Supply Requirements
after the First Commercial Sale, which shall contain terms consistent with this
Agreement. Each supply agreement will include as an annex thereto a customary
quality agreement containing terms and conditions regarding quality

46



--------------------------------------------------------------------------------



 



assurance and Good Practices and provide for terms for forecasting, ordering,
delivery, payment and supply consistent with the terms of this Agreement.
          8.4 Manufacturing Plans. The Parties, through the JSC, will develop
and update as necessary, the Licensed Product Manufacturing plan (the
“Manufacturing Plan”) providing for the Manufacturing (including testing and
specifications), distribution, and forecasting of Clinical Supply Requirements
under the Development Plans and Commercial Supply Requirements under the
Territory Commercialization Plan, including, if applicable, the choice of Third
Party manufacturers, fillers, packagers, and labelers. However, Regeneron will
have the right to make all decisions with respect to Manufacturing Formulated
Bulk Product for Regeneron Products, subject to Company’s prior written
approval, such approval not to be unreasonably withheld or delayed. Each
Manufacturing Plan shall set forth the Licensed Product requirements over an
ensuing period of at least three (3) Contract Years. The Manufacturing Plan will
include [******************************************]. The Manufacturing Plan
(including each annual update thereto) shall be approved by the JSC at least two
(2) months prior to the end of the then current Contract Year, except that the
initial Manufacturing Plan shall be approved by the JSC within four (4) months
after the Effective Date. The Parties shall design Manufacturing Plans to ensure
an adequate supply of Licensed Product and shall use Commercially Reasonable
Efforts to perform their responsibilities in accordance with the approved
Manufacturing Plans.
          8.5 Manufacturing Shortfall. Each Party is required to provide prompt
written notice to the other Party if it reasonably determines that it will not
be able to supply the agreed upon demand forecast for the Licensed Products set
forth in the Manufacturing Plan. Upon such notification, the matter will be
referred to the JSC to determine what, if any (and identify and establish, as
quickly as possible, if applicable) alternative supply source of Licensed
Product should be utilized. In case of Finished Product or Formulated Bulk
Product shortages, available supplies will be allocated as between the Parties
on a pro rata basis based on their forecasted requirements for Licensed Product
in the Field in the Territory and the Excluded Territory over the relevant
period; provided that priority shall be given to meeting supply requirements for
countries in which Licensed Products are in the launch phase and that, if the
shortage is due solely to a breach by Regeneron, Company’s (and, if applicable,
Regeneron’s) reasonable requirements under the Plans will be filled first in
advance of filling requirements for the Excluded Territory.
          8.6 Manufacturing Compliance. Each Party will use diligent efforts to
Manufacture the Formulated Bulk Product and Finished Product supplied under this
Article 8 or, as applicable, to ensure that the same is Manufactured by Third
Parties in conformity with Good Practices and applicable Laws. Each Party will
timely notify and seek the approval of the other Party, which approval shall not
be unreasonably withheld or delayed, for any Manufacturing changes for the
Formulated Bulk Product or Finished Product that are reasonably likely to have
an adverse impact on (a) the quality of the Licensed Products supplied under
this Agreement or (b) the regulatory status of the Licensed Products in the
Territory, including requirements to support or maintain any Approvals. Each
Party shall have the right to conduct inspections and audits of the other
Party’s facilities involved in the Manufacture of Licensed Products in the Field
pursuant to

47



--------------------------------------------------------------------------------



 



this Agreement at reasonable times and on reasonable prior notice on terms to be
agreed upon by the Parties. Moreover, each Party will use diligent efforts to
negotiate agreements that would allow the other Party to audit the facilities of
Third Party contractors (including Aventis, if applicable) involved in the
Manufacture of Licensed Products for use in the Field under this Agreement.
ARTICLE IX
PERIODIC REPORTS; PAYMENTS
          9.1 Upfront Payment and Milestone Payments.
               (a) Within five (5) Business Days of the Effective Date, Company
will pay to Regeneron the non-refundable, non-creditable amount of US
$75,000,000 (which shall not be reduced by any withholding or similar taxes).
               (b) In addition to the other payments contemplated herein,
Company shall be obligated to pay the non-refundable, non-creditable milestone
payments listed in Schedule 3 to Regeneron upon the occurrence of the applicable
milestone event. Company shall have five (5) Business Days from the receipt of
an invoice from Regeneron related to the achievement of any such milestone to
pay the corresponding amount to Regeneron, which, in each case, shall not be
reduced by any withholding or similar taxes.
          9.2 Development Costs.
               (a) Regeneron shall be responsible for paying one hundred percent
(100%) of the Development Costs incurred by it under the Global Development Plan
in 2006. In 2007, (i) the Parties shall each pay fifty percent (50%) of the
Development Costs budgeted for in the Initial Development Plan and incurred
under the Global Development Plan up to a total of US $50,000,000, and (ii)
Regeneron shall pay one hundred percent (100%) of Development Costs budgeted for
in the Initial Development Plan and incurred under the Global Development Plan
in excess of US $50,000,000, up to the amount budgeted for 2007 in the Initial
Development Plan. In 2008, (i) the Parties shall each pay fifty percent (50%) of
the Development Costs budgeted for in the Initial Development Plan and incurred
under the Global Development Plan, up to a total of US $70,000,000, and (ii)
Regeneron shall pay one hundred percent (100%) of Development Costs budgeted for
in the Initial Development Plan and incurred under the Global Development Plan
in excess of US $70,000,000, up to the amount budgeted for in 2008 in the
Initial Development Plan (such amount paid by Regeneron pursuant to this clause
(ii), together with the amount paid one hundred percent (100%) by Regeneron in
2007 pursuant to clause (ii) in the preceding sentence, being referred to as the
“Aggregate Regeneron Payment Amount”). Notwithstanding the foregoing,
[****************************************]. Commencing on January 1, 2009 and
continuing during the Term, each of Company and Regeneron shall be responsible
for paying fifty percent (50%) of all Development Costs incurred under the
Global

48



--------------------------------------------------------------------------------



 



Development Plan in accordance with the terms of this Agreement by or on behalf
of Company, Regeneron and their respective Affiliates.
               (b) Commencing on the Effective Date and continuing during the
Term, Company shall be responsible for paying one hundred percent (100%) of the
total Development Costs incurred under the Territory Development Plan in
accordance with the terms of this Agreement by or on behalf of Company,
Regeneron and their respective Affiliates.
               (c) If Company desires to use efficacy data from a clinical trial
conducted by or on behalf of Regeneron in the Excluded Territory (and outside
the scope of the Global Development Plan) to support an application for
Marketing Approval (including a new label claim) for a Licensed Product in the
Field in the Territory, such trial shall be deemed to be part of the Global
Development Plan and Company shall reimburse Regeneron for [***************] of
the Development Costs incurred by Regeneron in connection with such trial,
provided such clinical trial was previously presented to Company for inclusion
in the Global Development Plan pursuant to Section 2.6(b). Nothing in this
subsection (c) will require Company to reimburse Regeneron for such costs if the
data is used solely as part of an annual report, periodic safety report or other
regular filing required by a Regulatory Authority in the Territory or applicable
Laws.
               (d) If Regeneron desires to use efficacy data from a clinical
trial conducted by or on behalf of Company pursuant to a Territory Development
Plan to support an application for Marketing Approval (including a new label
claim) for a Regeneron Product in the Field in the Excluded Territory, such
trial shall be deemed to be part of the Global Development Plan and Regeneron
shall reimburse Company for [*******************] of the Development Costs
incurred by Company in connection with such trial, provided such clinical trial
was previously presented to Regeneron for inclusion in the Global Development
Plan pursuant to Section 2.6(b). Nothing in this subsection (d) will require
Regeneron to reimburse Company for such costs if the data is used solely as part
of an annual report, periodic safety report, or other regular filing required by
a Regulatory Authority in the Excluded Territory or applicable Laws.
          9.3 Periodic Reports. Company and Regeneron shall each prepare and
deliver to the other Party the periodic reports specified below:
               (a) Each Party shall deliver electronically the reports required
to be delivered by it pursuant to Section 5.4;
               (b) Within twenty (20) days following the end of each month,
Company shall deliver electronically to Regeneron a monthly detailed Net Sales
report with monthly and year-to-date sales for each Licensed Product in the
Field in the Territory by country in United States Dollars;
               (c) Within forty-five (45) days following the end of each
Quarter, Company shall deliver electronically to Regeneron a written report
setting forth,

49



--------------------------------------------------------------------------------



 



on a country-by-country basis in the Territory for such Quarter (i) the Net
Sales of each Licensed Product in local currency and in United States Dollars,
(ii) Licensed Product quantities sold in the Field by dosage form and unit size
and (iii) gross Licensed Product sales in the Field and an accounting of the
deductions from gross sales permitted by the definition of Net Sales;
               (d) Within forty-five (45) days following the end of each
Quarter, each Party that has incurred any Other Shared Expenses in that Quarter
shall deliver electronically to the other Party a written report setting forth
in reasonable detail the Other Shared Expenses incurred by such Party in such
Quarter, including whether any such expenses are also included in the reports
delivered pursuant to clause (e) below;
               (e) Within forty-five (45) days after the end of each Quarter
commencing after the First Commercial Sale in a country in the Territory (or
such earlier agreed upon calendar Quarter, if appropriate), Company shall
provide to Regeneron, in electronic form, a Country Commercialization Report for
each country in the Territory.
               (f) Within forty-five (45) days following the end of each Quarter
commencing after the First Commercial Sale in the Territory (or such earlier
agreed upon calendar Quarter, if appropriate), each Party that has incurred any
Shared Promotion Expenses in that Quarter shall deliver electronically to the
other Party a written report setting forth in reasonable detail the Shared
Promotion Expenses incurred by such Party in such Quarter;
               (g) Within forty-five (45) days following the end of each
Quarter, each Party (if applicable) shall deliver electronically to the other
Party a written report setting forth Commercial Supply Costs incurred by such
Party for such Quarter; and
               (h) Within sixty (60) days following the end of each Quarter,
Company shall deliver electronically to Regeneron a Consolidated Payment Report
in respect of such Quarter, combining the information reported by each Party
pursuant to this Article 9 and showing its calculations in accordance with
Schedule 2 of the amount of any payments to be made by the Parties hereunder for
such Quarterly period as contemplated by Section 9.4 and, if applicable,
providing for the netting of such payments.
          All reports referred to in this Section 9.3 shall be in such form,
format and level of detail as may be approved by the JFC. Unless otherwise
agreed by the JCC, the financial data in the reports will include calculations
in local currency and United States Dollars.
          9.4 Funds Flow. The Parties shall make Quarterly True-Up payments as
set forth in Schedule 2. If Company is the Party owing the Quarterly True-Up
based on the calculations in the Consolidated Payment Report, it shall, subject
to Section 9.10, make such payment to Regeneron within ten (10) days after its
delivery to Regeneron of such Consolidated Payment Report. If Regeneron is the
Party owing the Quarterly True-Up based on the calculations in the Consolidated
Payment Report, it shall, subject to Section

50



--------------------------------------------------------------------------------



 



9.10, make such payment to Company within ten (10) days after its receipt of
such Consolidated Payment Report from Company. Notwithstanding the foregoing, no
later than fifty-five (55) days after the end of each Quarter, Company shall pay
Regeneron fifty percent (50%) of the amount of royalties or other amounts
payable under any Existing License or New License (to the extent attributable to
the Manufacture, Development and/or Commercialization of Licensed Products under
the Plans for the Territory) to which Regeneron is a party on account of the
Commercialization of Licensed Products in the Field in the Territory and provide
such supporting documentation required by such Existing License and/or New
License, as the case may be.
          9.5 Invoices and Documentation. The JFC shall approve the form of any
necessary documentation relating to any payments hereunder so as to afford the
Parties appropriate accounting treatment in relation to any of the transactions
or payments contemplated hereunder.
          9.6 Payment Method and Currency. All payments under this Agreement
shall be made by bank wire transfer in immediately available funds to an account
designated by the Party to which such payments are due. All sums due under this
Agreement shall be payable in United States Dollars. In those cases where the
amount due in United States Dollars is calculated based upon one or more
currencies other than United States Dollars, such amounts shall be converted to
United States Dollars at the average rate of exchange for the Quarter to which
such payment relates, as reported in The Bloomberg Professional, a service of
Bloomberg LP, or in the event The Bloomberg Professional does not have data
available for the Quarter, then in The Wall Street Journal and by a method of
conversion consistent with Company’s customary and usual procedures used for
currency conversion in its financial statements.
          9.7 Late Payments. The Parties agree that, unless otherwise mutually
agreed by the Parties or otherwise provided in this Agreement, amounts due by
one Party to the other shall be payable to a bank account, details of which are
to be communicated by the receiving Party. Unless otherwise mutually agreed by
the Parties or otherwise provided in this Agreement, all payments under this
Agreement shall earn interest, to the extent permitted by applicable Law, from
the date due until paid at a rate equal to the thirty (30) day London Inter-Bank
Offering Rate (LIBOR) U.S. Dollars, as quoted in The Wall Street Journal
(Eastern Edition) effective for the date on which the payment was due, plus
[*************] (such sum being referred to as the “Default Interest Rate”).
          9.8 Taxes. Except with respect to the payments provided for in
Section 9.1, any withholding or other taxes that either Party or its Affiliates
are required by Law to withhold or pay on behalf of the other Party, with
respect to any payments to such other Party hereunder, shall be deducted from
such payments and paid to the appropriate tax authority contemporaneously with
the remittance to the other Party; provided, however, that the withholding Party
shall promptly furnish to the other Party proper evidence of the taxes so paid.
Each Party shall cooperate with the other and furnish to the other Party
appropriate documents to secure application of the most favorable rate of
withholding tax under applicable Law (or exemption from such withholding tax
payments, as applicable). Without limiting the foregoing, Company agrees to make
all lawful and reasonable efforts

51



--------------------------------------------------------------------------------



 



to minimize any such taxes, assessments and fees and will claim on Regeneron’s
behalf the benefit of any available Treaty on the Avoidance of Double Taxation
that applies to any payments hereunder.
          9.9 Adjustments to FTE Rates. Notwithstanding anything herein to the
contrary, upon the request of either Party (such request to occur not more than
once every three (3) years for any country), the Parties shall meet to review
the accuracy of an applicable FTE rate in any country (e.g., Sales Force FTE
Rate, Medical Affairs FTE Rate, Development FTE Rate, etc.). The Parties agree
to share reasonable supporting documents and materials in connection with an
assessment of the applicable FTE rate and to determine in good faith whether to
adjust the rate(s) in any country.
          9.10 Resolution of Payment Disputes. In the event there is a dispute
relating to any of the payment obligations or reports under this Article 9, the
Party with the dispute shall have its representative on the JFC provide the
other Party’s representative on the JFC with written notice setting forth in
reasonable detail the nature and factual basis for such good faith dispute and
the Parties, through the JFC, will seek to resolve the dispute as promptly as
possible, but no later than ten (10) days after such written notice is received.
In the event that no resolution is reached by the JFC, the matter shall be
referred to the JSC in accordance with Section 3.10(a). Notwithstanding any
other provision of this Agreement to the contrary, the obligation to pay any
reasonably disputed amount shall not be deemed to have been triggered until such
dispute is resolved hereunder, provided that all amounts that are not in dispute
shall be paid in accordance with the provisions of this Agreement.
          9.11 Budget Overruns. Notwithstanding anything to the contrary in this
Agreement (including Section 3.10(a)(ii)), neither Party shall be required
(a) to pay any Development Costs that are in excess of [**********************]
of the total amounts that are in the JSC approved Global Development Budget (or
Territory Development Budget) for a Contract Year (“Development Overruns”) or
(b) to pay any Shared Promotion Expenses that are in excess of
[*******************] of the total amounts that are in the JSC approved
Territory Commercialization Budget (or Country Commercialization Budget) for a
Contract Year (“Commercialization Overruns”), unless such Development Overruns
or Commercialization Overruns have been approved by both Parties’
representatives on the JSC. Otherwise, the Party responsible for the Development
and/or Commercialization activities that caused the overrun shall be responsible
for bearing those costs and expenses, or, if both Parties contributed toward the
overrun, they shall bear those excess expenses in the same proportion as their
contributions to the overrun. Any such Development Overruns or Commercialization
Overruns that are not approved by both Parties’ representatives on the JSC shall
not be included in the calculation of the Regeneron Reimbursement Amount, Global
True-Up, Global Development Balance or Territory Profit Split, as applicable.
For clarity, the Parties shall share, to the extent provided in this Agreement,
Development Costs and Shared Promotion Expenses that are over the budgeted
amounts in the Plans up to [************************] of the budgeted amounts.

52



--------------------------------------------------------------------------------



 



ARTICLE X
DISPUTE RESOLUTION
          10.1 Resolution of Disputes. The Parties recognize that disputes as to
certain matters may from time to time arise which relate to either Party’s
rights and obligations hereunder. It is the objective of the Parties to comply
with the procedures set forth in this Agreement to use all reasonable efforts to
facilitate the resolution of such disputes in an expedient manner by mutual
agreement.
          10.2 Governance Disputes. Disputes, controversies and claims related
to matters intended to be decided within the governance provisions of this
Agreement set forth in Article 3 (“Governance Disputes”) shall be resolved
pursuant to Article 3 and, to the extent such matters constitute Technical
Development Matters or a dispute referred to in Section 14.2(b), Section 10.4
(subject to, and without limitation of, the proviso in Section 3.10(a)(iii)),
except to the extent any such dispute, controversy or claim constitutes a Legal
Dispute, in which event the provisions of Section 10.3 shall apply. For the
purposes of this Agreement, the term “Technical Development Matter” shall mean
(a) any matter involving the Development of a Licensed Product in the Field,
including the determination of clinical trial design and any Development or
regulatory dispute referred to the Executive Officers pursuant to Section
3.10(a)(iii) and (b) any dispute concerning a Party’s refusal to approve a
clinical trial proposed pursuant to Section 2.6(b).
          10.3 Legal Disputes         . The Parties agree that, subject to
Sections 10.5 and 16.2, they shall use all reasonable efforts, through their
participation in the JSC in the first instance, to resolve any Legal Dispute
arising after the Effective Date by good faith negotiation and discussion. In
the event that the JSC is unable to resolve any such Legal Dispute within five
(5) Business Days of receipt by a Party of notice of such Legal Dispute, either
Party may submit the Legal Dispute to the Executive Officers for resolution. In
the event the Executive Officers are unable to resolve any such Legal Dispute
within the time period set forth in Section 3.10(b), the Parties shall be free
to pursue any rights and remedies available to them at law, in equity or
otherwise, subject, however, to Section 20.1 and Section 20.15.
          10.4 Expert Panel
               (a) In the event of a dispute between the Parties concerning a
Technical Development Matter or a dispute referred to in Section 14.2(b) that
cannot be resolved by the Executive Officers pursuant to Section 3.10(b) (other
than a Legal Dispute or any dispute concerning any proposed amendment to the
Initial Development Plan), either Party may by written notice to the other Party
require the specific issue in dispute to be submitted to a panel of experts
(“Expert Panel”) in accordance with this Section 10.4. Such notice shall contain
a statement of the issue forming the basis of the dispute, the position of the
moving Party as to the proper resolution of that issue and the basis for such
position. For disputes referred to the Expert Panel arising under
Section 3.10(a)(iii), the Expert Panel in resolving the dispute shall balance
the relative benefits and harm to each Party from the matter in dispute in
connection with the applicable

53



--------------------------------------------------------------------------------



 



Licensed Product in the Territory and Excluded Territory. Within fifteen
(15) days after receipt of such notice, the responding Party shall submit to the
moving Party a statement of its conception of the specific issue in question,
its position as to the proper resolution of that issue and the basis for such
position.
          (b) Within fifteen (15) days of the responding Party’s response, each
Party shall appoint to the Expert Panel an individual who (i) has expertise in
the pharmaceutical or biotechnology industry and the specific matters at issue
(or, in the case of a dispute regarding an audit as referred to in
Section 14.2(b), expertise in accounting and auditing with respect to the
development and commercialization of pharmaceutical products), (ii) is not a
current or former director, employee or consultant of such Party or any of its
Affiliates, or otherwise has not received compensation or other payments from
such Party (or its Affiliates) for the past five (5) years and (iii) has no
known personal financial interest or benefit in the outcome or resolution of the
dispute, and the appointing Party shall give the other Party written notice of
such appointment; provided that for such appointment to be effective and for
such individual to serve on the Expert Panel, such individual must deliver to
the other Party a certificate confirming that such individual satisfies the
criteria set forth in clauses (i) through (iii) above, disclosing any potential
conflict or bias and certifying that, as a member of the Expert Panel, such
individual is able to render an independent decision.
          (c) Within fifteen (15) days of the appointment of the second expert,
the two-appointed experts shall agree on an additional expert who meets the same
criteria as described above, and shall appoint such expert as chair of the
Expert Panel. If the Party-appointed experts fail to timely agree on a third
expert, then upon the written request of either Party, each Party-appointed
expert shall, within ten (10) days of such request, nominate one expert
candidate and the CPR Institute for Dispute Resolution shall, within ten
(10) days of receiving the names of the Parties’ respective nominees, select one
of those experts to serve as the chair of the Expert Panel. Each expert shall
agree, prior to his or her appointment, to render a decision as soon as
practicable after the appointment of the full Expert Panel.
          (d) Within seven (7) days of the appointment of the third expert, the
Expert Panel shall hold a preliminary meeting or teleconference with the Parties
or their representatives and shall designate a time and place for a hearing of
the Parties on the dispute and the procedures to be utilized at the hearing. The
Parties may agree in writing to waive the hearing and have the Expert Panel
reach a decision on the basis of written submissions alone. The Expert Panel may
order the Parties to produce any documents or information which are relevant to
the dispute. All such documents or information shall be provided to the other
Party and the Expert Panel as expeditiously as possible but no later than one
(1) week prior to the hearing (if any), along with the names of all witnesses
who will testify at the hearing and a brief summary of their testimony. The
hearing shall be held in New York, NY, unless otherwise agreed by the Parties,
and shall take place as soon as possible but no more than forty-five (45) days
after the appointment of the third expert, unless the Parties otherwise agree in
writing or the Expert Panel agrees to extend such time period for good cause
shown. The hearing shall last no more than one (1) day, unless otherwise agreed
by the Parties or the Expert Panel

54



--------------------------------------------------------------------------------



 



agrees to extend such time period for good cause shown. After the conclusion of
all testimony (or if no hearing is held after all submissions have been received
from the Parties), at a time designated by the Expert Panel no later than seven
(7) days after the close of the hearing or the receipt of all submissions, each
Party shall simultaneously submit to the Expert Panel and exchange with the
other Party its final proposed resolution.
          (e) In rendering the final decision (which shall be rendered no later
than fifteen (15) days after receipt by the Expert Panel of the Parties’
respective proposed resolutions), the Expert Panel shall be limited to choosing
a resolution proposed by a Party without modification; provided, however, that
in no event shall the Expert Panel render a decision that is inconsistent with
the Collaboration Purpose and the Parties’ intentions as set forth in this
Agreement. The agreement of two (2) of the three (3) experts shall be sufficient
to render a decision and the Parties shall abide by such decision.
          (f) The decision of the Expert Panel shall be final and binding on the
Parties and may be entered and enforced in any court having jurisdiction. Each
Party shall bear the cost of its appointee to the Expert Panel and the Parties
shall share equally the costs of the third expert.
     10.5 No Waiver. Nothing in this Article 10 or elsewhere in this Agreement
shall prohibit either Party from seeking and obtaining immediate injunctive or
other equitable relief if such Party reasonably believes that it will suffer
irreparable harm from the actions or inaction of the other.
ARTICLE XI
TRADEMARKS AND CORPORATE LOGOS
     11.1 Corporate Names. Each Party and its Affiliates shall retain all right,
title and interest in and to their respective corporate names and logos.
     11.2 Selection of Product Trademarks. For each Licensed Product, the JCC
shall select one Product Trademark for use in the Field throughout the Territory
and in the Excluded Territory, if applicable pursuant to Section 3.4(b)(i),
unless such Product Trademark is prohibited by law in any country in the
Territory. Each Licensed Product in the Field shall be promoted and sold in the
Territory, and if applicable pursuant to Section 3.4(b)(i) in the Excluded
Territory, under the applicable Product Trademark(s), trade dress and packaging
approved by the JCC.
     11.3 Ownership of Product Trademarks. Unless otherwise mutually agreed
between the Parties, and subject to Sections 11.4 and 11.5, Company (or its
local Affiliates, as appropriate) shall own and retain all right, title and
interest in and to Product Trademark(s), together with all associated domain
names and all goodwill related thereto in all countries in the Territory. It is
understood and agreed that Regeneron shall own and retain all right, title and
interest in the Product Trademark(s) for Regeneron Products,

55



--------------------------------------------------------------------------------



 



together with all associated domain names and all goodwill related thereto in
the Excluded Territory.
     11.4 Prosecution and Maintenance of Product Trademark(s). Company will use
Commercially Reasonable Efforts to prosecute and maintain the Product
Trademark(s) in all countries in the Territory. Notwithstanding the foregoing,
in the event Company elects not to prosecute or maintain any Product
Trademark(s) in any country in the Territory, Regeneron shall have the right to
do so on behalf of Company for use with Licensed Products, subject to
consultation and cooperation with Company.
     11.5 License to the Product Trademark(s). Company hereby grants to
Regeneron a co-exclusive license to use the Product Trademark(s) for the
Licensed Products solely for the purposes of Regeneron’s Development,
Manufacturing, and, if agreed to by Company or set forth in any Plans,
Commercialization activities pursuant to this Agreement and subject to the terms
and conditions of this Agreement. Company shall utilize the Product Trademark(s)
only on approved Promotional Materials or other approved product-related
materials for the Licensed Products in the Field in the Territory for the
purposes contemplated herein, and all use by Company or its Affiliates or
Sublicensees of the Product Trademark(s) shall be in accordance with (a) rules
established by the JCC and (b) quality standards established by the JCC which
are reasonably necessary in order to preserve the validity and enforceability of
the Product Trademark(s). Each Party agrees that at no time during the Term will
it or any of its Affiliates attempt to use or register any trademarks, trade
dress, service marks, trade names or domain names confusingly similar to the
Product Trademark(s) or take any other action which damages or dilutes the
rights to, or goodwill associated with, the Product Trademark(s). Upon request
by either Party, the other Party shall (or shall cause its Affiliates, as
appropriate, to) execute such documents as may reasonably be required for the
purpose of recording with any Governmental Authority the license, or a
recordable version thereof, referred to above in this Section 11.5.
     11.6 Use of Corporate Names. Company (through its Affiliates, as
appropriate) shall use Commercially Reasonable Efforts to include Regeneron’s
name with equal prominence on materials exclusively related to each Licensed
Product in the Field (including, without limitation, package inserts, packaging,
trade packaging, samples and all Promotional Materials used or distributed in
connection with such Licensed Product) in the Major Market Countries, unless to
do so would be prohibited under applicable Laws; provided, however, in the case
of multi-product materials that refer to a Licensed Product in the Field in the
Major Market Countries as well as other pharmaceutical products, the prominence
of Regeneron’s name shall be commensurate with the relative prominence of the
Licensed Product in such materials. Each Party grants to the other Party (and
its Affiliates) the right, free of charge, to use its name and logo on package
inserts, packaging, trade packaging, samples and all Promotional Materials used
or distributed in connection with the applicable Licensed Product in the Field
in the Territory during the Term and for a maximum period of three (3) years
thereafter with respect to Promotional Materials, package inserts, packaging,
labeling, trade packaging and samples solely to the extent necessary to exhaust
the existing inventory of Licensed Product and Promotional Materials containing
such name or logo. During the Term, each Party shall submit samples of each

56



--------------------------------------------------------------------------------



 



such package inserts, packaging, trade packaging, etc. to such other Party for
its prior approval, which approval shall not be unreasonably withheld or
delayed, at least thirty (30) days before dissemination of such materials.
Failure of the receiving Party to object within such thirty (30) day period
shall constitute approval of the submitting Party’s package inserts, packaging,
trade packaging, etc.
ARTICLE XII
NEWLY CREATED INVENTIONS
     12.1 Ownership of Newly Created Intellectual Property.
          (a) Each Party (and each Party’s respective Affiliates) shall
exclusively own all intellectual property (including, without limitation,
Know-How, Patents and Patent Applications and copyrights) discovered, invented,
authored or otherwise created in connection with the Collaboration solely by
such Party, its Affiliates, employees, agents and consultants (“Sole
Inventions”). Sole Inventions made solely by Company, its Affiliates, employees,
agents and consultants are referred to herein as “Company Sole Inventions.” Sole
Inventions made solely by Regeneron, its Affiliates, employees, agents and
consultants are referred to herein as “Regeneron Sole Inventions.” The Parties
agree that nothing in this Agreement, and no use by a Party of the other Party’s
Intellectual Property pursuant to this Agreement, shall vest in a Party any
right, title or interest in or to the other Party’s Intellectual Property, other
than the license rights expressly granted hereunder.
          (b) The Parties shall jointly own all intellectual property
(including, without limitation, Know-How, Patents and Patent Applications and
copyrights) discovered, invented, authored or otherwise created under the
Collaboration during the Term that is invented or authored jointly by an
individual or individuals having an obligation to assign such intellectual
property to Company or its Affiliate (or for which ownership vests in Company or
its Affiliate by operation of law), on the one hand, and an individual or
individuals having an obligation to assign such intellectual property to
Regeneron or its Affiliate (or for which ownership vests in Regeneron or its
Affiliate by operation of law), on the other hand, on the basis of each Party
(or its Affiliate) having an undivided interest in the whole (“Joint
Inventions”).
          (c) Notwithstanding the foregoing in Section 12.1(b), (i) for purposes
of determining whether a patentable invention is a Company Sole Invention, a
Regeneron Sole Invention or a Joint Invention, questions of inventorship shall
be resolved in accordance with United States patent laws, (ii) for purposes of
determining whether a copyrighted work is a Company Sole Invention, a Regeneron
Sole Invention or a Joint Invention, questions of copyright authorship shall be
resolved in accordance with United States copyright laws and (iii) for purposes
of determining whether Know-How (other than copyrighted work and Patent
Applications) is a Company Sole Invention, a Regeneron Sole Invention or a Joint
Invention, questions of authorship or inventorship shall be resolved in
accordance with the laws of the State of New York, United States.

57



--------------------------------------------------------------------------------



 



          (d) To the extent that any right, title or interest in or to any
intellectual property discovered, invented, authored or otherwise created under
the Collaboration during the Term vests in a Party or its Affiliate, by
operation of Law or otherwise, in a manner contrary to the agreed upon ownership
as set forth in this Agreement, such Party (or its Affiliate) shall, and hereby
does, irrevocably assign to the other Party any and all such right, title and
interest in and to such intellectual property to the other Party without the
need for any further action by any Party.
          (e) The Parties hereby agree that each Party’s use of the Joint
Inventions is governed by the terms and conditions of this Agreement shall be
governed as follows: each Party’s interest in the Joint Inventions may be
sublicensed to Third Parties, and any ownership rights therein transferred, in
whole or in part, by each Party without consent of the other Party (unless
otherwise prohibited by this Agreement); provided that (i) each of the Parties
acknowledges that it receives no rights to any Intellectual Property of the
other Party underlying or necessary for the use of any Joint Invention, except
as may be expressly set forth in Article 4, (ii) each Party agrees not to
transfer any of its ownership interest in any of the Joint Inventions without
securing the transferee’s written agreement to be bound by the terms of this
Section 12.1(e) and (iii) nothing in this Article 12 shall relieve a Party or
its Affiliates of their obligations under Article 16 with respect to
confidential Party Information provided by the other Party or such other Party’s
Affiliates. Neither Party hereto shall have the duty to account to the other
Party for any revenues or profits obtained from any transfer of its interest in,
or its use, sublicense or other exploitation of, the Joint Inventions outside
the scope of the Collaboration. Each of the Parties (or its Affiliate), as joint
owner of the Joint Inventions, agrees to cooperate with any enforcement actions
brought by the other joint owner(s) against any Third Parties, and further
agrees not to grant any licenses to any such Third Parties against which such
enforcement actions are brought during the time of such dispute, without the
prior written consent of the other joint owner(s), such consent not to be
unreasonably withheld. The provisions governing Joint Inventions set forth in
this Section 12.1(e) shall survive the expiration or termination of this
Agreement.
     12.2 Prosecution and Maintenance of Patent Rights.
          (a) Regeneron shall use Commercially Reasonable Efforts to prepare,
file, prosecute and maintain Patents and Patent Applications (as applicable)
included in the Regeneron Patent Rights in the Territory and shall confer with
and keep Company reasonably informed regarding the status of such activities. In
addition, Regeneron shall have the following obligations with respect to the
filing, prosecution and maintenance of Patent Applications and Patents in the
Territory included in the Regeneron Patent Rights: (i) Regeneron shall use
Commercially Reasonable Efforts to provide to Company for review and comment a
substantially completed draft of any priority Patent Application in the
Territory at least thirty (30) days prior to the filing of any such priority
Patent Application by Regeneron and consider in good faith any comment from
Company; (ii) Regeneron shall provide Company promptly with copies of all
material communications received from or filed in patent offices in the
Territory with respect to such filings; (iii) Regeneron shall consult with
Company promptly

58



--------------------------------------------------------------------------------



 



following the filing of the priority Patent Applications in the Territory to
mutually determine in which countries in the Territory it shall file convention
Patent Applications and (iv) Regeneron shall consult with Company a reasonable
time prior to taking or failing to take action that would materially affect the
scope or validity of rights under any Patent Applications or Patents in the
Field (including but not limited to substantially narrowing or canceling any
claim without reserving the right to file a continuing or divisional Patent
Application, abandoning any Patent or not filing or perfecting the filing of any
Patent Application in any country). In the event that Regeneron desires to
abandon any Patent included in the Regeneron Patent Rights in the Territory,
Regeneron shall provide reasonable prior written notice to Company of such
intention to abandon (which notice shall, in any event, be given no later than
sixty (60) days prior to the next deadline for any action that may be taken with
respect to such Regeneron Patent with the applicable patent office) and, subject
to any rights granted to Aventis under the Aventis Agreement, Company shall have
the right, but not the obligation, to assume responsibility for the prosecution
and maintenance thereof in Regeneron’s name, unless, with respect to any such
Patent Applications that are unpublished, Regeneron notifies Company that
Regeneron would prefer to maintain the subject matter of such Patent Application
as a trade secret.
          (b) Company shall use Commercially Reasonable Efforts to prepare,
file, prosecute and maintain Patents and Patent Applications (as applicable)
included in the Company Patent Rights in the Territory and shall confer with and
keep Regeneron reasonably informed regarding the status of such activities. In
addition, Company shall have the following obligations with respect to the
filing, prosecution and maintenance of Patent Applications and Patents in the
Territory included in the Company Patent Rights: (i) Company shall use
Commercially Reasonable Efforts to provide to Regeneron for review and comment a
copy of a substantially completed draft of any priority Patent Application in
the Territory at least thirty (30) days prior to the filing of any such priority
Patent Application by Company and consider in good faith any comment from
Regeneron; (ii) Company shall provide Regeneron promptly with copies of all
material communications received from or filed in patent offices with respect to
such filings; (iii) Company shall consult with Regeneron promptly following the
filing of the priority Patent Applications in the Territory to mutually
determine in which countries in the Territory it shall file convention Patent
Applications and (iv) Company shall consult with Regeneron a reasonable time
prior to taking or failing to take action that would materially affect the scope
or validity of rights under any Patent Applications or Patents in the Field
(including but not limited to substantially narrowing or canceling any claim
without reserving the right to file a continuing or divisional Patent
Application, abandoning any Patent or not filing or perfecting the filing of any
Patent Application in any country). In the event that Company desires to abandon
any Patent included in the Company Patent Rights in the Territory, Company shall
provide reasonable prior written notice to Regeneron of such intention to
abandon (which notice shall, in any event, be given no later than sixty
(60) days prior to the next deadline for any action that may be taken with
respect to such Company Patent with the applicable patent office) and Regeneron
shall have the right, but not the obligation, to assume responsibility for the
prosecution and maintenance thereof in Company’s name, unless, with respect to
any such Patent Applications that are unpublished, Company notifies Regeneron
that

59



--------------------------------------------------------------------------------



 



Company would prefer to maintain the subject matter of such Patent Application
as a trade secret.
          (c) With respect to any Joint Patent Rights, the Parties shall consult
with each other regarding the filing, prosecution and maintenance of any Patents
and Patent Applications, and responsibility for such activities shall be the
obligation of the Controlling Party. The Controlling Party shall undertake such
filings, prosecutions and maintenance in the names of both Parties as co-owners.
The Controlling Party shall have the following obligations with respect to the
filing, prosecution and maintenance of Patent Applications and Patents under any
such Joint Patent Rights: (i) the Controlling Party shall use Commercially
Reasonable Efforts to provide the non-Controlling Party with notice and a copy
of a substantially completed draft of any priority Patent Application at least
thirty (30) days prior to the filing of any such priority Patent Application by
the Controlling Party and consider in good faith any comment; (ii) the
Controlling Party shall notify the non-Controlling Party prior to the filing of
a Patent Application by the Controlling Party; (iii) the Controlling Party shall
consult with the non-Controlling Party promptly following the filing of the
priority Patent Application to mutually determine in which countries it shall
file convention Patent Applications; (iv) the Controlling Party shall provide
the non-Controlling Party promptly with copies of all communications received
from or filed in patent offices with respect to such filings; and (v) the
Controlling Party shall provide the non-Controlling Party a reasonable time
prior to taking or failing to take action that would affect the scope or
validity of rights under any Patent Applications or Patents, but in no event
less than sixty (60) days prior to the next deadline for any action that may be
taken with the applicable patent office, (including but not limited to
substantially narrowing or canceling any claim without reserving the right to
file a continuing or divisional Patent Application, abandoning any Patent or not
filing or perfecting the filing of any Patent Application in any country), with
notice of such proposed action or inaction so that the non-Controlling Party has
a reasonable opportunity to review and make comments, and take such actions as
may be appropriate in the circumstances. In the event that the Controlling Party
materially breaches the foregoing obligations and such breach is not cured
within thirty (30) days of a written notice from the non-Controlling Party to
the Controlling Party describing such breach, or in the event that the
Controlling Party fails to undertake the filing of a Patent Application within
the earlier of (i) ninety (90) days of a written request by the non-Controlling
Party to do so, and (ii) sixty (60) days prior to the anticipated filing date,
the non-Controlling Party may assume the Controlling Party’s responsibility for
filing, prosecution and maintenance of any such Joint Patent Right, and will
thereafter be deemed the Controlling Party for purposes hereof. Notwithstanding
the foregoing, the Controlling Party may withdraw from or abandon any Patent or
Patent Application relating to any Joint Patent Rights on thirty (30) days’
prior notice to the other Party (provided that such notice shall be given no
later than sixty (60) days prior to the next deadline for any action that may be
taken with respect to such Patent or Patent Application with the applicable
patent office), providing the non-Controlling Party a free-of-charge option to
assume the prosecution or maintenance thereof.
          (d) Each Party agrees to cooperate with the other with respect to the
preparation, filing, prosecution and maintenance of Patents and Patent
Applications

60



--------------------------------------------------------------------------------



 



pursuant to this Section 12.2, including, without limitation, the execution of
all such documents and instruments and the performance of such acts (and causing
its relevant employees to execute such documents and instruments and to perform
such acts) as may be reasonably necessary in order to permit the other Party to
continue any preparation, filing, prosecution or maintenance of Joint Patent
Rights that such Party has elected not to pursue as provided for in
Section 12.2(c). The JCC, with the approval of the JSC, will determine which of
the Company Patent Rights, Regeneron Patent Rights and Joint Patent Rights for
which to seek an extension of term and the applicable Party will file for said
patent term extension.
          (e) All Out-of-Pocket Costs incurred in the filing, prosecution and
maintenance of any Company Patent Rights, Regeneron Patent Rights and Joint
Patent Rights in the Territory for use in the Field, and any extensions thereof,
shall be shared by the Parties as part of Other Shared Expenses.
     12.3 Interference, Opposition and Reissue.
          (a) Each Party will notify the other within ten (10) days of receipt
by such Party of information concerning the request for, or filing or
declaration of, any interference, opposition or reexamination relating to
Regeneron Patent Rights, Company Patent Rights or Joint Patent Rights in the
Territory. The Parties will thereafter consult and cooperate fully to determine
a course of action with respect to any such proceeding. Decisions on whether to
initiate or how to respond to such a proceeding, as applicable, and the course
of action in such proceeding, including settlement negotiations and terms, will
be made (i) with respect to Regeneron Patent Rights, by Regeneron in
consultation with Company, (ii) with respect to Company Patent Rights, by
Company in consultation with Regeneron and (iii) with respect to Joint Patent
Rights, jointly by the Parties. Regeneron may have certain obligations under
Section 12.3 of the Aventis Agreement with respect to any such proceeding
described in this Section 12.3(a) and, notwithstanding anything to the contrary
herein, Regeneron shall have the right to comply with its obligations and
exercise its rights thereunder.
          (b) All Out-of-Pocket Costs incurred in connection with any
interference, opposition, reissue or reexamination proceeding relating to the
Regeneron Patent Rights, Company Patent Rights and/or Joint Patent Rights in the
Territory for use in the Field shall be shared by the Parties as part of Other
Shared Expenses.
ARTICLE XIII
INTELLECTUAL PROPERTY LITIGATION
     13.1 Third Party Infringement Suits.
          (a) In the event that either Party or any of its Affiliates becomes
aware of an actual or suspected infringement of a Company Patent Right, a
Regeneron Patent Right, a Joint Patent Right, Product Trademark or any other
intellectual property

61



--------------------------------------------------------------------------------



 



right jointly owned or licensed under this Agreement, by a Third Party’s
activities in the Field in the Territory, the Party that became aware of the
infringement shall promptly notify the other Party in writing of this claim or
assertion and shall provide such other Party with all available evidence
supporting such known or suspected infringement or unauthorized use. As soon as
reasonably practicable after the receipt of such notice, the Parties shall cause
the JSC to meet and consider the appropriate course of action with respect to
such infringement. The Parties shall at all times cooperate, share all material
notices and filings in a timely manner, provide all reasonable assistance to
each other and use Commercially Reasonable Efforts to mutually agree upon an
appropriate course of action, including, as appropriate, the preparation of
material court filings and any discussions concerning prosecution and/or
settlement of any such claim. Regeneron may have certain obligations under
Article 13 of the Aventis Agreement with respect to any such actual or suspected
infringement described in this Section 13.1 and, notwithstanding anything to the
contrary herein, Regeneron shall have the right to comply with its obligations
and exercise its rights thereunder.
          (b) With respect to any infringement by virtue of a Third Party’s
activities in the Field in the Territory, the Parties will consult and cooperate
fully to determine a course of action. Final decisions on whether to initiate a
proceeding, and the course of action in such proceeding, including settlement
negotiations and terms, will be made (i) with respect to Regeneron Patent
Rights, by Regeneron in consultation with Company, (ii) with respect to Company
Patent Rights, by Company in consultation with Regeneron, and (iii) with respect
to Joint Patent Rights, jointly by the Parties. Any disagreement between the
Parties concerning the enforcement of Joint Patent Rights shall be referred to
the Executive Officers for resolution. The Party initiating the litigations
shall be referred to as the “Lead Litigation Party”. The non-Lead Litigation
Party will provide reasonable assistance to the Lead Litigation Party in
prosecuting any suit, and if required by Law, will join in the suit. Although
the Lead Litigation Party has the right to select counsel of its own choice, it
shall first consult with the other Party and consider in good faith the
recommendations of the other Party. The amount of any recovery from any such
infringement suit with respect to activities in the Field in the Territory shall
be shared equally by the Parties, subject to any obligations under any New
License or Existing License.
          (c) All Out-of-Pocket Costs incurred in connection with any litigation
under Section 13.1(b) related to activities in the Field in the Territory shall
be shared by the Parties as part of Other Shared Expenses.
          (d) For the avoidance of doubt, neither Party will enter into any
settlement of any suit referenced in this Section 13.1 that materially affects
the other Party’s rights or obligations with respect to the applicable Licensed
Product in the Field in the Territory without the other Party’s prior written
consent.
     13.2 Patent Marking. Each Party shall comply with the patent marking
statutes in each country in which a Licensed Product in the Field is made,
offered for sale, sold or imported by such Party, its Affiliates and/or
Sublicensees.

62



--------------------------------------------------------------------------------



 



     13.3 Third Party Infringement Claims; New Licenses.
          (a) If either Party or its Affiliates shall learn of an allegation
that the Development, Manufacture or Commercialization of any Licensed Product
in the Field in the Territory under this Agreement infringes or otherwise
violates the intellectual property rights of any Third Party in the Territory,
then such Party shall promptly notify the other Party in writing of this
allegation. As soon as reasonably practicable after the receipt of such notice
and at all times thereafter, the Parties shall meet and consider the appropriate
course of action with respect to such allegation of infringement. In any such
instance, each Party shall have the right to defend any action naming it;
however, the Parties shall at all times cooperate, share all material notices
and filings in a timely manner, provide all reasonable assistance to each other
and use Commercially Reasonable Efforts to mutually agree upon an appropriate
course of action, including, as appropriate, the preparation of material court
filings and any discussions concerning a potential defense and/or settlement of
any such claim. The rights and obligations in this Section 13.3 shall apply even
if only one Party defends any claimed infringement action commenced by a Third
Party in the Territory claiming that the Development, Manufacture and/or
Commercialization of any Licensed Product in the Field under this Agreement
infringes or otherwise violates any intellectual property rights of any Third
Party. Regeneron may have certain obligations under Article 13 of the Aventis
Agreement with respect to any allegation described in this Section 13.3 and,
notwithstanding anything to the contrary herein, Regeneron shall have the right
to comply with its obligations and exercise its rights thereunder.
          (b) Except as otherwise set forth in this Agreement, all Out-of-Pocket
Costs (except for the expenses of the non-controlling Party’s counsel, if only
one Party defends a claim) incurred in connection with any litigation referred
to in this Section 13.3 shall be shared by the Parties as Other Shared Expenses.
          (c) For the avoidance of doubt, neither Party will enter into any
settlement of any suit involving Licensed Products that materially affects the
other Party’s rights or obligations with respect to the applicable Licensed
Product in the Field in the Territory without the other Party’s prior written
consent. Furthermore, no Party shall enter into any Third Party intellectual
property license requiring the payment of royalties or other amounts based on
the Development, Manufacture or Commercialization of Licensed Products in the
Field in the Territory under this Agreement without the other Party’s prior
written consent.
          (d) License fees, royalties and other payments under Existing Licenses
and New Licenses to the extent attributable to, and based on, the Manufacture of
Commercial Supply Requirements or the Commercialization of Licensed Products in
the Field in the Territory shall be shared by the Parties as Other Shared
Expenses.
ARTICLE XIV
BOOKS, RECORDS AND INSPECTIONS; AUDITS AND ADJUSTMENTS

63



--------------------------------------------------------------------------------



 



     14.1 Books and Records. Each Party shall, and shall cause each of its
respective Affiliates to, keep proper books of record and account in which full,
true and correct entries (in conformity with GAAP or IAS/IFRS) shall be made for
the purpose of determining the amounts payable or owed pursuant to this
Agreement. Each Party shall, and shall cause each of its respective Affiliates
to, permit auditors, as provided in Section 14.2, to visit and inspect, during
regular business hours and under the guidance of officers of the Party being
inspected, and to examine the books of record and account of such Party or such
Affiliate to the extent relating to this Agreement and discuss the affairs,
finances and accounts of such Party or such Affiliate to the extent relating to
this Agreement with, and be advised as to the same by, its and their officers
and independent accountants.
     14.2 Audits and Adjustments.
          (a) Each Party shall have the right (at its costs), upon no less than
thirty (30) days advance written notice and at such reasonable times and
intervals and to such reasonable extent as the investigating Party shall
request, not more than once during any Contract Year, to have the books and
records of the other Party and its Affiliates to the extent relating to this
Agreement for the preceding two (2) years audited by an independent “Big Four”
(or equivalent) accounting firm of its choosing under reasonable appropriate
confidentiality provisions, for the sole purpose of verifying the accuracy of
all financial, accounting and numerical information and calculations provided,
and payments made, under this Agreement; provided that no period may be
subjected to audit more than one (1) time unless a material discrepancy is found
in any such audit of such period, in which case additional audits of such period
may be conducted until no material discrepancies are found.
          (b) The results of any such audit shall be delivered in writing to
each Party and shall be final and binding upon the Parties, unless disputed by a
Party within ninety (90) days. Unless otherwise mutually agreed by the Parties,
any disputes regarding the results of any such audit shall be subject to dispute
resolution in accordance with Article 10. If the audited Party or its Affiliates
have underpaid or over billed an amount due under this Agreement resulting in a
cumulative discrepancy during any year of more than ten percent (10%), the
audited Party shall also reimburse the other Party for the costs of such audit
(with the cost of the audit to be paid by the auditing party in all other
cases). Such accountants shall not reveal to the Party seeking verification the
details of its review, except for such information as is required to be
disclosed under this Agreement, and shall be subject to the confidentiality
provisions contained in Article 16.
          (c) If any examination or audit of the records described above
discloses an under- or over-payment of amounts due hereunder, then unless the
result of the audit is to be contested pursuant to Section 14.2(b) above, the
Party owing any money hereunder shall pay the same (plus interest thereon at the
Default Interest Rate from the date of such underpayment through the date of
payment of the amount required to be paid pursuant to this Section 14.2(c)) to
the Party entitled thereto within thirty (30) days after receipt of the written
results of such audit pursuant to this Section.

64



--------------------------------------------------------------------------------



 



     14.3 GAAP/IAS/IFRS. Except as otherwise provided herein, all costs and
expenses and other financial determinations with respect to this Agreement shall
be determined in accordance with GAAP or IAS/IFRS as generally and consistently
applied.
ARTICLE XV
REPRESENTATIONS AND WARRANTIES
     15.1 Due Organization, Valid Existence and Due Authorization. Each Party
hereto represents and warrants to the other Party, as of the Effective Date, as
follows: (a) it is duly organized and validly existing under the Laws of its
jurisdiction of incorporation; (b) it has full corporate power and authority and
has taken all corporate action necessary to enter into and perform this
Agreement; (c) the execution and performance by it of its obligations hereunder
will not constitute a breach of, or conflict with, its organizational documents
nor any other agreement by which it is bound or any requirement of applicable
Laws or regulations; (d) this Agreement is its legal, valid and binding
obligation, enforceable in accordance with the terms and conditions hereof
(subject to applicable Laws of bankruptcy and moratorium); (e) such Party is not
prohibited by the terms of any agreement to which it is a party from granting,
the licenses granted to the other under Article 4 hereof; and (f) no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
in connection with this Agreement or the transactions contemplated hereby based
on arrangements made by it or on its behalf. Company additionally represents and
warrants to Regeneron that it has and will continue to have the resources and
financial wherewithal to fully meet its obligations under this Agreement.
     15.2 Knowledge of Pending or Threatened Litigation. Each Party represents
and warrants to the other Party that, as of the Effective Date, there is no
claim, announced investigation, suit, action or proceeding pending or, to such
Party’s knowledge, threatened, against such Party before or by any Governmental
Authority or arbitrator that, individually or in the aggregate, could reasonably
be expected to (a) materially impair the ability of such Party to perform any of
its obligations under this Agreement or (b) prevent or materially delay or alter
the consummation of any or all of the transactions contemplated hereby. During
the Term, each Party shall promptly notify the other Party in writing upon
learning of any of the foregoing.
     15.3 Additional Regeneron Representations and Warranties. Regeneron
additionally represents and warrants to Company that, as of the Effective Date:
          (a) Regeneron has the right and authority to grant the rights and
licenses granted pursuant to the terms and conditions of this Agreement and
Regeneron has not granted any rights that remain in effect which conflict with
the rights and licenses granted herein;
          (b) Except as set forth in Schedule 6, Regeneron is the sole owner of
the Regeneron Patent Rights existing at the Effective Date, to Regeneron’s
knowledge, its title is free and clear of all liens, security interests and
other encumbrances

65



--------------------------------------------------------------------------------



 



(other than unilateral creditor filings, as to which this representation and
warranty is made only to Regeneron’s knowledge), and, except for the joint owner
identified in Schedule 6 (and with respect to the Existing Licenses, the Third
Party licensors referred to in Schedule 4), no Third Party has any right, title
or interest in the Territory in the Field with respect to the Regeneron Patent
Rights existing at the Effective Date;
          (c) It has no knowledge that the making, using or selling of the VEGF
Trap in the Field in the Territory would infringe any valid claims of the
Patents of any Third Party in the Territory, nor does it have knowledge that any
Third Party is infringing or misappropriating any of the Regeneron Intellectual
Property;
          (d) There are no judgments or settlements against or owed by Regeneron
with respect to the Regeneron Intellectual Property owned by Regeneron;
          (e) There are no claims, announced investigations, actions or other
proceedings pending before or, to Regeneron’s knowledge, threatened by any
Regulatory Authority or other government agency with respect to the VEGF Trap,
any Regeneron facility or, to Regeneron’s knowledge, any other facility where
the VEGF Trap is Manufactured, and Regeneron has not received written notice
threatening any such claim, investigation, action or other proceeding;
          (f) To the knowledge of Regeneron, the Development and Manufacture of
VEGF Trap in the Field has been conducted by Regeneron and its Affiliates and
its subcontractors in compliance in all material respects with applicable Laws,
rules and regulations, and none of Regeneron or, to the knowledge of Regeneron,
any of its Affiliates or subcontractors have received any notice in writing, or
otherwise has knowledge of any facts, which have, or reasonably should have, led
Regeneron to believe that any of the Registration Filings relating to the VEGF
Trap in the Field are not currently in good standing with the FDA;
          (g) To Regeneron’s knowledge, neither Regeneron, nor any officer,
employee or agent of Regeneron, has made an untrue statement of a material fact
to any Regulatory Authority with respect to the VEGF Trap in the Field (whether
in any submission to such Regulatory Authority or otherwise), or knowingly
failed to disclose a material fact required to be disclosed to any Regulatory
Authority with respect to the VEGF Trap in the Field;
          (h) To Regeneron’s knowledge, Regeneron and its employees, agents,
clinical institutions and clinical investigators have materially complied with
all FDA statutory and regulatory requirements with respect to VEGF Trap in the
Field;
          (i) Each Existing License is, to Regeneron’s knowledge, in full force
and effect as of the Effective Date. Regeneron has, to the extent contractually
permitted, provided to Company, or allowed Company access to review, a true and
complete copy of each Existing License. Regeneron will devote Commercially
Reasonable Efforts to maintain the Existing Licenses in full force and effect
and to perform its obligations thereunder and to keep Company informed of any
material

66



--------------------------------------------------------------------------------



 



development pertaining thereto that would reasonably be expected to have a
material adverse effect on Company’s rights under this Agreement. Regeneron
shall not, without the prior written approval of Company, (i) amend any
provision of an Existing License that would reasonably be expected to have a
material adverse effect on Company’s rights under this Agreement or (ii) make
any election or exercise any right or option to terminate in whole or in part
any Existing License to the extent such election or exercise would reasonably be
expected to have a material adverse effect on Company’s rights under this
Agreement; and
          (j) Regeneron has made available to Company, to the extent material,
(i) written preclinical and clinical study results and protocols for the VEGF
Trap in the Field, (ii) written communications to and from FDA with respect to
the VEGF Trap in the Field, including but not limited to Registration Filings
with the FDA and FDA minutes of meetings and telephone conferences,
(iii) written FDA requests for data and studies with respect to the VEGF Trap in
the Field and (iv) written reports of adverse drug experiences and other IND
safety reports with respect to the VEGF Trap in the Field.
     In reference to Section 15.3(c) above, the Parties acknowledge that they
are aware of patents and pending patent applications owned by Genentech, Inc.
that claim certain chimeric VEGF receptor compositions. Although Regeneron does
not believe that the VEGF Trap infringes any valid claim in these patents or
patent applications (if they were to issue), Genentech could initiate a lawsuit
for patent infringement and assert that its patents are valid and cover the VEGF
Trap. An adverse determination by a court in any such potential patent
litigation would likely require the Parties to seek a license, which may not be
available, or result in the Parties’ inability to Develop, Manufacture or
Commercialize the VEGF Trap in the Field in the Territory or in a damage award.
     15.4 Disclaimer of Warranties. EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN
THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, CONCERNING THE SUCCESS OR POTENTIAL SUCCESS OF
THE DEVELOPMENT, COMMERCIALIZATION, MARKETING OR SALE OF ANY LICENSED PRODUCT IN
THE FIELD. EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH PARTY EXPRESSLY DISCLAIMS
ANY AND ALL REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.
     15.5 Mutual Covenants. Each Party hereby covenants to the other Party as of
the Effective Date as follows: (a) It will not during the Term grant any right
or license to any Third Party in the Territory which would conflict with the
rights granted to the other Party under this Agreement, and will not take any
action that would materially conflict with or adversely affect its obligations
to the other Party under this Agreement; (b) Neither Party will use the Patent
Rights or Know-How of the other Party outside the scope of the licenses and
rights granted to it under this Agreement; and (c) In the course of the
Development or Commercialization of a Licensed Product in the Field under this

67



--------------------------------------------------------------------------------



 



Agreement, it will not knowingly use and will not have knowingly used an
employee or consultant who is or has been debarred by a Regulatory Authority or,
to the best of such Party’s knowledge, is or has been the subject of debarment
proceedings by a Regulatory Authority.
ARTICLE XVI
CONFIDENTIALITY
     16.1 Confidential Information.
          (a) Each of Company and Regeneron acknowledges (subject to the further
provisions of this Article 16 and the provisions of Article 19) that all Party
Information provided to it (or its Affiliate) or otherwise made available to it
by the other Party or its respective Affiliates pursuant to this Agreement (or,
in the case of Company, Party Information provided to it under the
confidentiality agreement between the Parties dated July 6, 2006) is
confidential and proprietary to such other Party. Furthermore, each of Company
and Regeneron acknowledges (subject to the further provisions of this
Article 16) that all New Information is confidential and proprietary to both
Parties. Subject to the further provisions of this Article 16, each of Company
and Regeneron agrees to (i) maintain such Party Information of the other Party
(or its Affiliates) and all New Information in confidence during the Term and
for a period of ten (10) years thereafter and (ii) use such Party Information of
the other Party (or its Affiliate) and New Information solely for the purpose of
exercising its rights and performing its obligations hereunder. Each of Company
and Regeneron covenants that neither it nor any of its respective Affiliates
shall disclose any such Party Information of the other Party (or its Affiliate)
or New Information to any Third Party except (A) to its employees, agents or any
other Person under its authorization; provided such employees, agents or Persons
are subject in writing to substantially the same confidentiality obligations as
the Parties, (B) as approved by both Parties hereunder or (C) as set forth
elsewhere in this Agreement.
          (b) Notwithstanding anything provided above, the restrictions provided
in this Article 16 shall not apply to information that was or is (and such
information shall not be considered confidential or proprietary under this
Agreement) (i) already in the public domain as of the Effective Date or becomes
publicly known through no act, omission or fault of the receiving Party or its
Affiliate or any Person to whom the receiving Party or its Affiliate provided
such information; (ii) already in the possession of the receiving Party or its
Affiliate at the time of disclosure by the disclosing Party, other than under an
obligation of confidentiality; (iii) disclosed to the receiving Party or its
Affiliate on an unrestricted basis from a Third Party not under an obligation of
confidentiality to the other Party or any Affiliate of such other Party with
respect to such information; (iv) similar in nature to the purported Party
Information or New Information but has been independently created, as evidenced
by written or electronic documentation, without any aid, application or use of
the Party Information or New Information; (v) necessary to file, prosecute or
defend Patents and Patent Applications for which the Party has the right to
assume filing, prosecution, defense or maintenance

68



--------------------------------------------------------------------------------



 



pursuant to this Agreement; or (vi) required by a Governmental Authority,
applicable Law (including the rules and regulations of any stock exchange or
trading market on which the disclosing Party’s (or its parent entity’s)
securities are traded), or court order to be disclosed, provided that the
receiving Party uses reasonable efforts to give the disclosing Party advance
notice of such required disclosure in sufficient time to enable the disclosing
Party to seek confidential treatment for such information or to request that the
receiving Party seek confidential treatment for such information, if applicable,
and provided, further, that the receiving Party provides all reasonable
cooperation to assist the disclosing Party to protect such information and
limits the disclosure to that information which is required by Governmental
Authority, applicable Law (including the rules or regulations of any stock
exchange or trading market on which the disclosing Party’s (or its parent
entity’s) securities are traded) or court order to be disclosed. Moreover,
either Party may use Party Information and New Information to enforce the terms
of this Agreement if it gives reasonable advance notice to the other Party to
permit the other Party a sufficient opportunity to take any measures to ensure
confidential treatment of such information and the disclosing Party shall
provide reasonable cooperation to protect the confidentiality of such
information.
          (c) Notwithstanding anything provided above or elsewhere in this
Agreement, Regeneron and its Affiliates shall have the right to use and disclose
any New Information directly related to the Regeneron Products (including the
Manufacture or use thereof) (i) to Aventis or any other Third Party licensee or
contractor of Regeneron engaged in, and for use in connection with, the
development, manufacture and/or commercialization of Regeneron Products outside
the Field under substantially the same confidentiality obligations as are set
forth herein, except that the confidentiality obligations shall have a term of
at least five (5) years, (ii) in connection with Regeneron’s Development,
Manufacture and/or Commercialization of Regeneron Products outside the Field,
(iii) to any Third Party licensee or contractor of Regeneron engaged in the
Development, Manufacture and/or Commercialization of Regeneron Products in the
Excluded Territory under substantially the same confidentiality obligations as
are set forth herein, except that the confidentiality obligations shall have a
term of at least five (5) years, and (iv) to Governmental Authorities or
Regulatory Authorities as required by Law.
          (d) Notwithstanding anything provided above or elsewhere in this
Agreement, Company and its Affiliates shall have the right to use and disclose
any New Information directly related to Company Products (including the
Manufacture or use thereof) (i) to any Third Party licensee or contractor of
Company or any of its Affiliates’ engaged in and for use in connection with the
development, manufacture and/or commercialization of Company Products outside
the Field under substantially the same confidentiality obligations as are set
forth herein, except that the confidentiality obligations shall have a term of
at least five (5) years, (ii) in connection with Company’s or any of its
Affiliates’ Development, Manufacture, and/or Commercialization of Company
Products outside the Field, (iii) to any Third Party licensee or contractor of
Company engaged in the Development, Manufacture and/or Commercialization of
Company Products in the Excluded Territory under substantially the same
confidentiality obligations as are set forth herein, except that the
confidentiality obligations shall have a

69



--------------------------------------------------------------------------------



 



term of at least five (5) years and (iv) to Governmental Authorities or
Regulatory Authorities as required by Law.
     16.2 Injunctive Relief. Each Party acknowledges that damages resulting from
breach of this Article 16 would not be an adequate remedy and that,
notwithstanding the provisions of Article 10, in the event of any such
disclosure or any indication of an intent to disclose such information, a Party
owning such Party Information (or each Party with respect to New Information)
shall be entitled to seek, by way of private litigation, injunctive relief or
other equitable relief, in addition to any and all remedies available at law or
in equity, including the recovery of damages and reasonable attorneys’ fees, and
in any such action for equitable relief in a court of competent jurisdiction,
the Parties will not assert as a defense that there is an adequate remedy at
law.
     16.3 Publication of New Information. During the Term, if either Company or
Regeneron (the “Publishing Party”) desires to disclose any New Information in
scientific journals, publications or scientific presentations, the Publishing
Party shall provide the other Party an advance copy of any proposed publication
or summary of a proposed oral presentation relating to the New Information prior
to submission for publication or disclosure. Such other Party shall have a
reasonable opportunity to recommend any changes it reasonably believes are
necessary to prevent any specific, material adverse effect to it or the Licensed
Product as a result of the publication or disclosure (such recommendation of
changes to include a description of the specific material adverse effect) to
which the Publishing Party shall give due consideration. Disputes concerning
publication shall be resolved by the JDC (other than Legal Disputes).
     16.4 Other Publications. The Parties will mutually agree upon the contents
of a joint press release with respect to the execution of this Agreement which
shall be issued simultaneously by both Parties on the Effective Date. During the
Term, Company and Regeneron agree not to (and to ensure that their respective
Affiliates do not ) issue any other press releases or public announcements
concerning this Agreement or any other activities contemplated hereunder without
the prior written consent of the other Party (which shall not be unreasonably
withheld or delayed), except as required by a Governmental Authority or
applicable Law (including the rules and regulations of any stock exchange or
trading market on which a Party’s (or its parent entity’s) securities are
traded); provided that the Party intending to disclose such information shall
use reasonable efforts to provide the other Party advance notice of such
required disclosure, an opportunity to review and comment on such proposed
disclosure (which comments shall be considered in good faith by the disclosing
Party) and all reasonable cooperation to assist the other Party to protect such
information and shall limit the disclosure to that information which is required
to be disclosed. Notwithstanding the foregoing, without prior submission to or
approval of the other Party, either Party may issue press releases or public
announcements which incorporate information concerning this Agreement or any
activities contemplated hereunder which information was included in a press
release or public disclosure which was previously disclosed under the terms of
this Agreement or which contains only non-material factual information regarding
the Collaboration (e.g., that the Collaboration is ongoing in accordance with
the terms of this Agreement). Except as required by a Governmental Authority or
applicable Law (including the rules and

70



--------------------------------------------------------------------------------



 



regulations of any stock exchange or trading market on which a Party’s (or its
parent entity’s) securities are traded), or in connection with the enforcement
of this Agreement, neither Party (or their respective Affiliates) shall disclose
to any Third Party, under any circumstances, any financial terms of this
Agreement that have not been previously disclosed publicly pursuant to this
Article 16 without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed; except for disclosures to Third
Parties that are bound by obligations of confidentiality and nonuse
substantially equivalent in scope to those included herein with a term of at
least five (5) years. The Parties, through the Committees, shall establish
mechanisms and procedures to ensure that there are coordinated timely corporate
communications relating to the Licensed Products in the Field. Company
acknowledges that Regeneron as a publicly traded company is legally obligated to
make timely disclosures of all material events relating to Licensed Products.
The Parties acknowledge that either or both Parties may be obligated to file a
copy of this Agreement with the United States Securities and Exchange Commission
or its equivalent in the Territory. Each Party will be entitled to make such
filing but shall use reasonable efforts to obtain confidential treatment of
confidential, including trade secret, information in accordance with applicable
Law. The filing Party will provide the non-filing Party with an advance copy of
the Agreement marked to show provisions for which the filing Party intends to
seek confidential treatment and will reasonably consider the non-filing Party’s
timely comments thereon.
ARTICLE XVII
INDEMNITY
     17.1 Indemnity and Insurance.
          (a) Company will defend, indemnify and hold harmless Regeneron, its
Affiliates and their respective officers, directors, employees, licensees and
agents (“Regeneron Indemnitees”) from and against all claims, demands,
liabilities, damages, penalties, fines, costs and expenses, including reasonable
attorneys’ and expert fees and costs, and costs or amounts paid to settle
(collectively, “Damages”), arising from or occurring as a result of a Third
Party’s claim, action, suit, judgment or settlement against a Regeneron
Indemnitee that is due to or based upon:
          (i) the gross negligence, recklessness, bad faith, intentional
wrongful acts or omissions or violations of Law by or of Company, its Affiliates
or their respective directors, officers, employees, agents or Sublicensees,
including, without limitation, in connection with the Development, Manufacture
or Commercialization of any Licensed Product in the Field, except to the extent
that Damages arise out of, and are allocable to, the gross negligence,
recklessness, bad faith, intentional wrongful acts or omissions or violations of
Law committed by Regeneron or any other Regeneron Indemnitee; or

71



--------------------------------------------------------------------------------



 



          (ii) material breach by Company of the terms of, or the inaccuracy of
any representation or warranty made by it in, this Agreement.
          (b) Regeneron will defend, indemnify and hold harmless Company, its
Affiliates and their respective officers, directors, employees, Sublicensees and
agents (“Company Indemnitees”) from and against all Damages arising from or
occurring as a result of a Third Party’s claim, action, suit, judgment or
settlement against a Company Indemnitee that is due to or based upon:
          (i) the gross negligence, recklessness, bad faith, intentional
wrongful acts or omissions or violations of law by or of Regeneron, its
Affiliates or their respective directors, officers, employees, licensees or
agents including, without limitation, in connection with the Development,
Manufacture or Commercialization of any Licensed Product in the Field, except to
the extent that Damages arise out of, and are allocable to, the gross
negligence, recklessness, bad faith, intentional wrongful acts, or omissions or
violations of Law committed by Company or any other Company Indemnitee; or
          (ii) material breach by Regeneron of the terms of, or the inaccuracy
of any representation or warranty made by it in, this Agreement.
          (c) Subject to the last sentence of Section 19.6, in the event of any
Third Party claim alleging that the Development, Manufacture and/or
Commercialization of any Licensed Product in the Field under this Agreement
infringes a Patent Right of a Third Party for which neither Party is entitled to
indemnification hereunder, each Party shall indemnify the other Party for fifty
percent (50%) of all Damages therefrom and during the Term such Damages shall be
treated as Other Shared Expenses.
          (d) Company agrees to indemnify the Regeneron Indemnitees from and
against all Damages arising from product liability or other Third Party
contractual claims arising from Company’s or its Affiliates’ or Sublicensees’
Commercialization of Licensed Products in the Field in the Territory, except
that Regeneron shall indemnify Company under Section 17.1(b) for all such claims
resulting from, and to the extent allocable to, the gross negligence,
recklessness, bad faith, intentional wrongful acts or omissions or violations of
Law committed by Regeneron or any other Regeneron Indemnitee. Regeneron agrees
to indemnify the Company Indemnitees from and against all Damages arising from
product liability or other Third Party contractual claims arising from
Regeneron’s or its Affiliates’ or Sublicensees’ commercialization of Regeneron
Products in the Field in the Excluded Territory, except that Company shall
indemnify Regeneron under Section 17.1(a) for all such claims resulting from,
and to the extent allocable to, the gross negligence, recklessness, bad faith,
intentional wrongful acts or omissions, or violations of Law committed by
Company or any other Company Indemnitee. Company agrees to indemnify the
Regeneron Indemnitees from and against all Damages arising from product
liability or other Third Party contractual claims arising from Company’s or its
Affiliates’ or Sublicensees’

72



--------------------------------------------------------------------------------



 



commercialization of Company Products in the Field in the Excluded Territory,
except that Regeneron shall indemnify Company under Section 17.1(b) for all such
claims resulting from, and to the extent allocable to, the gross negligence,
recklessness, bad faith, intentional wrongful acts or omissions or violations of
Law committed by Regeneron or any other Regeneron Indemnitee. Damages from
product liability or other Third Party claims arising from the Development of
any Licensed Product in the Field under this Agreement for which neither Party
is entitled to indemnification under this Section 17.1 shall be treated as
Development Costs.
          (e) Immediately upon First Commercial Sale in the Territory, during
the Term and for a period of five (5) years after the expiration of this
Agreement or the earlier termination thereof, each Party shall use Commercially
Reasonable Efforts to obtain and/or maintain (either directly or as a named
insured on a Third Party insurance policy or policies), at its sole cost and
expense, product liability insurance (including any self-insured arrangements)
in amounts, respectively, which are reasonable and customary for comparable
products in the pharmaceutical industry for companies of comparable size and
activities at the respective place of business of each Party; provided that
Regeneron shall not be required to obtain or maintain such insurance in an
amount greater than [**********] per incident and in the aggregate. Such product
liability insurance or self-insured arrangements shall insure against personal
injury, physical injury or property damage arising out of, for Regeneron,
Manufacture of Licensed Products (if applicable) and sale, distribution or
marketing of Regeneron Products in the Excluded Territory, and for Company, the
sale, distribution or marketing of Licensed Products in the Territory.
          (f) Notwithstanding anything to the contrary in this Section 17.1,
neither Party shall be responsible to indemnify the other Party (or the
Regeneron Indemnitees or Company Indemnitees, as the case may be) from Third
Party claims resulting from, and to the extent allocable to, the negligence,
recklessness, bad faith, intentional wrongful acts or omissions, or violations
of Law committed by Third Parties contracted to Manufacture any part of the
Clinical Supply Requirements or Commercial Supply Requirements pursuant to
Article 8; provided, however, that nothing in this Section 17.1(f) limits either
Party’s indemnification obligations to the extent any Third Party claims arise
from the negligence, recklessness, bad faith, intentional wrongful acts or
omissions, or violations of Law committed directly by the Party that is
responsible for contracting with such Third Party Manufacturer(s) pursuant to
Article 8.
     17.2 Indemnity Procedure. The Party entitled to indemnification under this
Article 17 (an “Indemnified Party”) shall notify the Party potentially
responsible for such indemnification (the “Indemnifying Party”) within five
(5) Business Days of becoming aware of any claim or claims asserted or
threatened against the Indemnified Party which could give rise to a right of
indemnification under this Agreement; provided, however, that the failure to
give such notice shall not relieve the Indemnifying Party of its indemnity
obligation hereunder except to the extent that such failure materially
prejudices its rights hereunder. For the avoidance of doubt, the indemnification
procedures in this Section 17.2 shall not apply to claims for which each Party
indemnifies the other Party for fifty percent (50%) of all Damages, under the
terms of Section 17.1(c).

73



--------------------------------------------------------------------------------



 



          (a) If the Indemnifying Party has acknowledged in writing to the
Indemnified Party the Indemnifying Party’s responsibility for defending such
claim, the Indemnifying Party shall have the right to defend, at its sole cost
and expense, such claim by all appropriate proceedings, which proceedings shall
be prosecuted diligently by the Indemnifying Party to a final conclusion or
settled at the discretion of the Indemnifying Party; provided, however, that the
Indemnifying Party may not enter into any compromise or settlement unless
(i) such compromise or settlement includes as an unconditional term thereof, the
giving by each claimant or plaintiff to the Indemnified Party of a release from
all liability in respect of such claim; and (ii) such compromise or settlement
does not (A) include any admission of legal wrongdoing by the Indemnified Party,
(B) require any payment by the Indemnified Party that is not indemnified
hereunder or (C) result in the imposition of any equitable relief against the
Indemnified Party. If the Indemnifying Party does not elect to assume control of
the defense of a claim or if a good faith and diligent defense is not being or
ceases to be materially conducted by the Indemnifying Party, the Indemnified
Party shall have the right, at the expense of the Indemnifying Party, upon ten
(10) Business Days’ prior written notice to the Indemnifying Party of its intent
to do so, to undertake the defense of such claim for the account of the
Indemnifying Party (with counsel reasonably selected by the Indemnified Party
and approved by the Indemnifying Party, such approval not unreasonably withheld
or delayed); provided that the Indemnified Party shall keep the Indemnifying
Party apprised of all material developments with respect to such claim and
promptly provide the Indemnifying Party with copies of all correspondence and
documents exchanged by the Indemnified Party and the opposing party(ies) to such
litigation. The Indemnified Party may not compromise or settle such litigation
without the prior written consent of the Indemnifying Party, such consent not to
be unreasonably withheld or delayed.
          (b) The Indemnified Party may participate in, but not control, any
defense or settlement of any claim controlled by the Indemnifying Party pursuant
to this Section 17.2 and shall bear its own costs and expenses with respect to
such participation; provided, however, that the Indemnifying Party shall bear
such costs and expenses if counsel for the Indemnifying Party shall have
reasonably determined that such counsel may not properly represent both the
Indemnifying and the Indemnified Party.
          (c) The amount of any Damages for which indemnification is provided
under this Article 17 will be reduced by the insurance proceeds received, and
any other amount recovered if any, by the Indemnified Party in respect of any
such Damages.
          (d) If an Indemnified Party receives an indemnification payment
pursuant to this Article 17 and subsequently receives insurance proceeds from
its insurer with respect to the Damages in respect of which such indemnification
payment(s) was made, the Indemnified Party will promptly pay to the Indemnifying
Party an amount equal to the difference (if any) between (i) the sum of such
insurance proceeds or other amounts received, and the indemnification payment(s)
received from the Indemnifying Party pursuant to this Article 17 and (ii) the
amount necessary to fully

74



--------------------------------------------------------------------------------



 



and completely indemnify and hold harmless the Indemnified Party from and
against such Damages. However, in no event will such refund ever exceed the
Indemnifying Party’s indemnification payment(s) to the Indemnified Party under
this Article 17.
ARTICLE XVIII
FORCE MAJEURE
     Neither Party will be held liable or responsible to the other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in fulfilling or performing any term of this Agreement when such failure or
delay is caused by or results from causes beyond the reasonable control of the
affected Party including, without limitation, embargoes, acts of terrorism, acts
of war (whether war be declared or not), insurrections, strikes, riots, civil
commotions or acts of God (“Force Majeure”). Such excuse from liability and
responsibility shall be effective only to the extent and duration of the
event(s) causing the failure or delay in performance and provided that the
affected Party has not caused such event(s) to occur. The affected Party will
notify the other Party of such Force Majeure circumstances as soon as reasonably
practical and will make every reasonable effort to mitigate the effects of such
Force Majeure circumstances.
ARTICLE XIX
TERM AND TERMINATION
     19.1 Term/Expiration of Term.
          (a) The “Term” of this Agreement shall commence on the Effective Date
and, unless this Agreement is earlier terminated as provided hereafter, shall
end at such time as neither Party, nor either Party’s Affiliates or
Sublicensees, is Developing or Commercializing any Licensed Product in the Field
in the Territory under this Agreement and such cessation of Development and
Commercialization activities is acknowledged by both Parties in writing to be
permanent; provided, that if at any time during the Term Company loses the
exclusive legal right to Commercialize Licensed Product in the Field in any
Major Market Country, whether due to expiration of Regeneron Patent Rights or
expiration of any statutory marketing exclusivity period for Licensed Product in
such Major Market Country, the Parties shall meet to discuss and attempt to
enter into an amendment to this Agreement for the purpose of simplifying the
governance structure hereunder.
          (b) Upon expiration of the Term, except as set forth in this
Agreement, all licenses and rights with respect to Products shall automatically
terminate and revert to the granting Party.
     19.2 Termination Without Cause. Company may terminate this Agreement with
respect to the entire Territory for all Licensed Products in the Field on
[*****************] prior written notice to Regeneron. Except as otherwise
provided below in this Section 19.2, this Agreement (including, without
limitation, all payment obligations hereunder) shall continue in full force and
effect through the notice period set

75



--------------------------------------------------------------------------------



 



forth above (the “Termination Notice Period”) and the terms of Schedule 7 shall
apply. Except as set forth in this Section 19.2, Section 19.8 (last paragraph),
or Schedule 7, during the Termination Notice Period, the Parties shall continue
to Develop, Manufacture and Commercialize Licensed Products in the Field in
accordance with Plans. During the Termination Notice Period, to the extent set
forth or requested in one or more written notices from Regeneron to Company
hereunder and in any event upon the expiration of the applicable Termination
Notice Period, whether or not any such notice is given by Regeneron, (a) the
licenses and rights granted to Company hereunder shall automatically terminate
as of a date specified in such notice(s) (and in any event not later than the
expiration of the applicable Termination Notice Period) and (b) Company will
promptly take the actions required by Schedule 7 and Regeneron will reasonably
cooperate with Company (for avoidance of doubt, such cooperation shall not
require Regeneron to pay any amounts or incur any liabilities or obligations not
otherwise required hereunder to be paid or incurred by Regeneron) to facilitate
Regeneron’s (or its nominee’s) expeditious assumption during the Termination
Notice Period and thereafter, with as little disruption as reasonably possible,
of the continued Development, Manufacture and Commercialization of Licensed
Products in the Field in the Territory. In addition, during the Termination
Notice Period,[**************************,] and (ii) neither Party will, without
the prior written consent of the other Party’s representatives on the applicable
Committee, propose or implement any amendment or change to any Plan.
Notwithstanding the foregoing, the Committee(s) will have an obligation under
this Agreement and the Collaboration Purpose to propose and adopt in a timely
manner an interim Plan for any Plan that expires during the Termination Notice
Period. The most recent approved Plan(s) shall be extended pending approval of
the new interim Plan(s).
     19.3 Termination For Material Breach. Upon and subject to the terms and
conditions of this Section 19.3, this Agreement shall be terminable by a Party
in its entirety if the other Party commits a material breach of this Agreement.
Such notice of termination shall set forth in reasonable detail the facts
underlying or constituting the alleged breach (and specifically referencing the
provisions of this Agreement alleged to have been breached), and the termination
which is the subject of such notice shall be effective ninety (90) days after
the date such notice is given unless the breaching Party shall have cured such
breach within such ninety (90) day period (or, if such material breach, by its
nature, is a curable breach but such breach is not curable within such ninety
(90) day period, such longer period not to exceed one hundred eighty (180) days
so long as the breaching party is using Commercially Reasonable Efforts to cure
such breach, in which event if such breach has not been cured, such termination
shall be effective on the earlier of the expiration of such one hundred eighty
(180) day period or such time as the breaching party ceases to use Commercially
Reasonable Efforts to cure such breach). Notwithstanding the foregoing, in the
case of breach of a payment obligation hereunder, the ninety (90) day period
referred to in the immediately preceding sentence shall instead be thirty
(30) days (and the immediately preceding parenthetical clause in the immediately
preceding sentence shall not apply). For purposes of this Section 19.3, the term
“material breach” shall mean a breach by a Party that substantially undermines
the benefits reasonably expected to be realized by the non-breaching Party from
the Collaboration, taken as a whole.

76



--------------------------------------------------------------------------------



 



     19.4 Termination for Insolvency. Either Party shall have the right to
terminate this Agreement in its entirety, by and effective immediately, upon
written notice to the other Party, if, at any time, (a) the other Party shall
file in any court or agency pursuant to any statute or regulation of any state
or country, a petition in bankruptcy or insolvency or for reorganization or for
an arrangement or for the appointment of a receiver or trustee of the Party or
of its assets, (b) if the other Party shall be served with an involuntary
petition against it, filed in any insolvency proceeding, and such petition shall
not be dismissed or stayed within ninety (90) days after the filing thereof or
(c) if the other Party shall make a general assignment for the benefit of
creditors. In the event that this Agreement is terminated or rejected by a Party
or its receiver or trustee under applicable bankruptcy Laws due to such Party’s
bankruptcy, then all rights and licenses granted under or pursuant to this
Agreement by such Party to the other Party are, and shall otherwise be deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code and any similar
Laws in any other country in the Territory, licenses of rights to “intellectual
property” as defined under Section 101(35A) of the U.S. Bankruptcy Code. The
Parties agree that all intellectual property rights licensed hereunder,
including, without limitation, any patents or patent applications in any country
of a party covered by the license grants under this Agreement, are part of the
“intellectual property” as defined under Section 101(52) of the Bankruptcy Code
subject to the protections afforded the non-terminating Party under Section
365(n) of the Bankruptcy Code, and any similar law or regulation in any other
country.
     19.5 Termination for Breach of Standstill. Notwithstanding anything to the
contrary herein, Regeneron will have the unilateral right to terminate this
Agreement in its entirety, effective immediately, upon written notice to
Company, if Section 20.16 of this Agreement shall have been breached. For the
avoidance of doubt, Company will not be deemed to have breached Section 20.16,
and Regeneron shall not have the right to terminate this Agreement, as a result
of an inadvertent breach of Section 20.16 arising from (a) discussion with any
Third Parties that are initiated by such Third Parties, are not publicly
disclosed and do not result in any actions referred to in paragraphs (a) through
(g) of Section 20.16 or (b) any informal discussions covering general corporate
or other business matters the purpose of which is not to effectuate or lead to
any of the actions referred to in paragraphs (a) through (g) of Section 20.16.
     19.6 [******************].
     19.7 Effect of Termination.
          (a) Except as set forth in Section 19.7(b) below, upon termination of
this Agreement prior to expiration of the Term (and during the applicable
Termination Notice Period or 6-Month Notice Period), the provisions of
Schedule 7 shall apply, and except to the extent required by Company to fulfill
its obligations pursuant to Schedule 7, (i) all licenses and rights granted by
Regeneron to Company hereunder shall automatically terminate, and revert to
Regeneron, (ii) all licenses and rights granted by Company to Regeneron
hereunder with respect to Company Products shall automatically terminate, and
revert to Company, and (iii) the licenses from Company and its Affiliates

77



--------------------------------------------------------------------------------



 



to Regeneron referred to in Schedule 7 shall come into full force and effect. In
addition, upon termination of this Agreement prior to expiration of the Term
(and during the applicable Termination Notice Period or 6-Month Notice Period),
the following paragraphs of Schedule 8 shall apply with respect to any Company
Products: (i) paragraph 1 of Schedule 8, (ii) paragraph 3 of Schedule 8 and
(iii) paragraph 4 of Schedule 8. If Regeneron terminates this Agreement pursuant
to Section 19.3, 19.4 or 19.5, then Company shall pay to Regeneron, in addition
to any other amount payable by Company to Regeneron under this Agreement, under
Law, or pursuant to any contractual remedies available to Regeneron, an amount
equal to (i) fifty percent (50%) of the Development Costs incurred by Regeneron
under the Global Development Plan but excluding the Aggregate Regeneron Payment
Amount, and (ii) one hundred percent (100%) of the Development Costs incurred by
Regeneron under the Territory Development Plan, during the period commencing on
the effective date of such termination of this Agreement pursuant to any of such
Sections and ending on the twelve (12) month anniversary of such date.
          (b) Upon termination of this Agreement by Company pursuant to
Section 19.3 or 19.4, the provisions of Schedule 8 shall apply with respect to
any Company Product and, except to the extent required by Regeneron to fulfill
its obligations pursuant to Schedule 8, (i) all licenses and rights granted by
Company to Regeneron hereunder with respect to Company Products shall
automatically terminate, and revert to Company, (ii) all licenses and rights
granted by Regeneron to Company hereunder with respect to Regeneron Products
shall automatically terminate and revert to Regeneron and (iii) the licenses
from Regeneron and its Affiliates to Company referred to in Schedule 8 shall
come into full force and effect for the Company Products. In addition, upon
termination of this Agreement by Company pursuant to Section 19.3 or 19.4, the
following paragraphs of Schedule 7 shall apply with respect to any Regeneron
Products: (i) paragraph 1 of Schedule 7, (ii) paragraph 3 of Schedule 7 and
(iii) paragraph 4 of Schedule 7.
          (c) [**************************************].
     19.8 Survival of Obligations. Except as otherwise provided in this
Article 19, Schedule 7 or Schedule 8, upon expiration or termination of this
Agreement, the rights and obligations of the Parties hereunder shall terminate,
and this Agreement shall cease to be of further force or effect, provided that
notwithstanding any expiration or termination of this Agreement:
          (a) neither Company nor Regeneron shall be relieved of any obligations
(including payment obligations) of such Party arising prior to such expiration
or termination, including, without limitation, the payment of any non-cancelable
costs and expenses incurred as part of a Plan (even if such costs and expenses
arise following termination or expiration, as the case may be), except that
Regeneron’s obligations with respect to the Global Development Balance Payments
provided for in Schedule 2 shall automatically terminate and the Global
Development Balance shall equal zero;

78



--------------------------------------------------------------------------------



 



          (b) subject to the provisions of this Article 19, including Schedule 7
and Schedule 8 to the extent applicable, the obligations of the Parties with
respect to the protection and nondisclosure of Party Information and New
Information in accordance with Article 16, as well as other provisions
(including, without limitation, Sections 6.16, 7.5, 9.7, 9.8, 9.10 and 10.3, and
Articles 12 (with respect to Joint Inventions), 16, 17, 19 and 20) which by
their nature are intended to survive any such expiration or termination, shall
survive and continue to be enforceable; and
          (c) such expiration or termination and this Article 19 shall be
without prejudice to any rights or remedies a party may have for breach of this
Agreement.
     Notwithstanding the foregoing or any other term or provision of this
Agreement, (i) if Company terminates this Agreement under Section 19.2 or
Section 19.6 and, during the Termination Notice Period or 6-Month Notice Period,
as the case may be, Regeneron enters into a license agreement for a Licensed
Product in the Field in the Territory substantially similar in scope as, and
providing for the assumption and performance by the counterparty thereto of the
obligations of Company under, this Agreement, Company’s continuing obligations
under the Plans pursuant to Section 19.2 or Section 19.6, as applicable, shall
expire, and (ii) upon termination of this Agreement for any reason other than a
material breach by Regeneron and consequent termination by Company under
Section 19.3, except as set forth in Section 19.7(c), Regeneron’s obligations
with respect to Global Development Balance Payments to Company provided for in
Schedule 2 shall automatically terminate and the Global Development Balance
shall equal zero.
ARTICLE XX
MISCELLANEOUS
     20.1 Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the Laws of the State of New York,
without regard to conflict of laws principles. Except as set forth in
Article 10, the Parties irrevocably and unconditionally submit to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York solely and specifically for the purposes of any action or proceeding
arising out of or in connection with this Agreement.
     20.2 Waiver. Waiver by a Party of a breach hereunder by the other Party
shall not be construed as a waiver of any subsequent breach of the same or any
other provision. No delay or omission by a Party in exercising or availing
itself of any right, power or privilege hereunder shall preclude the later
exercise of any such right, power or privilege by such Party. No waiver shall be
effective unless made in writing with specific reference to the relevant
provision(s) of this Agreement and signed by a duly authorized representative of
the Party granting the waiver.
     20.3 Notices. All notices, instructions and other communications hereunder
or in connection herewith shall be in writing, shall be sent to the address of
the relevant Party set forth on Schedule 9 attached hereto and shall be
(a) delivered personally,

79



--------------------------------------------------------------------------------



 



(b) sent by registered or certified mail, return receipt requested, postage
prepaid, (c) sent via a reputable nationwide overnight courier service or
(d) sent by facsimile transmission, with a confirmation copy to be sent by
registered or certified mail, return receipt requested, postage prepaid. Any
such notice, instruction or communication shall be deemed to have been delivered
upon receipt if delivered by hand, three (3) Business Days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, one
(1) Business Day after it is sent via a reputable nationwide overnight courier
service or when transmitted with electronic confirmation of receipt, if
transmitted by facsimile (if such transmission is made during regular business
hours of the recipient on a Business Day; or otherwise, on the next Business Day
following such transmission). Either Party may change its address by giving
notice to the other Party in the manner provided above.
     20.4 Entire Agreement. This Agreement contains the complete understanding
of the Parties with respect to the subject matter hereof and thereof and
supersedes all prior understandings and writings relating to the subject matter
hereof and thereof.
     20.5 Amendments. No provision in this Agreement shall be supplemented,
deleted or amended except in a writing executed by an authorized representative
of each of Company and Regeneron.
     20.6 Headings. Headings in this Agreement are for convenience of reference
only and shall not be considered in construing this Agreement.
     20.7 Severability. If, under applicable Laws, any provision hereof is
invalid or unenforceable, or otherwise directly or indirectly affects the
validity of any other material provision(s) of this Agreement in any
jurisdiction (“Modified Clause”), then, it is mutually agreed that this
Agreement shall endure and that the Modified Clause shall be enforced in such
jurisdiction to the maximum extent permitted under applicable Laws in such
jurisdiction; provided that the Parties shall consult and use all reasonable
efforts to agree upon, and hereby consent to, any valid and enforceable
modification of this Agreement as may be necessary to avoid any unjust
enrichment of either Party and to match the intent of this Agreement as closely
as possible, including the economic benefits and rights contemplated herein.
     20.8 Registration and Filing of the Agreement. To the extent that a Party
concludes in good faith that it is or may be required to file or register this
Agreement or a notification thereof with any Governmental Authority in
accordance with applicable Laws, such Party may do so subject to the provisions
of Section 16.4. The other Party shall promptly cooperate in such filing or
notification and shall promptly execute all documents reasonably required in
connection therewith. The Parties shall promptly inform each other as to the
activities or inquiries of any such Governmental Authority relating to this
Agreement, and shall promptly cooperate to respond to any request for further
information therefrom.
     20.9 Assignment. Except as otherwise expressly provided herein, neither
this Agreement nor any of the rights or obligations hereunder may be assigned by
either

80



--------------------------------------------------------------------------------



 



Company or Regeneron without (a) the prior written consent of Regeneron in the
case of any assignment by Company or (b) the prior written consent of Company in
the case of an assignment by Regeneron, except in each case (i) to an Affiliate
of the assigning Party that has and will continue to have the resources and
financial wherewithal to fully meet its obligations under this Agreement,
provided that the assigning Party shall remain primarily liable hereunder
notwithstanding any such assignment, or (ii) to any other party who acquires all
or substantially all of the business of the assigning Party by merger, sale of
assets or otherwise, so long as such Affiliate or other party agrees in writing
to be bound by the terms of this Agreement. The assigning Party shall remain
primarily liable hereunder notwithstanding any such assignment. Any attempted
assignment in violation hereof shall be void.
     20.10 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns, and shall also inure to the benefit of the Regeneron
Indemnitees and Company Indemnitees to the extent provided in the last sentence
of Section 20.13.
     20.11 Affiliates. Each Party may, and to the extent it is in the best
interests of the Licensed Products in the Field in the Territory shall, perform
its obligations hereunder through one or more of its Affiliates. Without
limiting the foregoing, each Party shall take reasonable efforts to ensure that
each of its Affiliates engaged in the development or commercialization of
ophthalmic products or technologies and which have know-how or technologies that
are materially useful for the Development or Commercialization of Licensed
Products, engage in the Development or Commercialization of Licensed Products or
otherwise license their Know-How under this Agreement. Each Party absolutely,
unconditionally and irrevocably guarantees to the other Party prompt performance
when due and at all times thereafter of the responsibilities, liabilities,
covenants, warranties, agreements and undertakings of its Affiliates pursuant to
this Agreement. Without limiting the foregoing, neither Party shall cause or
permit any of its Affiliates to commit any act (including any act or omission)
which such Party is prohibited hereunder from committing directly. If an
Affiliate of a Party will engage in the Development, Manufacture or
Commercialization of a Licensed Product or will otherwise license its Know-How
under this Agreement, then such Party shall enter into a separate agreement with
such Affiliate pursuant to which the obligations of such Party hereunder shall
be binding on such Affiliate and which shall provide that the other Party is a
third-party beneficiary of such agreement entitled to enforce such agreement and
this Agreement against such Affiliate.
     20.12 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument.
     20.13 Third-Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party, including any
creditor of any Party hereto. No Third Party shall obtain any right under any
provision of this Agreement or shall by reason of any such provision make any
claim in respect of any debt, liability or obligation (or otherwise) against any
Party hereto. Notwithstanding the

81



--------------------------------------------------------------------------------



 



foregoing, Article 17 is intended to benefit, in addition to the Parties, the
other Regeneron Indemnitees and Company Indemnitees as if they were parties
hereto, but this Agreement is enforceable only by the Parties.
     20.14 Relationship of the Parties. Each Party shall bear its own costs
incurred in the performance of its obligations hereunder without charge or
expense to the other Party except as provided for in this Agreement. Neither
Company nor Regeneron shall have any responsibility for the hiring, termination
or compensation of the other Party’s employees or for any employee compensation
or benefits of the other Party’s employees. No employee or representative of a
Party shall have any authority to bind or obligate the other Party to this
Agreement for any sum or in any manner whatsoever, or to create or impose any
contractual or other liability on the other Party without said Party’s approval.
For all purposes, and notwithstanding any other provision of this Agreement to
the contrary, Regeneron’s legal relationship under this Agreement to Company,
and Company’s legal relationship under this Agreement to Regeneron, shall be
that of an independent contractor. Nothing in this Agreement shall be construed
to establish a relationship of partners or joint ventures between the Parties or
any of their respective Affiliates.
     20.15 Limitation of Damages. IN NO EVENT SHALL REGENERON OR COMPANY BE
LIABLE FOR SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES
(INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS) SUFFERED BY THE OTHER PARTY,
REGARDLESS OF THE THEORY OF LIABILITY (INCLUDING CONTRACT, TORT, NEGLIGENCE,
STRICT LIABILITY OR OTHERWISE) AND REGARDLESS OF ANY PRIOR NOTICE OF SUCH
DAMAGES. HOWEVER, NOTHING IN THIS SECTION 20.15 IS INTENDED TO LIMIT OR RESTRICT
THE INDEMNIFICATION RIGHTS AND OBLIGATIONS OF EITHER PARTY HEREUNDER WITH
RESPECT TO THIRD-PARTY CLAIMS .
     20.16 Standstill Agreement. During the period commencing on the Effective
Date and expiring on the date which is five (5) years after the end of the Term,
neither Company nor any of its Affiliates (for purposes of this Section 20.16,
Company, together with such Affiliates, being referred to as the “Investor”)
shall:
          (a) directly or indirectly, acquire beneficial ownership of Shares of
Then Outstanding Capital Stock or any securities convertible into or
exchangeable for Shares of Then Outstanding Capital Stock, or make a tender,
exchange or other offer to acquire Shares of Then Outstanding Capital Stock, if
after giving effect to such acquisition (and assuming the conversion of all
convertible securities), the Investor would beneficially own (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) twenty percent
(20%) or more of the Shares of Then Outstanding Capital Stock; provided,
however, that notwithstanding the provisions of this Section 20.16, if the
number of shares constituting Shares of Then Outstanding Capital Stock is
reduced or if the aggregate ownership of the Investor is increased as a result
of a recapitalization of Regeneron, Investor shall not be required to dispose of
any of its holdings of Shares of Then Outstanding Capital Stock even though such
action resulted

82



--------------------------------------------------------------------------------



 



in Investor’s ownership totaling twenty percent (20%) or more of the Shares of
Then Outstanding Capital Stock;
          (b) directly or indirectly, propose or nominate for election to the
Board of Directors of Regeneron any Person whose nomination has not been
approved by a majority of the Board of Directors of Regeneron, or vote or cause
to be voted in favor of such Person for election to the Board of Directors of
Regeneron any Shares of Then Outstanding Capital Stock;
          (c) directly or indirectly, accept or support a tender, exchange or
other offer or proposal by any other Person or group (an “Offeror”) the
consummation of which would result in a Change of Control of Regeneron (an
“Acquisition Proposal”);
          (d) directly or indirectly, solicit proxies or consents or become a
participant in a solicitation (as such terms are defined in Regulation 14A under
the Securities Exchange Act) in opposition to the recommendation of a majority
of the Board of Directors of Regeneron with respect to any matter, or seek to
advise or influence any Person, with respect to voting of any Shares of Then
Outstanding Capital Stock of Regeneron or any of its Affiliates;
          (e) deposit any Shares of Then Outstanding Capital Stock in a voting
trust or subject any Shares of Then Outstanding Capital Stock to any arrangement
or agreement with respect to the voting of such Shares of Then Outstanding
Capital Stock;
          (f) act in concert with any Third Party to take any action in clauses
(a) through (e) above;
          (g) request or propose that Regeneron or any of Regeneron’s officers
or its Board of Directors amend, waive, or consider the amendment or waiver of
any provisions set forth in this Section 20.16; or
          (h) enter into discussions, negotiations, arrangements or agreements
with any Person relating to the foregoing actions referred to in clauses
(a) through (g) above;
provided that the mere voting of any Shares of Then Outstanding Capital Stock
held by the Company shall not constitute a violation of any of clauses
(a) through (f) above.
     20.17 Termination of Standstill. Provided Investor has not violated
Section 20.16(d), (f) or (h) with respect to the Offeror referred to in this
Section 20.17, the restrictions contained in Section 20.16 shall terminate upon
the earlier to occur of (a) the public announcement by an Offeror of an
Acquisition Proposal; (b) the acquisition by an Offeror (other than Dr. Leonard
Schleifer or his Affiliates) of beneficial ownership of Shares of Then
Outstanding Capital Stock, which, when combined with all other Shares of Then
Outstanding Capital Stock beneficially owned by the Offeror, represents more
than [********************] of the voting power represented by all issued and
outstanding Shares of Then Outstanding Capital Stock; (c) the issuance by
Regeneron to a Third Party

83



--------------------------------------------------------------------------------



 



(other than an underwriter in a public offering which promptly distributes such
shares to the public) of Shares of Then Outstanding Capital Stock, which, when
combined with all other Shares of Then Outstanding Capital Stock beneficially
owned by such Third Party, represents more than [*****************] of the
voting power represented by all issued and outstanding Shares of Then
Outstanding Capital Stock, if Regeneron does not enter into a standstill
agreement with such Third Party for a time period and upon terms substantially
similar to the provisions of Section 20.16; (d) a sale of all or substantially
all of the assets of Regeneron (other than to a wholly owned subsidiary of
Regeneron); or (e) a liquidation or dissolution of Regeneron, which would give
rise to a termination of this Agreement pursuant to Section 19.4; provided,
however, that if any of the transactions referred to in (a), (b) or (d) above
terminates and Regeneron has not made a public announcement of its intent to
solicit or engage in a transaction referred to in Section 20.16 (or has
announced its decision to discontinue pursuing such a transaction) the
consummation of which would result in a Change of Control of Regeneron, then the
restrictions contained in Section 20.16 shall again be applicable.
     20.18 Non-Solicitation. During the Term and for a period of two (2) years
thereafter, neither Party shall solicit or otherwise induce or attempt to induce
any employee of the other Party directly involved in the Development,
Manufacture or Commercialization of any Licensed Product to leave the employment
of the other Party and accept employment with the first Party. Notwithstanding
the foregoing, this prohibition on solicitation does not apply to actions taken
by a Party solely as a result of an employee’s affirmative response to a general
recruitment effort carried through a public solicitation or general
solicitation.
     20.19 No Strict Construction. This Agreement has been prepared jointly and
will not be construed against either Party.

84



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Company and Regeneron have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

                  BAYER HEALTHCARE LLC    
 
           
 
  By   /s/ Jeffrey M. Greenman    
 
  Name:   Jeffrey M. Greenman    
 
  Title:   General Counsel and Secretary    
 
                REGENERON PHARMACEUTICALS, INC.    
 
           
 
  By   /s/ Murray A. Goldberg    
 
  Name:   Murray A. Goldberg
   
 
  Title:   Senior Vice President, Finance & Administration
and Chief Financial Officer    

85



--------------------------------------------------------------------------------



 



SCHEDULE 1
Manufacturing Cost
“Manufacturing Cost” as used in this Agreement shall be determined as provided
in this Schedule 1.
A. General Principles
     1. Regeneron shall supply Formulated Bulk Product for Clinical Supply
Requirements and Commercial Supply Requirements at Fully Burdened Manufacturing
Cost, calculated as described in Section B below.
     2. To the extent that a Manufacturing Plan includes the use of Formulated
Bulk Product or Finished Product that was Manufactured by Regeneron prior to the
Effective Date, Regeneron shall supply such Formulated Bulk Product or Finished
Product at its actual average Fully Burdened Manufacturing Cost, calculated as
described in Section B below, plus Cost of Finishing, as described in Section C
below.
     3. [**********************************]
     4. If a Manufacturing Plan calls for Regeneron to reserve its facility to
Manufacture Formulated Bulk Product, including, without limitation,
purifying/processing the bulk drug substance, and the Parties subsequently amend
the Manufacturing Plan such that the facility is not used as originally set
forth therein, then Regeneron shall be reimbursed for what otherwise would have
been its Fully Burdened Manufacturing Cost as if such facility had been used for
Manufacturing as originally required in the Manufacturing Plan, except for such
variable costs as are actually avoided or mitigated; provided, however, that
Regeneron shall not be reimbursed hereunder if such amendment of the
Manufacturing Plan has been agreed upon at least twelve (12) months prior to its
effective date.
[**********************************************************************]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Quarterly True-Up
At the end of each Quarter, the Parties will calculate the net payment one Party
shall be required to make to the other Party (the “Quarterly True-Up”) equal to
(a) the Territory Profit Split for such Quarter (as set forth in Part I), plus
(b) the Regeneron Reimbursement Amount for such Quarter (as set forth in
Part II), plus or minus (c) the Global True-Up (as set forth in Part III), minus
(d) the Global Development Balance Payment (commencing in the Quarter of the
First Commercial Sale in a Major Market Country) (as set forth in Part IV). In
the event that the Quarterly True-Up is an amount greater than zero, such amount
shall be payable by Company to Regeneron in accordance with the terms set forth
in Article 9. In the event that the Quarterly True-Up is an amount less than
zero, the absolute value of such amount shall be payable by Regeneron to Company
in accordance with the terms set forth in Article 9. An example of the Quarterly
True-Up is shown in Part V.
I. TERRITORY PROFIT SPLIT
The “Territory Profit Split” shall mean fifty percent (50%) of Territory Profits
in a Quarter. “Territory Profits” shall mean aggregate Net Sales in the
Territory in the Quarter less the sum of aggregate COGS and aggregate Shared
Promotion Expenses incurred by both Parties in the Territory in the Quarter.
An example of a calculation of the Territory Profit Split in a Quarter would be:

                                                              Territory    
Aggregate   Company   Regeneron   Profit Split  
Net Sales in the Territory
    1000       1000                    
COGS
    (50 )     (50 )     0            
Shared Promotion Expenses
    (350 )     (300 )     (50 )            
Territory Profits
    600                       300  

 



--------------------------------------------------------------------------------



 



II. REGENERON REIMBURSEMENT AMOUNT
The “Regeneron Reimbursement Amount” for a Quarter shall mean (a) Shared
Promotion Expenses incurred by Regeneron in the Quarter (if any), plus
(b) Commercial Supply Costs incurred by Regeneron in the Quarter (if any), plus
(c) Development Costs incurred by Regeneron under the Territory Development Plan
in the Quarter (if any).
An example of a calculation of the Regeneron Reimbursement Amount in a Quarter
would be:

         
Regeneron Shared Promotion Expenses
    50    
Regeneron Commercial Supply Costs
    10    
Regeneron Development Costs under Territory Development Plan
    5    
Regeneron Reimbursement Amount
    65  

III. GLOBAL TRUE-UP
The “Global True-Up” for a Quarter shall mean (a) fifty percent (50%) of the sum
of (i) aggregate Development Costs incurred by both Parties under the Global
Development Plan in the Quarter and (ii) aggregate Other Shared Expenses
incurred by both Parties in the Quarter, minus (b) one hundred percent (100%) of
the sum of (i) Development Costs incurred by Company under the Global
Development Plan in the Quarter and (ii) Other Shared Expenses incurred by
Company during the Quarter. If the Global True-Up is a positive number, it shall
be added in the calculation of the Quarterly True-Up and, if it is a negative
number, the absolute value of such amount shall be subtracted in the calculation
of the Quarterly True-Up.
An example of a calculation of the Global True-Up in a Quarter would be:

                                                              Global    
Aggregate   Company   Regeneron   True-Up  
Development Costs under Global Development Plan
    80       30       50            
Other Shared Expenses
    40       35       5              
Total
    120       65       55       (5 )

2



--------------------------------------------------------------------------------



 



IV. GLOBAL DEVELOPMENT BALANCE PAYMENT
The “Global Development Balance” for a Quarter shall mean (a) twenty-five
percent (25%) of the aggregate amount of Development Costs incurred by both
Parties under the Global Development Plan from January 1, 2007 through the close
of such Quarter [(***************************************)] plus (b) fifty
percent (50%) of the aggregate amount of Development Costs incurred by both
Parties under the Territory Development Plan from the Effective Date through the
close of such Quarter [(******************************************)] less
(c) the aggregate amount of Global Development Balance Payments included in the
calculation of the Quarterly True-Up in all prior Quarters.
The “Global Development Balance Payment” shall mean,
[*****************************************]
An example of a calculation of the Global Development Balance Payment in a
Quarter would be:

         
Territory Profit Split
    300  
 
       
Global Development Balance
    200  
[***********************]
    [****]  
 
       
Global Development Balance Payment
    [***]  

3



--------------------------------------------------------------------------------



 



V. EXAMPLE OF QUARTERLY TRUE-UP
An example of a calculation of the Quarterly True-up in a Quarter would be:

         
Territory Profit Split
    300  
Regeneron Reimbursement Amount
    65  
Global True-Up
    (5 )
Global Development Balance Payment
    [****]    
Quarterly True-up
    [***]  

In this example, Company would pay Regeneron [***] in accordance with the terms
set forth in Article 9.
A more detailed illustration of the calculations under this Schedule 2 will be
prepared by the JFC promptly after the Effective Date.

4



--------------------------------------------------------------------------------



 



SCHEDULE 3
Milestone Payments
I. DEVELOPMENT MILESTONES
The following non-refundable, non-creditable milestone payments shall be payable
by Company to Regeneron upon the achievement of each applicable milestone event
set forth below for each Regeneron Product in each Major Indication (but in no
event more than two (2) Major Indications per Milestone Event). The term “Major
Indication” shall include (i) the neovascular form of age-related macular
degeneration, (ii) diabetic macular edema, [********************************].
If an indication in the Field that is not initially considered by the Parties to
be a Major Indication later is determined to be a Major Indication, then within
thirty (30) days of such determination, Company shall pay to Regeneron any
milestone payments for previous Milestone Events (as set forth below) that
occurred with respect to the Development of any Regeneron Product(s) in such
indication in the Territory.

          Milestone   Payment   Milestone Event  
1.
  US $20,000,000   For each Regeneron Product, upon administration of the
Regeneron Product to the first patient in the first Phase 3 Trial for any Major
Indication identified in a Development Plan
2.
  [**********]   [*******************]
3.
  [***********]   [******************]
4.
  [**********]   [*****************]

For clarity and by way of example only, [******************************]
II. SALES MILESTONES
In addition to all other amounts payable under this Agreement, Company shall
make the following additional non-refundable, non-creditable milestone payments
to Regeneron based on the aggregate Net Sales in any twelve (12) consecutive
month time period (“Twelve Month Period”):

          Milestone   Payment   Milestone Event  
1.
  [***************]   First Twelve Month Period in which
aggregate Net Sales in such period equal
or exceed US $200,000,000
2.
  [***************]   First Twelve Month Period in which
aggregate Net Sales in such period equal
or exceed [**********]

 



--------------------------------------------------------------------------------



 



          Milestone   Payment   Milestone Event  
3.
  [***************]   First Twelve Month Period in which
aggregate Net Sales in such period equal
or exceed [************]
4.
  [***************]   First Twelve Month Period in which
aggregate Net Sales in such period equal
or exceed [***********]
5.
  [***************]   First Twelve Month Period in which
aggregate Net Sales in such period equal
or exceed [***********]
6.
  [**************]   First Twelve Month Period in which
aggregate Net Sales in such period equal
or exceed [************]
7.
  [**************]   First Twelve Month Period in which
aggregate Net Sales in such period equal
or exceed [************]
8.
  [**************]   First Twelve Month Period in which
aggregate Net Sales in such period equal
or exceed [***********]
9.
  [**************]   First Twelve Month Period in which
aggregate Net Sales in such period equal
or exceed [***********]

For clarity, “aggregate Net Sales” means the total of Net Sales of all Licensed
Products in the Field in the Territory. For further clarity, one or more of the
milestone payments set forth in this Section II of Schedule 3 may become payable
based on the same milestone event. For example,
[***********************************].
For purposes of further clarification, each separate milestone in this
Section II of Schedule 3 may be achieved only once and the milestone numbers are
included for reference purposes only.
For purposes of this Schedule 3, Net Sales will be converted to United States
Dollars using the currency conversion procedure described in Section 9.6.

2



--------------------------------------------------------------------------------



 



SCHEDULE 4
Existing Licenses
[***************************]

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
Initial Development Plan
[***********************]

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
Regeneron Patent Rights
[******************************]

 



--------------------------------------------------------------------------------



 



SCHEDULE 7
Termination Arrangements
     1. Company shall promptly collect and return, and cause its Affiliates and
Sublicensees to collect and return, to Regeneron or, at Regeneron’s request,
destroy, all documents containing New Information or Party Information of
Regeneron and its Affiliates, and shall immediately cease, and cause its
Affiliates and Sublicensees to cease, all further use of any New Information and
Party Information of Regeneron and its Affiliates. In addition, at Regeneron’s
request, Company shall collect and transfer to Regeneron any remaining inventory
of Regeneron Product Promotional Materials, Regeneron Product sales training
materials, Regeneron Product samples, and Regeneron Product inventory.
Notwithstanding the foregoing, Company may retain copies of any New Information
to the extent required by Law, as well as retain one (1) copy of such
information solely for legal archive purposes.
     2. Regeneron and its Affiliates shall have a worldwide, fully paid-up,
royalty-free, non-exclusive right and license, with the right to sublicense
unless otherwise restricted by any Existing License or New License, under the
Company Excluded Territory Intellectual Property existing at the effective date
of termination to Develop, Manufacture and Commercialize Regeneron Products in
the Field.
     3. Company shall use Commercially Reasonable Efforts to provide all
cooperation and assistance reasonably requested by Regeneron to enable Regeneron
(or its nominee) to assume with as little disruption as reasonably possible, the
continued Development, Manufacture, and Commercialization of the Regeneron
Products in the Field. Such cooperation and assistance shall be provided in a
prompt and timely manner (having regard to the nature of the cooperation or
assistance requested) and shall include, without limitation, the following:
          (a) Company shall transfer and assign to Regeneron (or its nominee)
all Marketing Approvals, Pricing Approvals, and other regulatory filings
(including Registration Filings) made or obtained by Company or its Affiliates
or any of its Sublicensees to the extent specifically relating to Regeneron
Products.
          (b) Company shall assign and transfer to Regeneron (or its nominee)
Company’s entire right, title and interest in and to all Product Trademarks and
Promotional Materials relating to Regeneron Products; provided that nothing
herein is intended to convey any rights in or to Company’s corporate name and
logos or any trade names except for the limited rights set forth herein.
          (c) Company shall provide to Regeneron (or its nominee) a copy (or
originals to the extent required by any Regulatory Authority in connection with
the Development, Manufacture or Commercialization of the Regeneron Products in
the Field in the Territory) of all information (including any New Information)
in its possession or

 



--------------------------------------------------------------------------------



 




under its control to the extent directly relating to any Regeneron Products in
the Field, including, without limitation, all information contained in the
regulatory and/or safety databases, all in the format then currently maintained
by Company, or such other format as may be reasonably requested by Regeneron.
          (d) Company shall use Commercially Reasonable Efforts to assign to
Regeneron any applicable sublicenses to the extent related to any Regeneron
Product and/or contracts relating to significant services to be performed by
Third Parties to the extent related to Development, Manufacture or
Commercialization of any Regeneron Product in the Field in the Territory, as
reasonably requested by Regeneron and subject to the German Employee Invention
Act.
          (e) Without limitation of Company’s other obligations under this
Schedule 7, to the extent Company or its Affiliate is Manufacturing (in whole or
in part) Regeneron Products for use in the Field in accordance with a
Manufacturing Plan (or is designated to assume such responsibilities), Company
(or its Affiliate) will perform such Manufacturing responsibilities and supply
Regeneron with Clinical Supply Requirements and/or Commercial Supply
Requirements of Regeneron Products, and Regeneron shall purchase such Regeneron
Products, at the same price, and on such other terms and conditions on which
Company was supplying, or in the absence of termination would have been required
to supply, such Regeneron Products, through the second anniversary of the
effective date of termination of this Agreement or such shorter period if
Regeneron notifies Company that Regeneron is able to Manufacture or have
Manufactured Regeneron Products on comparable financial terms.
     4. Without limitation of the generality of the foregoing, the Parties shall
use Commercially Reasonable Efforts to complete the transition of the
Development, Manufacture, and Commercialization of the Regeneron Products in the
Field hereunder to Regeneron (or its sublicensee or Third Party designee) as
soon as is reasonably possible.
     5. For the avoidance of doubt, Regeneron shall not be required to provide
Company any consideration in exchange for the licenses or other rights granted
to it pursuant to the provisions of this Schedule 7; provided, however, that
Regeneron shall be solely responsible for paying any royalties, fees or other
consideration that Company may be obligated to pay to a Third Party in respect
of any such transfer or sublicense to Regeneron of such licenses or other
rights.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8
Termination Arrangements
     1. Regeneron shall promptly collect and return, and cause its Affiliates
and sublicensees to collect and return, to Company or, at Company’s request,
destroy, all documents containing New Information or Party Information of
Company and its Affiliates, and shall immediately cease, and cause its
Affiliates and sublicensees to cease, all further use of any New Information
related to the Development, Manufacture and Commercialization of Company
Products and any Party Information of Company and its Affiliates. In addition,
at Company’s request, Regeneron shall collect and transfer to Company any
remaining inventory of Company Product Promotional Materials, Company Product
sales training materials, Company Product samples and Company Product inventory.
Notwithstanding the foregoing, Regeneron may retain copies of any New
Information to the extent required by Law, as well as retain one (1) copy of
such information solely for legal archive purposes.
     2. Company and its Affiliates shall have a worldwide, fully paid-up,
royalty-free, non-exclusive right and license, with the right to sublicense
unless otherwise restricted by any Existing License or New License, under the
Regeneron Excluded Territory Intellectual Property existing at the effective
date of termination to Develop, Manufacture and Commercialize Company Products
in the Field.
     3. Regeneron shall use Commercially Reasonable Efforts to provide all
cooperation and assistance reasonably requested by Company to enable Company (or
its nominee) to assume with as little disruption as reasonably possible, the
continued Development, Manufacture and Commercialization of the Company Products
in the Field. Such cooperation and assistance shall be provided in a prompt and
timely manner (having regard to the nature of the cooperation or assistance
requested) and shall include, without limitation, the following:
          (a) Regeneron shall transfer and assign to Company (or its nominee)
all Marketing Approvals, Pricing Approvals and other regulatory filings
(including Registration Filings) made or obtained by Regeneron or its Affiliates
or any of its sublicensees to the extent specifically relating to Company
Products.
          (b) Regeneron shall assign and transfer to Company (or its nominee)
Regeneron’s entire right, title and interest in and to all Product Trademarks
for Company Products and Promotional Materials relating to Company Products;
provided that nothing herein is intended to convey any rights in or to
Regeneron’s corporate name and logos or any trade names except for the limited
rights set forth herein.
          (c) Regeneron shall provide to Company (or its nominee) a copy (or
originals to the extent required by any Regulatory Authority in connection with
the Development, Manufacture or Commercialization of the Company Products) of
all

 



--------------------------------------------------------------------------------



 



information (including any New Information) in its possession or under its
control to the extent directly relating to any Company Products in the Field,
including, without limitation, all information contained in the regulatory
and/or safety databases, all in the format then currently maintained by
Regeneron, or such other format as may be reasonably requested by Company.
          (d) Regeneron shall use Commercially Reasonable Efforts to assign to
Company any applicable sublicenses to the extent related to any Company Product
and/or contracts relating to significant services to be performed by Third
Parties to the extent related to Development, Manufacture or Commercialization
of any Company Product in the Field, as reasonably requested by Company, and
subject to the German Employee Invention Act.
          (e) Without limitation of Regeneron’s other obligations under this
Schedule 8, to the extent Regeneron or its Affiliate is Manufacturing (in whole
or in part) Company Products for use in the Field in accordance with a
Manufacturing Plan (or is designated to assume such responsibilities), Regeneron
(or its Affiliate) will perform such Manufacturing responsibilities and supply
Company with Clinical Supply Requirements and/or Commercial Requirements of
Company Products, and Company shall purchase such Company Products, at the same
price, and on such other terms and conditions on which Regeneron was supplying,
or in the absence of termination would have been required to supply, such
Company Products, through the second anniversary of the effective date of
termination of this Agreement or such shorter period if Company notifies
Regeneron that Company is able to Manufacture or have Manufactured Company
Products on comparable financial terms.
     4. Without limitation of the generality of the foregoing, the Parties shall
use Commercially Reasonable Efforts to complete the transition of the
Development, Manufacture and Commercialization of the Company Products in the
Field hereunder to Company (or its Sublicensee or Third Party designee) as soon
as is reasonably possible.
     5. For the avoidance of doubt, Company shall not be required to provide
Regeneron any consideration in exchange for the licenses or other rights granted
to it pursuant to the provisions of this Schedule 8; provided, however, that
Company shall be solely responsible for paying any royalties, fees or other
consideration that Regeneron may be obligated to pay to a Third Party in respect
of any such transfer or sublicense to Company of such licenses or other rights.

 



--------------------------------------------------------------------------------



 



SCHEDULE 9
Notices

     
(a)
  If to Company:
 
  Bayer HealthCare LLC
 
  511 Benedict Avenue
 
  Tarrytown, New York 10591
 
  U.S.A.
 
   
 
  With copy to:
 
   
 
  Bayer HealthCare AG
 
  51368 Leverkusen, Germany
 
  Attention: General Counsel
 
   
 
  And a copy to:
 
   
 
  Bayer Pharmaceuticals Corporation
 
  400 Morgan Lane
 
  West Haven, Connecticut 06516
 
  U.S.A.
 
  Attention: General Counsel
 
   
(b)
  If to Regeneron:
 
  Regeneron Pharmaceuticals, Inc.
 
  777 Old Saw Mill River Road
 
  Tarrytown, New York 10591
 
  U.S.A.
 
  Attention: President
 
  Copy: General Counsel

 